19-23649-rdd        Doc 3      Filed 09/16/19       Entered 09/16/19 01:52:52               Main Document
                                                   Pg 1 of 123


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut

Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-[        ](RDD)

                 Debtors. 1                                     (Joint Administration Pending)


    DECLARATION OF JON LOWNE IN SUPPORT OF THE DEBTORS’ CHAPTER 11
                  PETITIONS AND FIRST DAY PLEADINGS

         I, Jon Lowne, being fully sworn, hereby declare that the following is true to the best of

my knowledge, information and belief:

         1.      I am a Senior Vice President and the Chief Financial Officer of Purdue Pharma

L.P. (“PPLP” and, collectively with each of the other above-captioned debtors, the “Debtors,”

the “Company” or “Purdue”). I was first employed by Purdue as Senior Internal Auditor in

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.


                                                         1
19-23649-rdd      Doc 3     Filed 09/16/19    Entered 09/16/19 01:52:52           Main Document
                                             Pg 2 of 123


1995 and gained increasing responsibility in the Company’s finance team over time, including as

Controller from 2005 to July 2017, and then as Acting Chief Financial Officer from August 2017

to February 2018. Since March 2018, I have been the Chief Financial Officer of PPLP. I am

familiar with the day-to-day operations, business and financial affairs of the Debtors.

       2.      I submit this declaration (this “Declaration”) pursuant to Rule 1007-2 of the

Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”) in support of

the Debtors’ petitions and contemporaneously-filed requests for relief in the form of motions and

applications (the “First Day Motions”).        I have reviewed the First Day Motions or have

otherwise had their contents explained to me, and it is my belief that the relief sought therein is

essential to the uninterrupted operation of the Debtors’ business and to the Debtors’

reorganization. I am authorized to submit this Declaration on behalf of the Debtors.

       3.      Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my review of relevant documents, information provided to me by

employees working under my supervision, or my opinion based upon experience, knowledge and

information concerning the operations of the Debtors and the pharmaceutical industry as a whole.

If called upon to testify, I would testify competently to the facts set forth in this Declaration.

                          Commencement of Bankruptcy Proceedings

       4.      On the date hereof (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors intend to continue in the possession of their respective properties and the

management of their respective businesses as debtors in possession.

       5.      Part I of this Declaration sets forth the relevant facts in support of the First Day

Motions and Part II provides additional information about the Debtors.


                                                   2
19-23649-rdd        Doc 3   Filed 09/16/19    Entered 09/16/19 01:52:52       Main Document
                                             Pg 3 of 123


                                               I.
                                       First Day Motions

       6.      The Debtors filed the First Day Motions concurrently with the filing of their

chapter 11 petitions. In my opinion, the granting of each First Day Motion constitutes a critical

element in achieving a successful and smooth transition to chapter 11.

       7.      For a more detailed description of the First Day Motions than set forth below, I

respectfully refer the Court to the respective First Day Motions.        To the extent that this

Declaration and the provisions of any of the First Day Motions are inconsistent, the terms of the

First Day Motions shall control. Capitalized terms that are used in this Part I but not otherwise

defined herein shall have the meanings ascribed to them in the relevant First Day Motions

(including the term, “Motion”), and all terms of reference such as “herein” or “hereto” shall refer

to the applicable First Day Motion.

       A.      Administrative Motions

               i.      Debtors’ Motion for an Order Directing Joint Administration of Chapter
                       11 Cases (the “Joint Administration Motion”)

       8.      The Debtors seek entry of an order directing joint administration of these

chapter 11 cases for procedural purposes only pursuant to Bankruptcy Rule 1015(b).

Specifically, the Debtors request that the Court maintain one file and one docket for all of the

chapter 11 cases under the lead case—that of Purdue Pharma L.P.—and further, that an entry be

made on the docket of each of the chapter 11 cases of the Debtors to indicate the joint

administration of the estates.

       9.      Given the provisions of the Bankruptcy Code and the Debtors’ affiliation, joint

administration of these cases is warranted. Joint administration will avoid the preparation,

replication, service and filing, as applicable, of duplicative notices, applications and orders,


                                                 3
19-23649-rdd         Doc 3   Filed 09/16/19    Entered 09/16/19 01:52:52      Main Document
                                              Pg 4 of 123


thereby saving Purdue considerable time, expense and resources. The financial affairs and

business operations of the Debtors are closely related with another. Many of the motions,

hearings and orders in these chapter 11 cases will affect each Debtor and their respective estates.

The rights of creditors will not be adversely affected by joint administration, as the Joint

Administration Motion requests only administrative, and not substantive, consolidation of the

estates. Moreover, each creditor can still file its claim against a particular estate. In fact, all

creditors will benefit by the reduced costs that will result from the joint administration of these

chapter 11 cases. The Court also will be relieved of the burden of entering duplicative orders

and maintaining duplicative files. Finally, supervision of the administrative aspects of these

chapter 11 cases by the United States Trustee for the Southern District of New York will be

simplified.

       10.     In my opinion, the relief requested in the Joint Administration Motion is in the

best interests of the Debtors’ estates, their creditors, and all other parties in interest and

constitutes a critical step toward achieving a successful and smooth transition to chapter 11.

Accordingly, on behalf of the Debtors, I respectfully submit that the Joint Administration Motion

should be granted.

               ii.      Motion of Debtors for Entry of an Order Establishing Certain Notice,
                        Case    Management,     and     Administrative    Procedures    (the
                        “Case Management Motion”)

       11.     The Debtors seek entry of an order approving and implementing proposed

notice, case management and administrative procedures. The proposed Case Management

Procedures, among other things: (a) establish requirements for the filing and service of notices,

motions, applications, documents filed in support thereof and objections and responses thereto,

(b) delineate standards for notices of hearing and hearing agendas, (c) articulate mandatory


                                                  4
19-23649-rdd        Doc 3   Filed 09/16/19    Entered 09/16/19 01:52:52    Main Document
                                             Pg 5 of 123


guidelines for the scheduling of hearings and objection deadlines, (d) limit matters that are

required to be heard by the Court and (e) authorize the Debtors to (i) schedule, in cooperation

with the Court, periodic omnibus hearing dates and (ii) serve documents by email on certain

parties in interest. The proposed Case Management Procedures include four proposed omnibus

hearing dates, with the Debtors subsequently proposing additional omnibus hearing dates

(which omnibus hearings may occur monthly or as otherwise proposed by the Debtors).

       12.     Implementing the Case Management Procedures will maximize efficiency and

orderliness, and reduce costs associated with the administration of these chapter 11 cases.

Granting the relief requested will also limit the administrative burdens and costs associated

with preparing for hearings and serving and mailing documents.          In addition, the Case

Management Procedures will assist the Debtors and their personnel and professionals in

organizing and prioritizing the numerous tasks attendant to these cases. The Debtors estimate

that implementing the Case Management Procedures will yield significant savings to these

estates and will also avoid unnecessary cost and delay. In particular, the proposed Case

Management Procedures will benefit the Debtors, the Court and all parties in interest by,

among other things:

               a.      providing for omnibus hearings for the Court to consider motions,
                       pleadings, applications, objections and responses thereto;

               b.      ensuring prompt and appropriate notice of matters affecting parties’
                       interests;

               c.      allowing for electronic notice pursuant to the Court’s electronic filing
                       system;

               d.      providing ample opportunity to parties in interest to prepare for and
                       respond to matters before the Court;




                                                 5
19-23649-rdd        Doc 3   Filed 09/16/19    Entered 09/16/19 01:52:52     Main Document
                                             Pg 6 of 123


               e.      reducing the substantial administrative and financial burden that would
                       otherwise be placed on the Debtors and other parties in interest who file
                       documents in these chapter 11 cases; and

               f.      reducing the administrative burdens on the Court and the clerk of the
                       Court.

       13.     In my opinion, the relief requested in the Case Management Motion is in the

best interests of the Debtors’ estates, their creditors and all other parties in interest and

constitutes a critical element in achieving a successful and smooth transition to chapter 11.

Accordingly, on behalf of the Debtors, I respectfully submit that the Case Management Motion

should be granted.

               iii.    Debtors’ Motion for an Order: (I) Waiving Requirement to File List of
                       Creditors, (II) Authorizing the Debtors and the Claims and Noticing Agent
                       to Suppress Personally Identifiable Information for Individuals, (III)
                       Authorizing the Debtors’ Claims and Noticing Agent to Withhold
                       Publication of Claims Filed by Individuals Until Further Order of the
                       Court and (IV)Establishing Procedures for Notifying Creditors of the
                       Commencement of the Debtors’ Chapter 11 Cases (the
                       “Creditors List Motion”)

       14.     The Debtors seek entry of an order (i) waiving the requirement to file a list of

creditors on the Petition Date (the “List of Creditors”); (ii) authorizing the Debtors and Prime

Clerk LLC, the proposed claims and noticing agent (the “Claims and Noticing Agent”), to

suppress personally identifiable information for any individual listed on or appearing on any

document filed with the court and/or otherwise made publicly available by the Debtors and the

Claims and Noticing Agent, including the List of Creditors, the claims register for each Debtor

(collectively, the “Claims Registers”), and Schedules (as defined herein), (iii) authorizing the

Claims and Noticing Agent to withhold publication of claims filed by individuals until entry of

an order establishing deadlines for filing proofs of claim and granting related relief (the “Bar

Date Order”) or such other order of the Court as may be appropriate, and (iv) authorizing the


                                                 6
19-23649-rdd      Doc 3     Filed 09/16/19    Entered 09/16/19 01:52:52          Main Document
                                             Pg 7 of 123


Debtors to implement certain procedures (the “Procedures”) for the mailing and publication of

the notice to creditors and other parties in interest announcing the commencement of these

chapter 11 cases (the “Notice of Commencement”).

       15.     Permitting the Debtors to waive the requirement to provide notice to creditors is

warranted under the circumstances of these chapter 11 cases. Specifically, this relief will benefit

the Debtors and their estates by allowing the Debtors to more efficiently provide required notices

to parties in interest and reduce the potential for duplicate mailings.

       16.     The Debtors have filed a motion for authority to retain and employ Prime Clerk

LLC as their Claims and Noticing Agent. Under the proposed Procedures set forth in the Motion,

as soon as practicable after the Petition Date, the Debtors will distribute their consolidated List of

Creditors to the Claims and Noticing Agent so that the Claims and Noticing Agent may mail the

Notice of Commencement to creditors identified on the Debtors’ List of Creditors. Given that

the Claims and Noticing Agent will receive the List of Creditors and will use the list to

furnish the Notice of Commencement to creditors, I believe that filing the List of Creditors

would serve no useful purpose. In addition, the List of Creditors may contain personally

identifiable information that may be protected by the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”).

       17.     Given the nature of these cases in particular, the Debtors and the Claims and

Noticing Agent are sensitive to the privacy concerns of individuals who may file claims

containing medical or other sensitive information without realizing that the Debtors and Claims

and Noticing Agent are obligated to publish such information in whole no matter the content,

including any personally identifiable information protected by HIPAA.




                                                  7
19-23649-rdd      Doc 3     Filed 09/16/19     Entered 09/16/19 01:52:52        Main Document
                                              Pg 8 of 123


        18.     Notwithstanding the obligation of the Debtors and the Claims and Noticing Agent

to publish all information filed by claimants, the Debtors believe that disclosing the names and

residential addresses of individuals affected by these chapter 11 cases would pose an undue risk

to such individuals’ privacy and personal safety. Suppressing the names and addresses of

individuals will prevent the inadvertent disclosure of protected health information (“PHI”)

because the Claims and Noticing Agent will not need to parse names and email addresses and

make any determinations as to what constitutes PHI.

        19.     In my opinion, the release of names and addresses of employees and other

individuals would create an undue risk of identity theft.

        20.     Moreover, I believe that there is good reason to redact or replace certain identity

information as the release of such information would create an undue risk of identity theft. The

Debtors are sensitive to the privacy and safety concerns of their employees and other individuals.

These concerns are paramount in this instance due to the extensive media coverage and attention

that the Debtors continue to receive. In addition, as is the case for any large employer, there may

be certain employees whose personal circumstances unrelated to their employment would be

negatively impacted by the disclosure of residential addresses. I also believe that attracting and

retaining employees, and maintaining the morale of employees, is critical to the Debtors’

business operations. Disclosure of personal addresses would likely hinder the Debtors’ efforts to

attract and retain the employees necessary to preserve the value of the Debtors’ estates for the

benefit of creditors and other parties in interest. In view of the foregoing, and given that there is

minimal, if any, benefit to the public of publishing the names and home addresses of the

Debtors’ employees and other individuals in these chapter 11 cases, I believe that the relief

requested is appropriate.


                                                   8
19-23649-rdd      Doc 3       Filed 09/16/19    Entered 09/16/19 01:52:52        Main Document
                                               Pg 9 of 123


       21.     I understand that the Debtors will instruct the Claims and Noticing Agent to serve

such individuals at their personal home addresses, ensuring that each individual will receive the

same notices in these chapter 11 cases as all other creditors without the unnecessary public

disclosure of the names and home address of such individuals.

       22.     I believe that that the compilation of separate top 20 creditor lists for each

individual Debtor would consume a substantial amount of the Debtors’ time and resources.

Further, I believe a single, consolidated list of the Debtors’ 50 largest unsecured, non-insider

creditors will aid the U.S. Trustee in its efforts to communicate with these creditors.

Accordingly, I believe that filing a single consolidated list of the 50 largest unsecured creditors

in these chapter 11 cases is appropriate.

       23.     In this case, there is a likelihood that claimants will not be aware that they are

obligated to redact personally identifiable information and PHI and, absent their action, the

Debtors and Claims and Noticing Agent, absent order of this Court, are obligated to publish such

claims without redaction. I believe there is a risk that proofs of claim filed by individual

creditors may contain information regarding medical conditions and related issues. I understand

that the Debtors intend to seek a Bar Date Order that would, among other things, approve a

tailored individual claim form and procedures designed to prevent the disclosure of sensitive

information of this nature.

       24.     In my opinion, the relief requested in the Creditors List Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the Creditors List Motion should be granted.




                                                   9
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 10 of 123


               iv.    Debtors’ Motion for an Order Extending the Time to File Schedules of
                      Assets and Liabilities, Schedules of Current Income and Expenditures,
                      Schedules of Executory Contracts and Unexpired Leases and Statements
                      of Financial Affairs (the “Schedules Motion”)

       25.     The Debtors seek entry of an order granting additional time to file their

(a) schedules of assets and liabilities, (b) schedules of current income and expenditures,

(c) schedules of executory contracts and unexpired leases and (d) statements of financial affairs

(collectively, the “Schedules”).

       26.     Due to the complexity of their operations, the overwhelming number of contracts

to which the Debtors are party and the numerous other matters that the Debtors must attend to in

connection with filing these cases, the Debtors anticipate that they will be unable to complete the

Schedules for the 24 Debtor entities in the 14 days provided for under the Bankruptcy Rules.

       27.     To prepare their Schedules, the Debtors must compile information from books,

records and documents relating to potentially tens of thousands of claims, assets and contracts.

This information is voluminous and is located in numerous places throughout the Debtors’

organization. Collection of the necessary information requires an enormous expenditure of time

and effort on the part of the Debtors and their employees. Additionally, because all invoices

related to prepetition goods and services have not yet been received and/or entered into the

Debtors’ accounting system, it may be some time before the Debtors have access to all of the

required information to prepare the Schedules.

       28.     Unavoidably, the Debtors’ primary focus in recent months has been on preparing

these complex cases for filing and reacting to the events surrounding the filing. While the

Debtors, with the help of their professional advisors, are mobilizing their employees to work

diligently and expeditiously on the preparation of the Schedules, resources are strained. Not only



                                                 10
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                         Pg 11 of 123


have the same employees with the expertise to complete the Schedules been diligently preparing

for the chapter 11 filing, they have also been occupied by numerous other restructuring-related

work streams.

          29.   In light of the amount of work entailed in completing the Schedules and the

competing demands upon the Debtors’ employees and professionals to assist in efforts to

transition into the initial post-petition period under extraordinary circumstances, the Debtors will

not be able to properly and accurately complete the Schedules within the required 14-day time

period.

          30.   Given the numerous critical operational matters that the Debtors’ accounting and

legal personnel must address in the early days of these chapter 11 cases, I believe that with the

30-day extension requested, the Debtors will be able to focus their attention on business

operations to maximize the value of the Debtors’ estates during the first critical post-petition

months. I believe this will help the Debtors make a smooth transition into chapter 11 and,

therefore, maximize the value of the Debtors’ estates to the benefit of creditors and all parties in

interest.

          31.   In my opinion, the relief requested in the Schedules Motion is in the best interests

of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a critical

element in achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of

the Debtors, I respectfully submit that the Schedules Motion should be granted.




                                                 11
19-23649-rdd        Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52         Main Document
                                           Pg 12 of 123


       B.      Operational Motions Requesting Immediate Relief

               i.      Motion of Debtors for Entry of Interim and Final Orders Authorizing (I)
                       Debtors to Continue to Use Existing Cash Management System and
                       Maintain Existing Bank Accounts and Business Forms and (II) Financial
                       Institutions to Honor and Process Related Checks and Transfers (the
                       “Cash Management Motion”)

       32.     The Debtors request entry of an Interim Order and a Final Order authorizing, but

not directing, the Debtors, in their sole discretion, to (a) continue to operate the Cash

Management System, (b) fund the operations of PPLP and its subsidiaries, (c) maintain the

Debtors’ existing bank accounts (as well as authorizing the Debtors to open and close bank

accounts) (the Debtors’ existing bank accounts together with any accounts opened after the

Petition Date, the “Bank Accounts”) located at various banks and financial institutions (the

“Banks”) and (d) maintain the Debtors’ existing Business Forms (as defined below), in each

case consistent with the Debtors’ prepetition practice. Without the requested relief, I believe the

Debtors would be unable to maintain their operations, which would cause grievous harm to the

Debtors and their estates.

       33.     Prior to the commencement of these chapter 11 cases, the Debtors maintained a

cash management system which the Debtors use to collect, transfer, invest and disburse funds

generated by the operations of the Debtors (the “Cash Management System”).

       34.     The Cash Management System also enables the Debtors to perform cash reporting,

monitor the collection and disbursement of funds and maintain control over intercompany

obligations and the administration of the Bank Accounts. The Cash Management System is not

entirely automated: certain activities such as monitoring the system, managing the proper

collection and disbursement of funds, depositing checks and transferring monies to and from

investment accounts, are performed manually by employees of the Debtors.


                                                12
19-23649-rdd        Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                           Pg 13 of 123


       35.        The Cash Management System has four main components: (a) cash collection,

(b) cash concentration, (c) cash disbursement and (d) investments.

       a) Cash Collection and Concentration

       36.        The Debtors generate and receive funds from the sales of their products.

Customer payments are made by check, wire or electronic transfer.

       37.        The majority of the Debtors’ receipts are deposited directly into the Debtors’

concentration accounts (the “Concentration Accounts”) with JPMorgan Chase Bank, N.A.

(“JPMorgan”).        Additionally, the Debtors maintain thirteen (13) working accounts with

JPMorgan (the “Working Accounts”) in which miscellaneous receipts are deposited from time

to time. Funds in the Working Accounts are either automatically swept into the Concentration

Accounts or manually transferred as needed, depending on whether the Working Account is

designated “zero balance” or “non-zero balance.” Funds in Working Accounts that are non-zero

balance are moved by automatic clearinghouse transfers (“ACH Transfers”) or by book transfer

when needed or as directed. These transfers are performed manually. Funds in Working

Accounts that are zero balance are swept each night into the Concentration Accounts.

       38.        The Debtors also maintain the restricted cash accounts listed on Exhibit C to the

Cash Management Motion, which either hold security deposits or provide collateral to various

counterparties.

       39.        The Debtors are currently in the process of migrating their Cash Management

System from JPMorgan to East West Bank. East West Bank is one of the 25 largest publicly

traded banks in the country, with over $40 billion in assets and over 130 branches. Since 2010,

they have been recognized by Forbes as one of the top 15 best banks in America. While the

Cash Management System currently uses accounts at JPMorgan, the Debtors are in the midst of


                                                 13
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 14 of 123


substituting accounts with East West Bank (which have already been opened) for the JPMorgan

accounts. The Debtors do not expect the migration of accounts from JPMorgan to East West

Bank to impact the structure of or flow of funds through the Cash Management System.

       40.     As of September 13, 2019, the balance of cash in the Debtors’ accounts is

approximately $1.36 billion.

       41.     Funds received in the form of foreign currencies are sent to currency-specific

JPMorgan Nostro accounts, where an analyst confirms and converts at spot rate the foreign

currencies into United States dollars.

       b) Cash Disbursements

       42.     The Debtors use receipts concentrated in the Concentration Accounts to satisfy

their financial obligations on account of operating expenses, interest, taxes and regulatory fees,

utilities and payments due to other vendors. Disbursements are paid by wire, check or ACH

Transfer or auto-debited out of the Concentration Accounts, the Working Accounts, and the

Controlled Disbursement Accounts. In addition, if a Debtor’s Working Account is at a deficit or

additional funding is otherwise required, the Concentration Accounts will fund the Working

Account in an amount appropriate to remove the deficit. The Debtors fund payroll obligations

through disbursements out of the Working Accounts.         The Debtors fund flexible spending

accounts and other benefits payments through disbursements out of the Concentration Accounts.

       43.     The Debtors process payroll and related taxes through Ceridian Dayforce, a third-

party provider of human resources management services. Once the payroll amounts have been

confirmed by the Debtors for a certain period, Ceridian Dayforce debits the appropriate amounts

from the Working Accounts one business day before each payroll date. Ceridian Dayforce then

proceeds to make the payments as scheduled out of its own bank account.


                                               14
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                         Pg 15 of 123


       44.     The Debtors maintain flexible spending accounts for their employees. Employee

contributions are deducted from their payroll amounts and deposited into the Debtors’ flexible

spending account from the Debtors’ Concentration Account. Periodically, the Debtors reimburse

WageWorks, a third-party administrator of consumer-directed benefits, for medical and

dependent-care expenses incurred by employees. These WageWorks reimbursements are made

from the Debtors’ Concentration Account (which is reimbursed in turn by the Debtors’ employee

flexible spending account).

       c) Investments

       45.     Funds to be invested are transferred from the Concentration Accounts to certain

accounts (the “Investment Accounts”) that hold Treasuries or interests in money market funds

that primarily invest in Treasuries, or interest-bearing bank accounts.

       d) Existing Business Forms and Checks

       46.     In the ordinary course of business, the Debtors use sequentially numbered check

stock with the Debtors’ logo printed thereon. In addition, the Debtors maintain pre-printed

correspondence and business forms, including, but not limited to, letterhead, envelopes, purchase

orders, invoices, sales order acknowledgments and other business forms (collectively, along with

the Debtors’ checks, the “Business Forms”).

       e) The Cash Management Motion Should be Granted

       47.     Given the Debtors’ operations, the goal of preserving and enhancing the value of

the Debtors’ estates simply cannot be accomplished if there is substantial disruption to the Cash

Management System, including the intercompany transfers between Debtors made thereunder. I

believe that it is essential that the Debtors be permitted to continue to consolidate the

management of their cash and transfer monies from entity to entity as necessary and appropriate


                                                15
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                          Pg 16 of 123


to continue the operation of their businesses. If the Debtors were required to dismantle the Cash

Management System, it would wreak havoc in their day-to-day operations and their accounting

practices and impair the Debtors’ ability to generate timely reports of transactions and balances.

       48.     The widespread use of similar cash management systems is attributable to the

numerous benefits they provide, including the ability to collect and apply receivables, pay

operating expenses and other vendors, tightly control corporate funds, ensure cash availability

and reduce administrative expenses by facilitating the expeditious movement of funds and the

development of timely and accurate account balance and presentment information.

       49.     In addition, I believe that it would be very time consuming, difficult, and costly

for the Debtors to establish an entirely new system of accounts and new cash management

system, and doing so would disrupt the Debtors’ relationships with their key customers. The

attendant delays from opening new accounts, revising cash management procedures and

instructing customers to redirect payments would harm the Debtors’ ability to operate their

businesses. Under the circumstances, maintenance of the Cash Management System is essential

and in the best interests of the Debtors’ estates.

       50.     The Debtors will maintain records of all transfers within the Cash Management

System to the same extent they were recorded by the Debtors before the commencement of these

chapter 11 cases. As a result, the Debtors will be able to document and record the transactions

occurring within the Cash Management System for the benefit of all parties in interest. As a part

thereof, each Debtor will record in its books and records any transfer made by such Debtor to or

for the benefit of any other Debtor that occurs on or after the Petition Date (a “Post-

Petition Transfer”).




                                                     16
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 17 of 123


        51.     I also believe that Debtors should be permitted to maintain their Investment

Accounts.     First, the Investment Accounts are maintained at reputable, financially sound

institutions that are subject to supervision by national banking regulators, and the funds in the

Investment Accounts are invested solely in highly liquid Treasuries or interests in money market

funds that invest primarily in Treasuries, which the Debtors regard as cash equivalents. I

therefore believe that the Investment Accounts are safe and secure and pose no substantial risk to

the Debtors’ estates. Second, I understand that the process of satisfying the requirements of

section 345(b) of the Bankruptcy Code would lead to needless inconvenience and inefficiencies

in the management of the Debtors’ businesses. Third, a bond secured by the undertaking of an

adequate corporate surety would be prohibitively expensive for the Debtors (if such a bond could

be obtained at all).

        52.     I further believe that to avoid delays in payments, to ensure as smooth a transition

into chapter 11 as possible with minimal disruption, and to aid in the Debtors’ efforts to

reorganize, it is critical that the Debtors be permitted to maintain the Bank Accounts with the

same account numbers following the commencement of these cases, subject to a prohibition

against honoring checks issued or dated before the Petition Date absent a prior order of the Court.

        53.     I believe that by preserving business continuity and avoiding the disruption and

delay to the Debtors’ disbursement obligations that would necessarily result from closing the

Bank Accounts and opening new accounts, Debtors’ estates, employees, vendors, and customers

will be best served. The confusion and operational harm that would result absent the relief

requested herein would ill serve the Debtors’ rehabilitative efforts.

        54.     I believe that if the Debtors are not permitted to maintain and use their Bank

Accounts and continue to use their existing Business Forms as set forth herein, the resulting


                                                 17
19-23649-rdd         Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                           Pg 18 of 123


prejudice will include (a) disruption of the ordinary financial affairs and business operations of

the Debtors, (b) delay in the administration of the Debtors’ estates, (c) compromise of the

Debtors’ internal controls and accounting system and (d) cost to the estates to set up new systems

and open new accounts and print new business forms. As a result, I believe the relief requested

in the Cash Management Motion is necessary to avoid immediate and irreparable harm to the

Debtors.

       55.     In my opinion, the relief requested in the Cash Management Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the Cash Management Motion should be granted.

               ii.      Motion of Debtors for Entry of an Order Authorizing (I) Debtors to (A)
                        Pay Prepetition Wages, Salaries, Employee Benefits and Other
                        Compensation and (B) Maintain Employee Benefits Programs and Pay
                        Related Administrative Obligations, (II) Employees and Retirees to
                        Proceed with Outstanding Workers’ Compensation Claims and (III)
                        Financial Institutions to Honor and Process Related Checks and Transfers
                        (the “Wages and Benefits Motion”)

       56.     The Debtors seek entry of an Interim Order and Final Order: (a) authorizing, but

not requiring, them to pay, in their sole discretion, amounts owing (and associated costs) under

or related to Wages, Sign-On Bonuses, Withholding Obligations, Reimbursement Obligations,

Relocation Obligations, Health and Welfare Plan Obligations, Vacation and Sick Leave

Obligations, Leave of Absence Obligations, Savings Plans Obligations, Severance Obligations,

Workers’ Compensation Obligations, Contingent Workers Obligations, Incentive Plan

Obligations (solely to non-insiders), Retention Payments (solely to non-insiders), Advancement

of Expenses, Automobile Cash Benefits and Other Employee Programs (each as individually

defined below and, collectively, the “Prepetition Employee Obligations”), (b) unless otherwise


                                                  18
19-23649-rdd        Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                    Main Document
                                             Pg 19 of 123


set forth herein, authorizing, but not requiring, them to continue, in their sole discretion, their

plans, practices, programs and policies for their Employees and Retirees (each as defined below)

in effect as of the Petition Date and as may be modified, terminated, amended or supplemented

from time to time, in their sole discretion, and to make payments pursuant to such plans,

practices, programs and policies in the ordinary course of business, as well as to pay related

administrative obligations, (c) permitting Employees and Retirees holding claims under the

Workers’ Compensation Programs to proceed with such claims in the appropriate judicial or

administrative fora and permitting insurers to continue to access collateral and security provided

by the Debtors pursuant to the Workers’ Compensation Programs and (d) authorizing applicable

banks and other financial institutions (the “Banks”) to receive, process and pay any and all

checks drawn on the Debtors’ payroll and general disbursement accounts and automatic payroll

and other transfers to the extent that those checks or transfers relate to any of the foregoing. No

member of the Sackler family is an Employee and no payments will be made to or for the benefit

of any Sackler family member pursuant to the relief requested in this Motion.

        a) Wages, Salaries, and Other Compensation

        57.      The Debtors currently employ approximately 700 people in an active status, 2

working in both full and part-time positions, 3 including executives, business and operational

managers, sales and marketing personnel, medical affairs personnel, research and development


2
  In addition, approximately 37 of the Debtors’ Employees are on short-term disability, long-term disability or
severance (four of such Employees are employees of the Rhodes Debtors). While such Employees are not receiving
wages, some may be receiving other benefits, including, but not limited to, severance payments, disability payments
from health and welfare benefit plans or programs, workers’ compensation benefits from state-mandated programs,
severance benefits, continuation of medical, dental and vision benefits and/or certain life insurance benefits,
depending on the type of leave and/or years of service.
3
 The Debtors have approximately three part-time Employees (two are employees of the Purdue Debtors, and one is
an employee of the Rhodes Debtors).


                                                        19
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                        Pg 20 of 123


personnel, technology operations personnel, human resource professionals, information

technology specialists, administrative support staff and other personnel (together with current

members of the Debtors’ boards of directors, the “Employees”). Approximately 490 of the

Employees work for PPLP and its direct and indirect subsidiaries other than the Rhodes Debtors

(defined below) (the “Purdue Debtors”) and 210 of the Employees work for Debtor Rhodes

Associates L.P. and its direct and indirect subsidiaries (the “Rhodes Debtors”). The business of

the Rhodes Debtors is divided into legal entities that each have their own employees —Rhodes

Pharmaceuticals L.P. and Rhodes Technologies.

       58.     The Debtors’ Employees are paid bi-weekly, on Fridays. Payroll is funded by the

Debtors to Ceridian, the Debtors’ payroll administrator, on the Thursday immediately prior to

when Employees are paid. The Debtors’ average bi-weekly gross payroll is approximately

$4,700,000 (the “Wages”). The Debtors estimate that as of the Petition Date they owe

approximately $2,350,000 in wages and salaries to Employees. The Debtors do not believe that

any individual is owed prepetition Wages that would exceed the $13,650 priority claim cap, and,

prior to entry of the Final Order, the Debtors will not pay any individual prepetition Wages that

would exceed such cap.

       b) Withholding Obligations

       59.     The Debtors routinely withhold from Employees’ wages certain amounts that the

Debtors are required to transmit to third parties for such purposes as Social Security, Medicare,

federal, state, local and disability taxes, Health and Welfare Plan (as defined below)

contributions, 401(k) Plan (as defined below) contributions, Supplemental Savings Plan (as

defined below) contributions and payroll deduction payment programs for various optional

insurance programs, cafeteria expenses, qualified transportation, charitable deductions, 401k


                                               20
19-23649-rdd        Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                   Main Document
                                             Pg 21 of 123


loan      re-payments,     child     support      and     other     similar     orders     (collectively,     the

“Withholding Obligations”). I understand that the Debtors believe that such withheld funds, to

the extent that they were in the Debtors’ possession as of the Petition Date and/or remain in the

Debtors’ possession, are not property of the Debtors’ bankruptcy estates.

        c) Business Expense Reimbursement

        60.      The Debtors customarily reimburse Employees who incur business expenses in

the ordinary course of performing their business duties on behalf of the Debtors. 4 These

reimbursement obligations include lodging, transportation, meals, office supplies, membership

dues for professional organizations and other miscellaneous business expenses (collectively, the

“Reimbursement Obligations”).

        61.       Employees submit expense reports through Databasics or SAP Ariba, expense

tracking software programs. Employees are reimbursed in connection with each bi-weekly pay

cycle by the Debtors for approved expense reports submitted through the Databasics system or

through separate electronic transfer or check for expenses submitted through the SAP Ariba

system.     It is difficult for the Debtors to determine the exact amount of Reimbursement

Obligations outstanding at any particular time because of the generally unpredictable and

irregular nature of the Reimbursement Obligations and the timing of submission of expense

reports. However, as of the Petition Date, the Debtors estimate that the outstanding

Reimbursement Obligations are de minimis.

        d) Relocation Benefits



4
 With respect to certain employee expenses, including certain legal, medical and other professional licensing fees
associated with the roles of applicable employees, the Company instead pays such expenses directly to the relevant
organization in the ordinary course of business.


                                                        21
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 22 of 123


       62.     The Debtors also offer relocation benefits to Employees who relocate at the

request of the Debtors in furtherance of the Debtors’ business needs (the “Relocation

Obligations”). The Relocation Obligations generally include amounts incurred for property

rental assistance, temporary lodging and housing, moving expenses, travel expenses for housing

services and visits, storage, home purchase option, lease termination and sales and marketing

assistance. The Relocation Obligations also include making annual tax payments directly to

certain taxing authorities on behalf of the relevant Employees to account for the tax implications

of their receipt of such relocation benefits. As of the Petition Date, the Debtors estimate that

Relocation Obligations with respect to Employees who are currently entitled to receive

relocation benefits will total $1,242,000.

       e) Health and Welfare Benefits

       63.     The Debtors offer several health and welfare benefit plans and programs (each, a

“Health and Welfare Plan” and collectively, the “Health and Welfare Plans,” and the

obligations with respect thereto, the “Health and Welfare Plan Obligations”) for Employees,

certain former employees and certain retirees (the “Retirees”), including coverage for medical,

dental, vision, prescriptions, flexible spending accounts, health savings accounts, retiree

reimbursement accounts, basic and voluntary supplemental life, retiree life, personal accident,

travel accident, short-term and long-term disability and certain other insurance, employee

assistance and benefit programs.

       64.     The Purdue Debtors’ medical, dental and prescription insurance plans (the

“Purdue Health Plans”) are self-insured. In connection with the Purdue Health Plans, the

Purdue Debtors purchased stop-loss insurance (the “Stop-Loss Coverage”) that provides

additional protection against catastrophic claim accumulation above predetermined individual


                                               22
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 23 of 123


thresholds. Cigna administers the Purdue Health Plans and provides the Stop-Loss Coverage.

The Debtors pay approximately $481,000 per year to Cigna in premiums for the Stop-Loss

Coverage.

       65.     Employees of the Rhodes Debtors are eligible to participate in either a medical

and prescription insurance plan that is insured by and administered through Blue Cross Blue

Shield of Rhode Island (the “Rhodes Medical Plan”) or the Purdue Debtors’ self-insured

medical and prescription insurance plans administered by Cigna.

       66.     Other Health and Welfare Plans offered by the Debtors are also insured by and/or

administered through third-party providers, including: (a) UnitedHealthcare (vision), (b) the

Standard (life insurance and dependent life insurance, short-term disability, long-term disability,

personal accident insurance), (c) the Hartford (travel accident and accidental death and

dismemberment), (d) WageWorks (flexible spending accounts), (e) HSA Bank (health savings

accounts) and (f) Aetna medical and prescription health insurance plans (for internationally-

located family members of certain Employees).

       67.     In 2018, the Debtors incurred expenses of approximately (a) $19.11 million for

payments under the Purdue Health Plans and Rhodes Medical Plan, (b) $261,000 for

contributions to health savings accounts, (c) $33,000 for administrative costs of flexible spending

accounts, (d) $104,000 for payments under the Debtors’ vision plan, (e) $1,167,000 for payments

under life, personal accident insurance, short-term disability and long-term disability insurance

plans, (f) $38,000 for payments under travel and accident and accidental death and

dismemberment insurance plans, (g) $1,209,000 in reimbursements to retirees for qualified

medical expenses and (h) $166,000 in other wellness and benefit programs.




                                                23
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 24 of 123


       68.     Because of the manner in which such expenses are incurred and claims are

processed under the Health and Welfare Plans, it is difficult for the Debtors to determine the

extent of their obligations under the Health and Welfare Plans outstanding at any particular time.

As of the Petition Date, the Debtors estimate that the outstanding Health and Welfare Plan

Obligations are $3,103,000. Based on historical experience, the Debtors estimate that the Health

and Welfare Plan Obligations will be approximately $1,383,000 per month going forward.

       f) Vacation Policy and Sick Leave

       69.     Pursuant to the Debtors’ vacation policies, eligible Employees are paid their

regularly scheduled full or part time wage, for each vacation day, up to the maximum number of

days accrued (“Vacation”). Vacation time accrues based on an Employee’s tenure with the

Debtors. Non-exempt Employees accrue two work weeks of Vacation per calendar year until

their fifth year of continuous employment, three work weeks of Vacation per calendar year

beginning in their fifth year of continuous employment, four work weeks of Vacation per

calendar year beginning in their tenth year of continuous employment and one additional

Vacation day is added per calendar year beginning in their fifteenth year of continuous

employment until annual Vacation day accrual equals five work weeks per calendar year.

Exempt Employees accrue three work weeks of Vacation per calendar year until their tenth year

of continuous employment, four work weeks of Vacation per calendar year beginning in their

tenth year of continuous employment, and one additional Vacation day is added per calendar

year beginning in their fifteenth year of continuous employment until annual Vacation day

accrual equals five work weeks per calendar year. Accrued Vacation may not be carried from

one calendar year to the next, unless specifically authorized by a supervisor and the Human




                                               24
19-23649-rdd         Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                      Main Document
                                              Pg 25 of 123


Resources department.5 If authorized, no more than one work week may be carried over and all

carry-over vacation must be taken by March 31st of the next calendar year. Upon (but not prior

to) termination of employment, all accrued but unused Vacation days are paid out (the

“Vacation Cash-Out” and together with the Vacation, the “Vacation Obligations”). In 2018,

the Debtors paid an aggregate of approximately $2,503,000 on account of the Vacation Cash-Out.

The Debtors intend to honor the Vacation Obligations in the ordinary course of business.

         70.      The Debtors’ Employees have paid time off (“PTO”) for twelve holidays per year.

PTO for full-time non-exempt Employees also includes two personal days, and such Employees

receive pay for each unused personal day as of the end of each calendar year during the first

quarter of the following year at the rate of pay received as of the end of the previous year (the

“PTO Cash-Out” and together with the PTO, the “PTO Obligations”). In 2018, the Debtors

paid an aggregate of approximately $107,000 on account of the PTO Cash-Out. The Debtors

intend to honor the PTO Obligations in the ordinary course of business.

         71.      The Debtors also provide sick leave and/or personal time off to their Employees

(“Sick Leave”). In the first calendar year of employment, full-time non-exempt Employees

accrue one day of sick leave per month beginning on the first day of the month after the date of

employment, up to a maximum of six days. Thereafter, full-time non-exempt Employees are

provided with six sick leave days per calendar year. Unused sick leave days are paid out

following the end of each calendar year but are not paid out upon termination of employment

(the “Sick Leave Cash-Out” and together with Sick Leave, the “Sick Leave Obligations”; the




5
 Subject to any applicable Federal, state and local laws, including any state laws that may require vacation carry-
over.


                                                         25
19-23649-rdd        Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                    Main Document
                                             Pg 26 of 123


Sick Leave Obligations together with the Vacation Obligations and the PTO Obligations, the

“Vacation and Sick Leave Obligations”).

        72.      The Debtors also provide a variety of both paid and unpaid leave of absence

benefits to certain Employees (collectively, the “Leave of Absence Obligations”). Under the

Debtors’ short-term medical leave policy, which the Debtors self-insure, benefits vary based on

Employee status for the first 30 days, and for the 31st day of continuous absence through the

180th day, full-time Employees are eligible for disability pay in an amount equal to 70% of

annual base salary less any amount the Employee receives from workers’ compensation, state

disability or any other income sources. For leaves of absence exceeding 180 days, the Debtors’

long-term disability benefits are covered through an insurance carrier (included in Health and

Welfare Plan Obligations above). The Debtors also offer parental leave and leave for certain

family and/or medical reasons under the Family and Medical Leave Act.

        g) Workers’ Compensation Program

        73.      Under applicable law, the Debtors are required, through self-insurance or third-

party insurers, to provide their Employees and Retirees with workers’ compensation insurance

coverage for claims arising from or related to their employment with the Debtors (the

“Workers’ Compensation Programs”), and to satisfy the Debtors’ obligations arising under or

related to these programs (the “Workers’ Compensation Obligations”). The Purdue Debtors

maintain a high-deductible workers’ compensation insurance policy with Liberty Insurance

Corporation (“Liberty”). To secure the Debtors’ obligation to pay amounts up to the deductible,

the Purdue Debtors have posted collateral in favor of Liberty in the amount of $1.66 million6 and


6
  This amount is held in a trust account with Wells Fargo Bank, N.A. and also supports the Debtors’ high-deductible
automobile liability insurance policy. See Motion of Debtors for Entry of Interim and Final Orders Authorizing (i)
the Debtors to Continue and Renew Their Liability, Property, Casualty and Other Insurance Policies and Honor All

                                                        26
19-23649-rdd        Doc 3       Filed 09/16/19 Entered 09/16/19 01:52:52                     Main Document
                                              Pg 27 of 123


another $110,000 is held in escrow for Liberty. The Purdue Debtors also maintain a workers’

compensation insurance policy with the Insurance Company of the State of Pennsylvania for

excess liability arising from claims made by Employees who are United States nationals and

working abroad. The Rhodes Debtors maintain a separate workers’ compensation insurance plan

with Liberty.

        74.      There are approximately 16 open claims (the “Workers’ Compensation

Claims”) under the Workers’ Compensation Programs, with an amount totaling approximately

$1,670,000. As of the Petition Date, the Debtors estimate that they owe approximately $340,000

on account of the Workers’ Compensation Claims. The aggregate average monthly cost of

Workers’ Compensation Obligations paid by the Debtors is approximately $40,000.

        h) Savings Plans, Pension Plans and Non-Medical Retirement Obligations

        75.      The Debtors offer savings and benefit plans, including the 401(k) Plan, Pension

Plan and Supplemental Savings Plan (each as defined below) (collectively, the “Savings Plans,”

and the obligations with respect thereto, the “Savings Plan Obligations”).

        76.      The Debtors offer a 401(k) retirement savings plan to all regular, full-time and

part-time Employees of the Debtors7 (the “401(k) Plan”). The 401(k) Plan is a qualified defined

contribution savings plan. The Debtors generally match an Employee’s voluntary contributions

at a rate of 50 cents for every dollar contributed up to 6% of the Employee’s eligible




                                                                                                   (continued…)
Obligations in Respect Thereof and (ii) Financial Institutions to Honor and Process Related Checks and Transfers
for additional information.
7
  Employees of certain non-Debtor Affiliates are also participants in the 401(k) plan, but any employer contributions
to the 401(k) plan on behalf of employees of the non-debtor affiliates are funded by the applicable non-Debtor
affiliate and the Debtors do not do not process or pay any payroll costs with respect to such employees.


                                                        27
19-23649-rdd         Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52        Main Document
                                           Pg 28 of 123


compensation, subject to limits under the Internal Revenue Code. Employees are immediately

vested in the matching contributions made by the Debtors to Employee 401(k) Plan accounts.

       77.     Employees employed after January 1, 2013 or who were employed as of

December 31, 2012 but not eligible for continued participation in the Defined Benefit Pension

Plan (defined below) are eligible for retirement contributions by the Debtors to such Employees’

401(k) Plan accounts. Retirement contributions by the Debtors are calculated as a percentage of

eligible compensation, based on age and service, ranging from two percent until the maximum

contribution of five percent. Pension Plan participants who were accruing benefits under the

Pension Plan on December 31, 2017 are eligible to receive an additional retirement contribution

in an amount equal to five percent of their eligible compensation. Employees will be fully vested

in retirement contributions contributed on their behalf upon the completion of three years of

credited service. The Debtors estimate their matching contributions and retirement contributions

under the 401(k) Plan to be approximately $1,251,000 per month.

       78.     The Debtors maintain a qualified defined benefit pension plan under the Internal

Revenue Code and the Employee Retirement Income Security Act of 1974 (“ERISA”) for

certain of their Employees, former employees and Retirees, and certain employees, former

employees and retirees of certain non-Debtor affiliates, and beneficiaries of the foregoing (the

“Pension Plan”). The Pension Plan covers approximately 3,520 participants. While eligibility

for the Pension Plan was frozen on January 1, 2013 and the accrual of additional benefits by

existing participants in the Pension Plan was frozen on January 1, 2018, pension obligations

continue to exist.

       79.     As of late August 2019, the Pension Plan was approximately 80% funded on a

current basis. Under the Internal Revenue Code and ERISA, the Debtors may be required to


                                               28
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52         Main Document
                                         Pg 29 of 123


make minimum funding contributions to the Pension Plan based on actuarial calculations

(“Minimum Funding Obligations”). As of the Petition Date, the Debtors do not have any

outstanding Minimum Funding Obligations and no Minimum Funding Obligations are currently

anticipated to be due until 2023. By this Motion, the Debtors are not seeking any authority to

pay any Minimum Funding Obligations or make any other contributions. If the Debtors seek in

the future to pay any Minimum Funding Obligations or make any other contributions to the

Pension Plan, they will seek such authority by separate motion or in connection with a proposed

chapter 11 plan.

       80.     The Pension Plan is insured by the Pension Benefit Guaranty Corporation

(“PBGC”), a wholly-owned United States government corporation that administers the pension

plan termination insurance program created under ERISA. The Debtors are obligated to make

certain statutory insurance premium payments to the PBGC (the “PBGC Premiums”). The

Debtors’ PBGC Premiums are payable annually and the Debtors estimate that the PBGC

Premium due in September 2019 will be approximately $1,600,000. The Debtors have

historically paid all PBGC Premiums as and when due and, accordingly, do not believe that they

owe any prepetition amounts on account of PBGC Premiums.

       81.     In addition, the Debtors maintain a supplemental, non-qualified savings plan (the

“Supplemental Savings Plan”) for certain salaried employees. Under the Supplemental Savings

Plan, certain Employees are eligible to save the after-tax value of up to 10% of their eligible

compensation in investment accounts owned by each Employee, and the Debtors match such

employee contributions on a dollar for dollar basis. The Debtors estimate the matching

contributions under the Supplemental Savings Plan to be approximately $194,000 per month.




                                              29
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                        Pg 30 of 123


The Debtors request authority to continue the Supplemental Savings Plan in the ordinary course

of business.

       i) Severance

       82.     The Debtors maintain a company-wide severance plan (the “Severance Plan”) for

eligible Employees. Under the Severance Plan, Vice Presidents with less than five years of

employment with the Debtors receive six months of severance pay and those with greater than

five years of service receive one year. Employees below Vice President receive either two or

three weeks of severance pay for each year they have worked for the Debtors depending on grade

level (with a minimum of eight weeks and a maximum of fifty-two weeks of severance pay).

Severance payments are made bi-weekly and are based on the applicable Employee’s wages

prior to termination. Medical, prescription, dental, vision and life insurance coverage continues

through the applicable severance period. The Debtors believe that having the authority, in their

discretion, to maintain the Severance Plan is essential to their businesses in order to retain,

motivate and provide security to, their Employees. For instance, the Debtors recently sold their

Treyburn, North Carolina manufacturing facility to Novo Nordisk. The Debtors intend to lease

and continue to use this facility through November 2019, before consolidating manufacturing

operations at their Wilson, North Carolina location.     The Debtors must retain staff at the

Treyburn plant to meet production requirements during this time, to transfer activities to the

Debtors’ Wilson, North Carolina site and to ensure an overall smooth transition to Novo Nordisk.

In connection with the sale and transition, the Debtors expect that approximately 14 non-insider

Employees’ roles will be eliminated. If the Debtors are unable to honor their obligations and the

Severance Plan (the “Severance Obligations”), Employees at this critical facility may be

unwilling to continue through the transition period, and the Debtors may be unable to replace


                                               30
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 31 of 123


skilled workers at this state-of-the-art and highly regulated facility.      Such a result would

significantly disrupt operations and meaningfully harm the Debtors’ businesses. As of the

Petition Date, the Debtors estimate that their Severance Obligations consist of approximately

$660,000 on account of current Employees at the Treyburn location plus approximately

$485,000 on account of other Employees.

       j) Contingent Workers

       83.     From time to time, the Debtors use the personal services of individuals employed

by, and provided through, staffing agencies and of individuals providing personal services

directly as temporary employees, independent contractors and consultants (collectively, the

“Contingent Workers”). The Contingent Workers work in a variety of departments, including,

but not limited to: human resources, risk management, marketing, manufacturing, production,

compliance, research and development and finance. Payments to the Contingent Workers vary

according to the terms of their individual contracts with the Debtors or according to the terms of

the Debtors’ contract with the relevant staffing agencies.        The services provided by the

Contingent Workers are necessary to the operation of the Debtors’ businesses. Absent authority

to continue to honor Contingent Workers Obligations (defined below), the Debtors would risk

losing the services of the Contingent Workers, which could cause severe disruptions across

critical departments. Such disruptions would be particularly harmful at this time when the

Debtors’ operations are subject to immense burdens associated with the commencement of these

chapter 11 cases. It is difficult for the Debtors to determine the total accrued and unpaid

prepetition obligations to the Contingent Workers because of the generally unpredictable and

irregular nature of and schedule for incurrence of the obligations. While difficult to estimate, the

Debtors believe that their total accrued and unpaid prepetition obligations to staffing agencies


                                                31
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52        Main Document
                                         Pg 32 of 123


that provide Contingent Workers do not exceed $600,000 (the “Contingent Workers

Obligations”).

k) Annual Incentive Plan

       84.       As a part of their overall Employee compensation plan, the Purdue Debtors

maintain a long-standing annual incentive program (the “Purdue AIP”) for certain of their

Employees, which has been in place substantially in its current form for over thirty years. The

Purdue AIP designates payments on an annual basis to eligible Employees based on a

combination of Employee performance and the performance of the Company, as compared with

the target performance goals set for the Employee and Company, as approved by the Board of

Directors of Purdue Pharma Inc. (the “Board”). The Rhodes Debtors also maintain long-

standing annual incentive programs (the “Rhodes AIP” and, together with the Purdue AIP, the

“Debtors’ AIPs”) for certain of their Employees. The payments under the Rhodes AIP are

similarly based on a combination of individual and Company performance for exempt

Employees (while payments to non-exempt Employees are based on individual performance), as

approved by the Board. The Debtors’ AIPs are not retention plans. The Debtors’ AIPs have not

been altered or amended in any way in connection with these chapter 11 cases, and have been

consistently used to drive Employee performance and productivity. The total targeted payout

under the Debtors’ AIPs related to calendar year 2019, which is scheduled to be paid in late

February or early March 2020 (or December 2019 for non-exempt Employees of the Rhodes

Debtors), is $26,490,000 and the actual payout related to calendar year 2018, which was paid in

late February or early March 2019 (or December 2018 for non-exempt Employees of the Rhodes

Debtors), was $33,290,000.




                                              32
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 33 of 123


       85.     The Purdue Debtors also maintain a Market Access Incentive Compensation Plan

(“the Market Access ICP”) for six eligible field-based Employees where (i) 50% is paid semi-

annually in July of the current year and March of following year based on Employee

performance, (ii) 25% is paid quarterly based on the performance of the Company (measured by

the Purdue AIP metrics described above) and (iii) 25% is paid quarterly based on the average of

the field sales representatives’ percentage of target earnings for the component of their incentive

plan related to the launch of Adhansia XR. The total targeted payout under the Market Access

ICP related to calendar year 2019 is $334,000 of which $166,000 has already been paid with

respect to the first and second quarters of the calendar year.

       86.     In addition, the Purdue Debtors maintain a long-term results plan for certain of

their Employees (the “Purdue LTRP”), which has been in place substantially in its current form

for nearly twenty years. The Purdue LTRP is a long-term cash incentive program that provides

an annual grant to each eligible Employee. For an eligible PPLP Employee, the incentive

payment is calculated at the end of the three-year performance period for each annual grant, and

is based on the actual performance of Company key metrics (such as financial metrics,

achievement of milestones related to progression of research projects or on-time launch of new

products) as compared with the target performance of Company key metrics, which were

identified at the beginning of the applicable three-year performance period, as approved by the

Board. The Purdue LTRP is generally payable once a year related to the fiscal year three years

prior. The targeted Purdue LTRP payout in March 2020 for fiscal year 2017 is $7,889,000 and

the actual payout in March 2019 for fiscal year 2016 was $6,450,419 (alternatively, $8,267,944

if inclusive of insiders). The Rhodes Debtors also maintain a long-term results plan, which has

been in place in its current form for nearly twenty years (the “Rhodes LTRP”, together with the


                                                 33
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                          Pg 34 of 123


Debtors’ AIPs, Market Access ICP and the Purdue LTRP, the “Incentive Plans”), for certain of

its Employees. Payments under the Rhodes LTRP are based upon each individual’s actual bonus

payout percentage for each of the three years within a three-year performance period. The

targeted Rhodes LTRP payout in March 2020 for fiscal year 2017 is $1,406,900 and the actual

payout in March 2019 for fiscal year 2016 was $1,072,433. Like the Debtors’ AIPs, neither the

Purdue LTRP nor the Rhodes LTRP have been altered or amended in any way in connection

with these chapter 11 cases, and both plans have been used to drive Employee performance and

productivity. The Purdue LTRP and the Rhodes LTRP are not retention plans. The Incentive

Plans provide for payments to be made annually during the first quarter of each year, so no

payments under the Incentive Plans are anticipated to be due prior to entry of an order granting

the relief requested herein on a final basis.

       87.     I believe that the longstanding Incentive Plans are critical as tools that will enable

the Debtors to maximize the value of their estates by motivating Employees through programs

that they have come to rely on as a part of their annual compensation.

       l) Sign-On Bonuses

       88.     The     Debtors      historically    have   provided      cash   sign-on     bonuses

(“Sign-On Bonuses”) to certain newly-hired Employees in the ordinary course of business, to

induce them to accept an offer of employment with the Debtors. Some of these prospective

employees would be giving up (or did give up) incentive compensation opportunities or

forfeiting equity grants at their current employers by choosing to join the Debtors. The amount

and timing of any Sign-On Bonus is determined on a case-by-case basis based on these and other

factors for new hires. Approximately 14 Employees are scheduled to receive Sign-On Bonuses,

so long as they are in active, full-time employment with the Debtors as of each applicable


                                                   34
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 35 of 123


payment date. Sign-On Bonus payments are expected to total approximately $2,275,000 in the

aggregate.

       m) Non-Executive Retention Plan

       89.     The Debtors historically have maintained various retention plans for their

Employees in the ordinary course of business.          Given the Debtors’ current and recent

circumstances, the Debtors implemented retention plans for certain executive and non-executive

Employees in both 2018 and 2019, which were carefully calibrated to ensure that key Employees

are incentivized to remain employed with the Debtors through the end of 2020, which was

deemed a critical period for the Debtors.

       90.     The current non-executive retention plan (the “Non-Executive Retention Plan”)

includes approximately 120 non-insider Employees. No participant is an officer appointed by

the Board, reports to the Board, has the title of Chief Executive Officer, Chief Financial Officer,

Chief Operating Officer, General Counsel, or Senior Vice President or controls the financial or

strategic decisions of the Debtors.

       91.     The Non-Executive Retention Plan provides for cash-based incentive awards

(“Non-Executive Retention Payments”), which are paid to individual Employees each quarter

through October 1, 2020 provided that the Employee is in active, full-time employment with the

Debtors as of each payment date. Pursuant to this Motion, the Debtors are seeking authority only

to make Non-Executive Retention Payments, in their sole discretion, under the existing Non-

Executive Retention Program only to non-insider Employees. The Debtors are not seeking

authority to make any Non-Executive Retention Payments to any insider pursuant to this Motion.

As of the Petition Date, the Debtors believe that no obligations are currently due under the Non-

Executive Retention Plan. The Debtors estimate that they will pay approximately $1.0 million


                                                35
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 36 of 123


with respect to Employees of the Purdue Debtors and $0.9 million with respect to Employees of

the Rhodes Debtors in the remainder of 2019 and approximately $6.7 million with respect to

Employees of the Purdue Debtors and $1.7 million with respect to Employees of the Rhodes

Debtors in 2020.

       92.     I believe that, absent continuation of the Non-Executive Retention Plan, there is a

very real risk that many of the approximately 120 Employees covered thereunder would depart

for other employment opportunities. This retention risk is primarily driven by the extraordinary

circumstances surrounding the Debtors, including a prior downsizing in which the Debtors’

headcount was reduced by over 60%, the burdens of operating in the shadow of thousands of

pending lawsuits and the related negative publicity, and the demanding workload accompanying

the bankruptcy process. From 2018 to date, the Debtors experienced over 25% attrition among

the top tier of Employees participating in the Non-Executive Retention Plan (consisting of

certain key employees and managers with titles junior to Senior Vice President). I believe that

the attrition rate would have been even higher if the Debtors had not established the Non-

Executive Retention Plan. Failure to continue the Non-Executive Retention Plan at this point

could result in a catastrophic loss of talent. Moreover, I believe that it would be extremely

difficult to attract replacements in the current environment and given the Debtors’ ongoing

challenges. In my opinion, therefore, it is essential that the Debtors have the authority, in their

discretion, to maintain the Non-Executive Retention Plan and to make Non-Executive Retention

Payments to non-insider Employees thereunder.

       n) Treyburn Retention Plan

       93.     The Debtors also recently established a retention plan following the sale of their

Treyburn, North Carolina manufacturing facility (the “Treyburn Retention Plan”).                As


                                                36
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 37 of 123


discussed above, it is critical that the Debtors retain staff at the Treyburn plant over the coming

months. To incentivize key non-insider Employees to remain employed with the Debtors at the

Treyburn facility through the critical transition periods through December 2019 and June 2020,

cash incentive awards (“Treyburn Retention Payments,” and together with the Non-Executive

Retention Payments, the “Retention Payments”) have been offered to approximately 52 non-

insider Employees, payable in December 2019, and approximately 15 non-insider Employees,

payable in June 2020. The Employees that were offered Treyburn Retention Payments consist

primarily of Manufacturing and Packaging Operators, Pharmaceutical Technicians, Senior

Pharmaceutical Technicians, and Pharmaceutical Process Specialists. The most senior employee

offered Treyburn Retention Payments holds the title of Director, Pharmaceutics and Analytical

Development. The Treyburn Retention Payments will not exceed $23,056 per Employee. The

Debtors estimate that under the Treyburn Retention Plan they will pay approximately $521,058

in 2019, and approximately $108,972 in 2020.

       o) Advancement of Legal Expenses

       94.     The Debtors are defendants in over 2,600 civil actions pending in state and federal

courts around the country that allege that the Debtors, Related Parties, and other co-defendants

engaged in past misconduct in manufacturing, marketing and selling of certain FDA-approved

opioid medications (the “Pending Actions”). Certain of the Debtors’ current and former owners,

officers, directors and affiliates have also been named in the Pending Actions (the “Related

Parties”). New complaints against the Debtors and the Related Parties are being filed almost

every day. In addition to their own legal expenses, prior to the Petition Date, in the ordinary

course of their prepetition business, and consistent with PPLP’s Fifth Amended and Restated

Limited Partnership Agreement, dated as of June 20, 2019 (the “LPA”) and long-standing and


                                                37
19-23649-rdd       Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                   Main Document
                                            Pg 38 of 123


customary policies, the Debtors paid the legal costs of a number of current and former officers,

directors and other employees that are named defendants, potential defendants and/or witnesses

in the Pending Actions (any such individuals from time to time, the “Indemnitees”). Since

March 1, 2019, the Debtors have not made any indemnification payments or advanced any legal

fees to any member of the Sackler family.

        95.      Although certain current and former directors, officers and “Agents” that are

named defendants in Pending Actions may have access to the Debtors’ D&O insurance policies,

only a small subset of the Indemnitees fall into this category, and the Debtors do not maintain

insurance that would cover the legal costs of the vast majority of Indemnitees. In addition, the

nature and scope of the various litigations and the number of potential claimants under the

policies creates the risk that insurance may be unavailable or insufficient to cover costs incurred

by these individuals. There are over 270 former employees that are currently or have been

witnesses and/or named defendants in Pending Actions and related matters but who were not

directors, officers or designated Agents.8 The Debtors terminated the entirety of their opioid

medication sales force as of June, 2018, and many of the former employee Indemnitees are

former sales representatives.

        96.      Without the Debtors’ continued payment of these legal costs post-petition, the

Debtors’ insurance cannot adequately address the issue. Given the number of Indemnitees, the

nature of the Pending Actions and prior experience, the Debtors anticipate that aggregate costs

will be approximately $1.5 million per month at the outset of these chapter 11 cases. If legal

costs are not paid, the Debtors believe that many of the individuals will be unable to obtain


 8
  These employees are not designated “Agents” as defined in the LPA and were therefore not entitled to mandatory
indemnification.


                                                      38
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 39 of 123


adequate representation and that their lack of adequate counsel could be severely detrimental to

the Debtors and their estates. I believe that failure to advance expenses would be highly

detrimental to morale of the Debtors’ current workforce and would adversely affect the Debtors’

ability to execute their reorganization plan. Moreover, participation by Indemnitees without

counsel in the litigation of the Pending Actions may be used, or attempted to be used, to

judicially prejudice or unfairly and inaccurately prosecute claims against the Debtors.         In

addition, claims against these parties could give rise to potential future indemnification claims

against the Debtors or otherwise diminish shared insurance coverage.

       97.     Accordingly, in order to protect the interests of the estates, the Debtors request

that they be authorized, but not directed, in their sole discretion, to advance and pay the legal

costs of Indemnitees consistent with the advancement of expenses provisions of the LPA and

past practice (the “Advancement of Expenses”). Importantly, in order to ensure that such

payments are in the best interest of the Debtors and subject to appropriate oversight and controls,

the Debtors propose that any decision to advance defense costs of any Indemnitee be subject to

approval by the Special Committee of the Board, which consists solely of directors with no

affiliation with the Sackler family. Notably, under the LPA, each Indemnitee also agrees to

reimburse the Debtors for any defense costs advanced should it be determined that such

Indemnitee did not act in good faith, or, with respect to any criminal action or proceeding, had

reasonable cause to believe that his or her conduct was unlawful, or is otherwise not entitled to

be indemnified under the terms of the LPA. The Debtors further propose that each Indemnitee

receiving post-petition payments hereunder sign a written affirmation of the Indemnitee’s belief

that he or she has conducted himself or herself in good faith and reasonably believes that his or

her conduct was in the best interest of the Debtors and acknowledging the standards with respect


                                                39
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                         Pg 40 of 123


to indemnification set forth in the LPA, including the requirement to repay advances as described

above.

         p) Cash in Lieu of Automobile Benefit

         98.    In the ordinary course of business, the Debtors provide a cash payment in lieu of

automobile benefits to certain Employees (the “Automobile Cash Benefit”). Approximately

215 Employees receive a bi-weekly cash payment in lieu of an assigned automobile. The

average bi-weekly cash payment is approximately $383 per employee.

         q) Other Employee Programs

         99.    In addition to the foregoing, the Debtors have in place miscellaneous practices,

programs and policies that provide benefits and protections to various groups of Employees,

including, but not limited to, tuition assistance, adoption assistance, recognition and an

anniversary gift program (collectively, the “Other Employee Programs”). I believe that the

Other Employee Programs are important to maintaining Employee morale and assisting in the

retention of the Debtors’ workforce. The monthly cost of such programs for the Debtors is

negligible in the context of the Debtors’ aggregate compensation and benefit obligations. The

Debtors believe that, as of the Petition Date, they owe approximately $150,000 on account of the

Other Employee Programs. I understand that the Debtors are seeking authority to continue to

honor their obligations under the Other Employee Programs after the Petition Date, as such

practices, programs and policies may be modified, amended or supplemented from time to time.

         r) The Wages and Benefits Motion Should be Granted

         100.   I believe that the requested relief in the Wages and Benefits Motion represents a

sound exercise of the Debtors’ business judgment and is necessary to avoid immediate and

irreparable harm. This is because any delay in paying Prepetition Employee Obligations will


                                                 40
19-23649-rdd       Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                          Pg 41 of 123


adversely impact the Debtors’ relationships with their Employees and could irreparably impair

the Employees’ morale, dedication, confidence, commitment and cooperation. The Debtors’

businesses hinge on their ability to deliver superior products and advance the research and

development pipeline of new products. Employees’ support for the Debtors’ reorganization

efforts is critical to the success of those efforts. At this early stage, the Debtors cannot risk the

substantial damage to their businesses that would inevitably attend any decline in their

Employees’ morale attributable to the Debtors’ failure to pay wages, salaries, benefits and other

similar items.

       101.      I believe that, absent an order granting the relief requested, many Employees will

suffer hardship and, in many instances, serious financial difficulties. Without the requested relief,

the stability of the Debtors will be undermined, perhaps irreparably, by the possibility that

otherwise loyal Employees will seek other employment alternatives. I believe that all of the

Debtors’ creditors will benefit if the requested relief is granted.

       102.      I further believe that it is imperative that the Debtors be permitted to continue to

pay and/or honor any and all Workers’ Compensation Obligations, including all prepetition

premiums, claims (including claim settlements), losses and expenses in connection with their

Workers’ Compensation Obligations, and to pay all costs and expenses associated with the

Workers’ Compensation Programs, including costs and expenses related to administration,

servicing, processing, adjusting, paying and settling claims and losses under these programs. In

connection with their Workers’ Compensation Obligations, I understand that the Debtors are also

seeking authority for the insurers to continue to use collateral and security as provided under the

Workers’ Compensation Programs, without further order of the Court.




                                                  41
19-23649-rdd       Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                          Pg 42 of 123


        103.    I believe that it is crucial for employee morale and the operations of the Debtors’

businesses for the Debtors to continue to pay workers’ compensation benefits and honor their

obligations under the Workers’ Compensation Programs described herein.                  The Debtors

anticipate that they will have sufficient cash on hand to make these payments, which are in the

best interests of the Debtors, their estates and their creditors.

        104.    This is also true to the extent any of the Employees or Retirees hold claims

pursuant to the Workers’ Compensation Programs. I believe staying such claims could have a

detrimental effect on the financial (and medical) well-being and morale of the Debtors’

Employees and Retirees and lead to the departure of Employees. Such departures could cause a

severe disruption in the Debtors’ businesses, to the detriment of all parties in interest.

        105.    In my opinion, the relief requested in the Wages and Benefits Motion is necessary

to avoid immediate and irreparable harm to the Debtors, is in the best interests of the Debtors’

estates, their creditors, and all other parties in interest, and constitutes a critical element in

achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of the

Debtors, I respectfully submit that the Wages and Benefits Motion should be granted.

                iii.    Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting
                        Utilities from Altering, Refusing or Discontinuing Service, (II) Deeming
                        Utility Companies Adequately Assured of Future Performance and (III)
                        Establishing Procedures for Determining Requests for Additional
                        Adequate Assurance (the “Utilities Motion”)

        106.    The Debtors seek entry of the Interim Order and the Final Order, substantially in

the forms attached hereto (the “Proposed Orders”), (a) prohibiting the Debtors’ utility providers

(as that term is used in Bankruptcy Code section 366 and as described herein, the

“Utility Providers”) from altering, refusing or discontinuing service on account of prepetition

amounts outstanding or on account of any perceived inadequacy of the Debtors’ proposed


                                                   42
19-23649-rdd         Doc 3       Filed 09/16/19 Entered 09/16/19 01:52:52                        Main Document
                                               Pg 43 of 123


adequate assurance, (b) determining that the Utility Providers have been provided with adequate

assurance of payment within the meaning of Bankruptcy Code section 366, (c) approving the

Debtors’ adequate assurance procedures as proposed herein and as set forth in the Proposed

Orders (the “Adequate Assurance Procedures”) and (d) determining that the Debtors are not

required to provide any additional adequate assurance beyond what is proposed by this Motion

and the Adequate Assurance Procedures. In connection with the operation of their businesses

and management of their properties, the Debtors obtain utility services, including electricity,

natural gas, telephone, sewage, telecommunications, waste removal, water and other similar

services from dozens of utilities, as that term is used in section 366 of the Bankruptcy Code. The

Debtors seek approval of the procedures to avoid the severe consequences to the Debtors of any

interruption in services by the Utility Providers.

         a) The Utility Services

         107.     In connection with the operation of their business and management of their

properties, the Debtors purchase utility services, including electricity, telecommunications, cable

and internet (collectively, “Utility Services”) from the Utility Providers.                              Annexed as

Schedule 1 to each of the Proposed Orders is a list of Utility Providers (as may be supplemented

from time to time, the “Utilities List”)9 that provide Utility Services to the Debtors as of the

Petition Date. The relief requested herein is for all Utility Providers providing Utility Services to

the Debtors, and is not limited to those listed on the Utilities List. The Debtors have made an

extensive and good faith effort to identify all of the Utility Providers that provide Utility Services

to them and to include such Utility Providers in the Utilities List. Nonetheless, I understand that

9
 I understand that the listing of an entity on the Utility List is not an admission that such entity is a Utility Provider
within the meaning of Bankruptcy Code section 366, and that the Debtors reserve the right to contest any such
characterization at any time in the future.


                                                           43
19-23649-rdd          Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52                 Main Document
                                              Pg 44 of 123


the Debtors reserve the right to supplement the Utilities List by filing a notice at a later date with

the Court, if necessary.

           108.    During the past twelve (12) months, the Debtors paid an average of approximately

$759,65810 per month on account of Utility Services. To the best of the Debtors’ knowledge,

there are no material defaults or arrearages with respect to the Debtors’ undisputed Utility

Services invoices, other than payment interruptions that may be caused by the commencement of

these chapter 11 cases.

b) Proposed Adequate Assurance Deposit

           109.    The Debtors intend to pay all post-petition obligations owed to the Utilities in a

timely manner. As of September 13, 2019, the Debtors had approximately $1.36 billion million

in cash, cash equivalents and short-term investments.

           110.    To provide adequate assurance to the Utility Providers, the Debtors propose to

deposit 11 a sum equal to two (2) weeks’ worth of Utility Services, calculated as a historical

average over the past twelve (12) months (the “Adequate Assurance Deposit”). As of the

Petition Date, the Debtors estimate the Adequate Assurance Deposit will total approximately

$350,611.12 The portion of the Adequate Assurance Deposit applicable to each Utility Provider

will be placed in a dormant account of the Debtors that is not being used for operations (the

“Utility Deposit Account”). The Debtors will not use the Utility Deposit Account for any

purpose other than holding the Adequate Assurance Deposit. The Adequate Assurance Deposit

will be held by the Debtors in the Utility Deposit Account until the earlier of (a) the Debtors’

10
     Based on the 12 months ended June 30, 2019.
11
  Section 366(c)(1)(A) of the Bankruptcy Code defines “assurance of payment” to mean, among other things, a cash
deposit.
12
     Based on 12 months ended June 30, 2019.


                                                      44
19-23649-rdd       Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                          Pg 45 of 123


termination of Utility Services from such Utility Provider or (b) the conclusion of these chapter

11 cases, if not applied earlier.

          111.   The Debtors will deposit the Adequate Assurance Deposit in the Utility Deposit

Account within twenty (20) calendar days of entry of the Interim Order approving the relief

requested in this Motion. The amount allocated for, and payable to, each Utility Provider shall

be equal to the amount set forth on the Utilities List as to each Utility Provider or as otherwise

agreed.

          112.   The portion of the Adequate Assurance Deposit attributable to each Utility shall

be returned to the Debtors upon the effective date of a chapter 11 plan for the Debtors.

Additionally, if the Debtors terminate any of the Utility Services provided by a Utility, the

Debtors request that they immediately be permitted to reduce the Adequate Assurance Deposit to

reflect the termination of such Utility Services.

          c) The Utilities Motion Should be Granted

          113.   I believe that uninterrupted Utility Services are essential to the Debtors’ ongoing

operations, and, therefore, maximizing the value of the Debtors’ estates. The Debtors operate

businesses that are supported by a corporate office located in Stamford, Connecticut, which

depends on reliable delivery of power and other Utility Services. Should any Utility Provider

alter, refuse or discontinue service, even for a brief period, the Debtors’ operations could be

severely disrupted, resulting in immediate and irreparable harm to the Debtors’ business

operations and jeopardizing the value of the Debtors’ assets.

          114.   The relief requested in the Utilities Motion will ensure that the Debtors’

operations will not be disrupted. Furthermore, the relief requested provides the Utility Providers

with a fair and orderly procedure for addressing requests for additional or different adequate


                                                    45
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                          Pg 46 of 123


assurance. Without the Adequate Assurance Procedures, the Debtors could be forced to address

numerous requests by the Utility Providers in a disorganized manner at a critical period in these

chapter 11 cases and during a time when the Debtors’ efforts could be more productively focused

on the continuation of the Debtors’ operations for the benefit of all parties in interest.

       115.    Additionally, I believe that the Utility Providers have “adequate assurance of

payment” even without the proposed Adequate Assurance Deposit. The Debtors have no secured

debt and significant unencumbered cash on hand, which will enable them to pay their operating

costs, including any utility costs, as they come due. The Debtors, thus, anticipate having

sufficient resources to pay, and intend to pay, any and all valid post-petition obligations for

Utility Services in a timely manner.

       116.    In addition, the Debtors’ reliance on Utility Services for the operation of their

businesses provides them with a powerful incentive to stay current on their utility obligations.

       117.    Notwithstanding the foregoing, I believe that the Proposed Adequate Assurance

and the Adequate Assurance Procedures are reasonable and are necessary for the Debtors to

carry out their reorganization efforts. If they are not approved, the Debtors could be forced to

address payment requests by any Utility Provider in a disorganized manner, which would distract

management from focusing on the Debtors’ reorganization. Moreover, on the thirtieth (30th) day

following the Petition Date, the Debtors could be surprised by a Utility Provider unilaterally

(a) deciding that it is not adequately protected, (b) discontinuing service or (c) making an

exorbitant demand for payment to continue service. Such discontinuation of Utility Service

could put the Debtors’ reorganization efforts in jeopardy.




                                                  46
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                          Pg 47 of 123


       118.     In addition, I believe that, if the Court does not approve the proposed Adequate

Assurance Procedures, the Debtors could be forced to address requests from Utility Providers in

a disorganized manner at a critical point in their restructuring efforts.

       119.     I further believe that, if the Court does not approve the proposed Adequate

Assurance Procedures, the Debtors could be forced to address requests from Utility Providers in

a disorganized manner at a critical point in their restructuring efforts. I believe that preserving

Utility Services on an uninterrupted basis is essential to the Debtors’ ongoing operations and the

Debtors’ reorganization. Indeed, any interruption in Utility Services, even for a brief period of

time, would immediately and irreparably harm the Debtors’ businesses. I therefore believe that it

is imperative that the Utility Providers continue to provide their Utility Services without

interruption.

       120.     In my opinion, the relief requested in the Utilities Motion is necessary to avoid

immediate and irreparable harm to the Debtors, is in the best interests of the Debtors’ estates, their

creditors, and all other parties in interest, and constitutes a critical element in achieving a

successful and smooth transition to chapter 11. Accordingly, on behalf of Debtors, I respectfully

submit that the Utilities Motion should be granted.

                iv.    Motion of Debtors for Entry of Interim and Final Orders Authorizing (I)
                       Debtors to Pay Certain Prepetition Taxes, Governmental Assessments and
                       Fees and (II) Financial Institutions to Honor and Process Related Checks
                       and Transfers (the “Taxes and Fees Motion”)

       121.     The Debtors request entry of an Interim Order and a Final Order authorizing, but

not directing, the Debtors to pay certain taxes and business license, compliance and regulatory

fees (as further described below, the “Taxes and Fees”) to various federal, state, county and city

taxing, licensing and regulatory authorities (the “Governmental Authorities”), whether asserted



                                                  47
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 48 of 123


before, on or after the Petition Date, and without prejudice to the Debtors’ rights to contest the

amounts of any Taxes and Fees on any grounds available under applicable law.

       122.    The Debtors also respectfully request that the Interim Order and the Final Order

(a) authorize and direct all applicable banks and other financial institutions (collectively, the

“Banks”) to receive, process, honor and pay any and all checks, drafts and other forms of

payment, including fund transfers, on account of the Taxes and Fees, whether such checks or

other requests were submitted before, on or after the Petition Date; (b) authorize the Banks to

rely on the representations of the Debtors as to which checks and fund transfers are subject to

this Motion, provided that no Bank shall have any liability to any party for relying on such

representations; (c) prohibit the Banks from placing any holds on, or attempting to reverse, any

automatic transfers on account of the Taxes and Fees; and (d) authorize the Debtors to issue new

post-petition checks or effect new post-petition fund transfers to replace any checks, drafts and

other forms of payment which may be dishonored or rejected and to reimburse any expenses that

may be incurred as a result of any Bank’s failure to honor a prepetition check or other payment.

       a) The Debtors’ Taxes and Fees

       123.    In the ordinary course of business, the Debtors collect, withhold and incur various

Taxes and Fees, including (a) Use Taxes; (b) Entity Taxes and Fees; (c) Real Property Taxes;

(d) Personal Property Taxes; (e) Federal Excise Taxes; (f) Regulatory and Business License Fees

and Assessments; (g) Puerto Rico Taxes; (h) Branded Prescription Drug Fees; (i) FDA Fees,

(j) Opioid Excise Taxes and (k) Other Taxes (each as defined below). The Debtors remit the




                                               48
19-23649-rdd       Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                  Main Document
                                            Pg 49 of 123


Taxes and Fees to Governmental Authorities, a nonexclusive list of which is attached to the

Taxes and Fees Motion as Exhibit C (the “Governmental Authorities List”).13

        124.     I understand that the Debtors believe that many of the Taxes and Fees they

collected prepetition are not property of the Debtors’ estates. Rather, the Debtors hold these

Taxes and Fees in trust for the applicable Governmental Authorities. The Debtors seek to pay

certain Taxes and Fees to forestall Governmental Authorities from taking actions that might

interfere with maximizing the value of the Debtors’ estates. Such interference could include

blocking the receipt or renewal of permits required for the operation of the Debtors’ businesses

or bringing personal liability actions against directors, officers and other employees. Any of

those actions would distract key personnel, whose full-time attention to the Debtors’ chapter 11

efforts is required, and would likely cause business disruptions, eroding the Debtors’ customer

base and negatively affecting these chapter 11 cases, which could result in immediate and

irreparable harm to the Debtors and their estates. In addition, I understand that nonpayment of

the Taxes and Fees may give rise to priority claims under the Bankruptcy Code. Accordingly, I

believe that the proposed relief is in the best interest of the Debtors’ estates.

        125.     The Debtors believe that, as of the Petition Date, none of the Taxes and Fees are

past due or delinquent. After entry of the Interim Order, the Debtors propose to pay amounts

that come due and owing in the ordinary course of business.

        126.     A chart outlining the various categories and approximate amounts of the Taxes

and Fees that the Debtors are seeking authority to pay pursuant to this Motion is set forth below.



13
  I understand that, although the Governmental Authorities List is substantially complete, and the Debtors have
exercised their reasonable best efforts, the Debtors request the relief be made applicable to all Governmental
Authorities, and not solely to those listed on the Governmental Authorities List.


                                                      49
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                        Pg 50 of 123


The amounts of the Taxes and Fees set forth below are good-faith estimates based on the

Debtors’ books and records and remain subject to potential audits and other adjustments.

                                              Approximate          Approximate
                                             Amount Seeking       Amount Seeking
       Category of Taxes and Fees
                                            Authority to Pay on Authority to Pay on a
                                             an Interim Basis       Final Basis
  Use Taxes                                             $463,000           $2,747,000
  Entity Taxes and Fees                                   $2,000               $2,000
  Real Property Taxes                                   $639,000           $1,075,000
  Personal Property Taxes                               $970,000           $1,648,000
  Federal Excise Taxes                                    $2,000               $5,000
  Regulatory and Business License                       $904,000             $990,000
  Fees and Assessments
  Puerto Rico Taxes                                       $95,000                 $121,000
  Branded Prescription Drug Fee                        $8,000,000               $8,000,000
  FDA Fees                                             $8,486,000              $10,918,000
  Opioid Excise Taxes                                  $2,236,000               $3,885,000
  Other Taxes                                                   -                        -
  Total                                               $21,797,000              $29,391,000

       b) Use Taxes

       127.    The Debtors are assessed use taxes on tangible personal property and enumerated

taxable services purchased by the Debtors upon the use, storage or consumption of the goods or

services during the ordinary course of business (the “Use Taxes”). Use Taxes are remitted to the

state or local taxing authority where the Debtors have purchased the tangible personal property

or enumerated taxable services.     Each state has a different filing frequency requirement,

including monthly, quarterly, semi-annually and annually.

       128.    In 2018, the Debtors paid Use Taxes in Alabama, Arizona, California, Colorado,

Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Kentucky, Maine, Maryland,

Massachusetts, Michigan, Minnesota, Nebraska, Nevada, New Jersey, New York, North

Carolina, Ohio, Pennsylvania, Puerto Rico, Rhode Island, Tennessee, Texas, Virginia,

Washington and West Virginia of approximately $1,831,000. The Debtors are not aware of any

                                               50
19-23649-rdd      Doc 3       Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                            Pg 51 of 123


outstanding amounts for alleged violations of use tax laws as of the Petition Date. After entry of

the Interim Order, the Debtors intend, in their sole discretion, to pay Use Taxes as they come due.

       c) Entity Taxes and Fees

       129.    Nayatt Cove Lifescience Inc. (“Nayatt”), a debtor in these chapter 11 cases, is a

corporation    and    files    federal   and   state   tax   returns   related    to   its   income

(“Entity Taxes and Fees”). Nayatt paid taxes of $0 in 2018 and has estimated tax liabilities of

$0 as of the Petition Date.

       130.    The earnings and losses of the debtor-partnerships flow through to the federal and

state tax returns of Purdue Pharma L.P.’s partner. As such, the Debtors do not pay or have

liabilities for taxes related to their income. In 2018, the Debtors paid Entity Taxes and Fees in

Alabama, Kentucky, and Rhode Island of approximately $1,275. The Debtors are not aware of

any outstanding amounts under state business entity tax laws as of the Petition Date. After entry

of the Interim Order, the Debtors intend, in their sole discretion, to pay Entity Taxes and Fees as

they come due.

       d) Real Property Taxes

       131.    The Debtors are required to pay taxes on their real property, including land and

buildings (the “Real Property Taxes”).         The Debtors paid Real Property Taxes in North

Carolina and Rhode Island of approximately $957,000 and $977,000 in 2018 and 2019,

respectively. The Purdue Debtors made their annual 2019 Real Property Tax payments on

January 1, 2019. The Rhodes Debtors made their semi-annual 2019 Real Property Tax payments

on January 1, 2019 and July 1, 2019. The Debtors are not aware of any outstanding amounts for

alleged violations of state real property tax laws as of the Petition Date. After entry of the




                                                 51
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 52 of 123


Interim Order, the Debtors intend, in their sole discretion, to pay the Real Property Taxes as they

come due.

       e) Personal Property Taxes

       132.    The Debtors are required to pay taxes on certain personal property, including

machinery, equipment, furniture and fixtures (the “Personal Property Taxes”). The Debtors

paid Personal Property Taxes in Connecticut, North Carolina and Rhode Island of approximately

$1,598,000 and $1,498,000 in 2018 and 2019, respectively. The Debtors are not aware of any

outstanding amounts for alleged violations of state personal property tax laws as of the Petition

Date. After entry of the Interim Order, the Debtors intend, in their sole discretion, to pay

Personal Property Taxes as they come due.

       f) Federal Excise Taxes

       133.    The Debtors are required to pay excise taxes on certain insurance premiums

(“Federal Excise Taxes”). In 2018, the Debtors paid Federal Excise Taxes to the Internal

Revenue Service of approximately $6,770. The Debtors are not aware of any outstanding

amounts for alleged violations of federal excise tax laws as of the Petition Date. After entry of

the Interim Order, the Debtors intend, in their sole discretion, to pay Federal Excise Taxes as

they come due.

       g) Regulatory and Business License Fees and Assessments

       134.    The Debtors incur various fees, penalties and assessments in connection with

certain regulations, business license requirements, environmental policies and participation in

state regulatory agencies and boards (the “Regulatory and Business License Fees and

Assessments”). The Debtors are also subject to certain regulations which carry substantial

administrative, civil and criminal penalties for failure to comply.


                                                 52
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 53 of 123


       135.    The Debtors are required to remit these Regulatory and Business License Fees

and Assessments to the relevant Governmental Authorities on a periodic basis. In 2018, the

Debtors incurred approximately $659,000 in Regulatory and Business License Fees and

Assessments. As of the Petition Date, the Debtors are unaware of any Regulatory and Business

License Fees and Assessments not yet remitted to the relevant Governmental Authorities.

Similarly, the Debtors are not aware of any outstanding amounts for alleged violations of

regulatory laws as of the Petition Date. After entry of the Interim Order, the Debtors intend to

pay to the appropriate Governmental Authorities such Regulatory and Business License Fees and

Assessments as the Debtors, in their sole discretion, deem appropriate pursuant to any applicable

law or regulation.

       h) Puerto Rico Taxes

       136.    Purdue Pharma Puerto Rico (“PPPR”), a debtor in these chapter 11 cases, resides

and engages in trade or business in Puerto Rico. PPPR is required to pay taxes imposed on its

net income, which consists of all income (less certain exclusions), reduced by ordinary and

necessary business expenses. A portion of the expenses paid to a related party (e.g., transactions

between PPPR and other debtors in these chapter 11 cases) may be subject to disallowance. In

addition, PPPR is required to pay a tax based on the volume of business (defined as gross

receipts) the company received or accrued during the year (together, the “Puerto Rico Taxes”).

       137.    The Debtors paid Puerto Rico Taxes of approximately $233,000 in 2018. The

Debtors are not aware of any outstanding amounts owed for alleged violations of Puerto Rico

income tax laws as of the Petition Date. After entry of the Interim Order, the Debtors intend, in

their sole discretion, to pay the Puerto Rico Taxes as they come due.




                                               53
19-23649-rdd      Doc 3       Filed 09/16/19 Entered 09/16/19 01:52:52        Main Document
                                            Pg 54 of 123


       i) Branded Prescription Drug Fee

       138.    The Patient Protection and Affordable Care Act imposed an annual fee on

pharmaceutical     manufacturers    (the   “Branded Prescription Drug Fee”)      in   an   amount

determined by branded prescription drug sales, payable annually on October 1st to the IRS. The

final invoice is typically received in September of each year and is due on October 1st of each

year. The Debtors made a Branded Prescription Drug Fee payment of approximately

$18,000,000 in 2018 and expect to pay approximately $8,000,000 in 2019. The Debtors intend,

in their sole discretion, to make any Branded Prescription Drug Fee payments that come due on

or after the Petition Date.

       j) FDA Fees

       139.    The Prescription Drug User Fee Act requires the Debtors to pay certain fees to the

United States Food and Drug Administration (the “FDA Fees”). The Debtors paid FDA Fees of

approximately $8,627,000 on October 1, 2018 for the fiscal year ending September 30, 2019.

The Debtors intend, in their sole discretion, to pay any and all FDA Fees that come due and

owing on or after the Petition Date.

       k) Opioid Excise Taxes

       140.    In early 2019, the State of New York passed a state budget, which included an

annual excise tax on prescription opioid manufacturers and distributors. The excise tax is

imposed on the first sale of any opioid in the State of New York at a rate of $0.0025 (a quarter of

a cent) per morphine milligram equivalent (“MME”) where the wholesale acquisition cost

(“WAC”) is less than $0.50 (fifty cents) or $0.015 (one and one-half cents) per MME where the

WAC is greater than or equal to $0.50 (fifty cents). The excise tax is effective July 1, 2019 and

the Debtors are required to file a return and remit payment to the State of New York on a


                                                54
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 55 of 123


quarterly basis. The first filing and payment remittance is due on January 20, 2020 covering

opioid sales from the effective date of July 1, 2019 through the end of year, December 31, 2019.

The Debtors expect to incur approximately $3,885,000 in opioid excise taxes for 2019, which

will be paid on or before January 20, 2020. The Debtors intend, in their sole discretion, to pay

any and all opioid excise taxes for the State of New York or other states (as applicable)

(collectively, “Opioid Excise Taxes”) that come due and owing on or after the Petition Date.

       l) Other Taxes

       141.    The Debtors also collect various other federal, state or local taxes, charges, fines,

penalties and fees in the ordinary course of business (including any amounts required to be

withheld, incurred or collected under applicable law) (collectively, “Other Taxes”).            The

Debtors are required to remit these Other Taxes to the appropriate Governmental Authorities on

a periodic basis. The Debtors believe that the amount of Other Taxes that have been incurred,

withheld or collected by the Debtors before the Petition Date, but have not yet been remitted to

the appropriate Governmental Authorities, is de minimis. After entry of the Interim Order, the

Debtors intend, in their sole discretion, to pay such Other Taxes to the appropriate Governmental

Authorities as they come due.

       m) The Taxes and Fees Motion Should be Granted

       142.    I believe that ample cause exists to authorize the payment of the Taxes and Fees,

including that (a) certain of the Taxes and Fees may not be property of the Debtors’ estates; and

(b) the failure to pay the Taxes and Fees may interfere with the Debtors’ continued operations.

       143.    I believe that any claims or litigation related to the failure to pay the Taxes and

Fees would be distracting for the Debtors and their directors, officers and other employees, as

well as for this Court, much to the detriment of the Debtors’ restructuring efforts. Payment of


                                                55
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                          Pg 56 of 123


the Taxes and Fees would avoid the loss of focus and harm to director, officer and employee

morale that results from the risk of personal liability. As such, I believe that it is in the best

interest of the Debtors’ estates to eliminate the possibility of these distractions and enable the

Debtors to continue their businesses uninterrupted.

       144.    I believe that payment of the Taxes and Fees will also save the Debtors potential

interest expense, legal expense and penalties that might otherwise accrue on, or be incurred in

connection with, such Taxes and Fees.

       145.    I believe that sufficient assets will exist to pay all Taxes and Fees in full under

any plan of reorganization that may ultimately be proposed and confirmed by this Court.

Accordingly, to the extent the collected taxes are property of the Debtors’ estates and give rise to

priority claims, the relief requested herein will only affect the timing of the payments of these

Taxes and Fees and will not prejudice the rights of general unsecured creditors.

       146.    Moreover, I believe that payment of the Taxes and Fees is necessary for the

Debtors, as payment of the Taxes and Fees will allow the Debtors to continue their business

operations uninterrupted.      Moreover, if the Debtors do not pay the Taxes and Fees,

Governmental Authorities could take costly, distracting actions that would interfere with the

Debtors’ reorganization efforts.

       147.    I believe that the Debtors have sufficient liquidity to pay the amounts set forth in

this Motion in the ordinary course of business and have implemented controls to ensure that

prepetition claims will not be paid out except as authorized by this Court.

       148.    In my opinion, the relief requested in the Taxes and Fees Motion is necessary to

avoid immediate and irreparable harm to the Debtors, is in the best interests of the Debtors’

estates, their creditors and all other parties in interest, and will enable the Debtors to continue to


                                                 56
19-23649-rdd           Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52                     Main Document
                                             Pg 57 of 123


operate their businesses. Accordingly, on behalf of the Debtors, I respectfully submit that the

Taxes and Fees Motion should be granted.

                  v.      Motion of Debtors for Entry of Interim and Final Orders Authorizing
                          (I) Payment of Certain Prepetition Claims of Critical Vendors and (II)
                          Financial Institutions to Honor and Process Related Checks and Transfers
                          (the “Critical Vendors Motion”)

        149.      The Debtors seek entry of an Interim Order and a Final Order (a) granting them

the authority in their sole discretion, but not requiring them, to pay all or a portion of their

prepetition obligations owed to certain Critical Vendors (as defined below) 14 up to the Critical

Vendors Claims Cap (as defined below), (b) granting them the authority, but not requiring them,

in their sole discretion, to pay claims of Critical Vendors (as defined below) secured by trade

liens or for the value of goods received by the Debtors in the ordinary course of their businesses

during the twenty (20) day period prior to the Petition Date, (c) authorizing financial institutions

to receive, process, honor and pay checks or electronic transfers used by the Debtors to pay the

foregoing and (d) granting related relief. The Debtors are not seeking authority to pay or satisfy

any obligations to any shareholder of the Debtors or any non-Debtor affiliate of any shareholder

of the Debtors.

        150.      I believe that if the requested relief is not granted and essential Critical Vendors

(as defined below) refuse to continue to supply goods and services to the Debtors post-petition,

the Debtors may be unable to continue portions of their operations, thereby preventing the

Debtors from maximizing the value of their estates and substantially harming all creditors.



14
  I understand that certain parties may receive payment on account of their prepetition claims pursuant to other
motions that have been or may be filed by the Debtors. To the extent that a party receives payment on account of its
prepetition claim pursuant to an order approving any such motion, this Motion shall not apply to such prepetition
claim.


                                                        57
19-23649-rdd         Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                     Main Document
                                              Pg 58 of 123


         151.     The Debtors purchase goods and services from certain vendors and independent

contractors that are unaffiliated with the Debtors or any shareholder of the Debtors and, in many

instances, the Debtors could not operate without access to the goods and services provided by

these parties (collectively, the “Critical Vendors”).15 As discussed in further detail below, the

Critical Vendors are so essential to the Debtors’ businesses that the lack of any of their particular

goods or services, even for a short duration, could significantly disrupt the Debtors’ operations

and cause immediate and irreparable harm to the Debtors’ businesses, goodwill and market share.

         152.     The Debtors estimate that the maximum amount needed to pay the prepetition

claims of Critical Vendors (excluding those prepetition claims secured by trade liens, where I

understand the vender is entitled to assert possessory liens securing their claims under applicable

state law, or entitled to an administrative expense claim under Bankruptcy Code section

503(b)(9)) (the “Vendor Claims”) is approximately $7,700,000 (the “Critical Vendor Claims

Cap”).16 The Debtors’ most material categories of critical vendors are described below.




15
   To minimize the amount of payments required, the Debtors request authority to identify Critical Vendors in the
ordinary course of their businesses. Identifying the Critical Vendors now would likely cause all such vendors to
demand payment in full. However, in determining the Critical Vendor Claims Cap (as defined below), I understand
the Debtors were careful to include only such payments that the Debtors, in their best estimate, determined would be
required to continue the supply of critical goods and services as a condition of continued operations.
16
   In determining the amount of the Critical Vendor Claims Cap, the Debtors and their advisors have carefully
reviewed their suppliers to determine, among other things, (a) which suppliers were sole source or limited source
suppliers, without whom the Debtors could not continue to operate without disruption, (b) which suppliers would be
prohibitively expensive to replace, (c) which suppliers would present an unacceptable risk to the Debtors’ operations
should they cease the provision of truly essential services or supplies, (d) the extent to which suppliers may be able
to obtain or have obtained trade liens on assets of the Debtors or an administrative expense claim pursuant to section
503(b)(9) of the Bankruptcy Code, and (e) the extent to which suppliers are beyond the jurisdiction of this Court and
can thus, notwithstanding the automatic stay, exercise remedies that would disrupt the Debtors’ operations and
businesses. The Debtors then considered the financial condition of each supplier, where that information was
known, including the level of dependence each supplier has on the Debtors’ continued businesses. After compiling
this information, the Debtors estimated the amount they believe they would be required to pay to ensure the
continued supply of critical goods and services. The Critical Vendors Claims Cap does not include any prepetition
claims that the Debtors seek to pay pursuant to other orders entered by this Court in these Chapter 11 Cases.


                                                         58
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 59 of 123


       a) Debtors’ Supply Chain

       153.    To conduct their businesses, the Debtors rely on third-party suppliers (the

“Operations and Supply Chain Vendors”) to provide ingredients and equipment components,

storage and distribution services, equipment servicing, batch release testing, monitoring, and

manufacturing and packaging services for pharmaceutical products. Problems with any of the

suppliers could result in the inability to produce adequate supplies of the Debtors’

pharmaceutical products and/or interruptions in the Debtors’ ability to timely, efficiently and

safely package and distribute the products. This could delay or reduce commercial sales and

materially harm the Debtors’ businesses as well as negatively impact patients relying on the

Debtors’ pharmaceutical products.

       154.    In order to ensure the quality of the Debtors’ products, the United States Food and

Drug Administration (“FDA”) carefully monitors the Debtors’ compliance with the FDA’s

current Good Manufacturing Practice (“cGMP”) regulations. The Debtors rely on third parties

to manufacture and package many of the finished products that they sell. These manufacturers

have each passed the rigorous cGMP audit and certification process. To replace any of these

vendors would require the Debtors to undertake an exhaustive review process to ensure that

processes of the new prospective vendor were also in compliance with the cGMP regulations.

Such process could take anywhere from twelve to twenty-four months each to complete.

       155.    Due to the highly regulated nature of the Debtors’ business, nearly every change

to a vendor or input in the Debtors’ supply chain requires regulatory approval from one or more

jurisdictions, including ensuring that any new vendor facility or processes are also in compliance

with cGMP regulations. Even seemingly mundane changes such as switching bottle or label

manufacturers can require months to years of regulatory study and the concomitant expenditure


                                               59
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 60 of 123


of millions of dollars to execute.     More complex changes take even longer and are more

expensive.

       156.    Shipping and warehousing services are also critical to the Debtors’ business. The

Debtors have engaged freight carriers (collectively, the “Freight Carriers”) to warehouse and/or

transport their products (including the active pharmaceutical ingredients for opioid products).

The Debtors also engage a freight clearing company to manage the Freight Carriers. The Freight

Carriers are critical to the warehousing and transport of the Debtors’ products.

       157.    As a result, the Freight Carriers are regularly in possession of the Debtors’

products in the ordinary course of business. Any disruption in the transport of the Debtors’

products would have a serious negative impact on the Debtors’ ability to conduct their businesses

and to ensure consumers timely delivery of such products. As of the Petition Date, the Debtors

had accrued but not yet paid approximately $300,000 in fees to the Freight Carriers.

       158.    The Debtors’ business is ill-equipped to switch manufacturers, suppliers or

logistics providers on short notice and faces significant risks to its supply chain if prepetition

amounts owed to these Critical Vendors cannot be paid. Due to the regulated nature of the

Debtors’ business and the limited number of qualified vendors available, in many cases, the

Debtors have limited-to-no options for replacement suppliers. Replacing suppliers is time-

consuming, cost-prohibitive, and in certain circumstances, plainly not feasible. Moreover, any

failure of a supplier to provide the necessary goods for delivery to the Debtors’ customers likely

would create shortages in the Debtors’ supply chain and adversely affect cash flow, profitability

and the ability of the Debtors to restructure their business. As of the Petition Date, the Debtors

had accrued but not yet paid approximately $1,800,000 in fees to Operations and Supply Chain

Vendors.


                                                60
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                         Pg 61 of 123


       b) The Debtors’ Clinical Studies

       159.    The Debtors are subject to FDA regulations governing labeling, packaging,

storage, advertising, promotion, recordkeeping, and submission of safety data and other post-

marketing data for their products. Some of these regulations require the Debtors to conduct

further clinical trials and research supporting the safety and efficacy of their products, and failure

to complete these requirements could result in a withdrawal of the Debtors’ marketing

authorizations or approval. In connection with the FDA approval of the Debtors’ pharmaceutical

products, the Debtors conduct post-marketing clinical trials and research to gather safety and

efficacy information about the product. The Debtors rely on certain research organizations and

various other service providers (the “Clinical Trial Vendors”) to design and conduct these trials

and research or to assist with other aspects of FDA reporting requirements or compliance.

       160.    Difficulty enrolling or maintaining patients in sufficient numbers will delay or

terminate ongoing trials, negatively impacting the Debtors’ business and effectively withdrawing

treatment from patients enrolled in trials.      Failing to remain compliant with FDA’s post-

marketing product requirements could result in withdrawal of the Debtors’ marketing

authorizations or approval. Absent payment of the Clinical Trial Vendor’s prepetition claims, the

Clinical Trial Vendors may cease enrollment of new patients or performing other work required

to keep the Debtors compliant with FDA requirements. It is imperative, therefore, that the

Debtors maintain working relationships with these Clinical Trial Vendors. As of the Petition

Date, the Debtors had accrued but not yet paid approximately $3,600,000 in fees to Clinical Trial

Vendors.




                                                 61
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 62 of 123


       c) Security and Waste Management Services

       161.    To prevent theft of, misuse of or unintended exposure to the Debtors’

pharmaceutical products, the Debtors rely on certain security services for their facilities,

warehouses and transport vehicles (collectively, the “Security Vendors”).          Each Security

Vendors employee is required to undergo vigorous background screenings to secure employment.

If successful, the employee then must be trained in typical controlled substance security

protocols. Replacing Security Vendors with compliant alternatives on short notice would be

difficult and would leave the Debtors vulnerable to potential harm. As of the Petition Date, the

Debtors had accrued but not yet paid approximately $100,000 in fees to the Security Vendors.

       162.    Various regulations require that the Debtors have appropriate waste management

procedures to safely dispose of waste of controlled substances. To maintain compliance, the

Debtors rely upon certain hazardous waste management suppliers (collectively, the

“Waste Management Vendors”). The Waste Management Vendors ensure secure, witnessed

destruction of DEA controlled substances and proper disposition of hazardous and non-

hazardous finished goods and manufacturing waste. These dispositions take place in controlled

incineration facilities and are routinely documented and reported to the required federal agencies.

Without the Waste Management Vendors, the Debtors would risk immediately violating waste

management regulations and face harsh penalties as a result. As of the Petition Date, the Debtors

had accrued but not yet paid approximately $300,000 in fees to the Waste Management Vendors.

       d) Foreign Vendors

       163.    Although the Debtors believe that many of their foreign suppliers of goods and

services (collectively, the “Foreign Vendors”) may continue to do business with the Debtors

after commencement of the Chapter 11 Cases, certain Foreign Vendors may be reluctant to do so.


                                                62
19-23649-rdd     Doc 3        Filed 09/16/19 Entered 09/16/19 01:52:52      Main Document
                                            Pg 63 of 123


The Debtors believe that there is material risk that the Foreign Vendors holding Vendor Claims

against the Debtors may consider themselves beyond the jurisdiction of this Court, may disregard

the automatic stay and engage in conduct that disrupts the Debtors’ operations, or may simply be

confused by the chapter 11 process, particularly those in countries with liquidation-oriented

insolvency procedures. Notably, Foreign Vendors may exercise self-help (if permitted under

local law), which could include shutting down the Debtors’ access to essential goods and

services.

       164.    Foreign Vendors also may sue the Debtors in foreign courts to recover prepetition

amounts owed to them. If they are successful in obtaining judgments against the Debtors, the

Foreign Vendors may seek to exercise post-judgment remedies, including seeking to attach the

Debtors’ foreign assets or withhold vital supplies and services from the Debtors. Because the

Debtors would have limited, if any, effective and timely recourse and no practical ability to

remedy this situation (absent payment of amounts sought), I believe that the Debtors’ businesses

could be irreparably harmed by any such action, to the detriment of the Debtors’ estates and

creditors. As of the Petition Date, the Debtors had accrued but not yet paid approximately

$1,600,000 in fees to Foreign Vendors.

       e) Conditions to Payment of Critical Vendor Claims

       165.    The Debtors propose, in their sole discretion, to condition payment of the Vendor

Claims of each Critical Vendor upon an agreement by the applicable Critical Vendor to continue

to   supply    goods     or     services   to   the   Debtors   on   such   Critical   Vendor’s




                                                 63
19-23649-rdd        Doc 3       Filed 09/16/19 Entered 09/16/19 01:52:52                     Main Document
                                              Pg 64 of 123


“Customary Trade Terms”17 for a period of time and on other such terms and conditions as are

acceptable to the Debtors.

        166.     The Debtors further propose that if a Critical Vendor accepts payment for a

Vendor Claim and later refuses to continue to supply goods or services to the Debtors on

Customary Trade Terms for the applicable period, or on such terms as were individually agreed

to between the Debtors and such Critical Vendor, then the Debtors may, in their sole discretion,

and without further order of the Court: (i) declare that the payment of the creditor’s Vendor

Claim is a voidable post-petition transfer pursuant to section 549(a) of the Bankruptcy Code that

the Debtors may recover from such Critical Vendor in cash or in goods, (ii) demand that the

creditor immediately return such payments in respect of the applicable Vendor Claim to the

extent that the aggregate amount of such payments exceeds the post-petition obligations then

outstanding without giving effect to alleged setoff rights, recoupment rights, adjustments or

setoffs of any type whatsoever and (iii) upon recovery of any such payment by the Debtors,

reinstate such creditor’s Vendor Claim in an amount to restore the Debtors and the Critical

Vendor to their original positions, as if the agreement had never been entered into and the

payment of the Vendor Claim had not been made. In sum, the Debtors will return the parties to

their positions immediately prior to the entry of the order approving the relief sought herein.

        167.     To ensure that Critical Vendors continue to transact with the Debtors on

Customary Trade Terms, the Debtors propose the following procedures, to be implemented in

the Debtors’ sole discretion, as a condition to paying any claim of any Critical Vendor: (a) that a

17
   As used herein, “Customary Trade Terms” means, with respect to a Critical Vendor, (a) the normal and customary
trade terms, practices and programs (including, but not limited to, credit limits, pricing, cash discounts, timing of
payments, allowances, rebates, coupon reconciliation, normal product mix and availability and other applicable
terms and programs), that were most favorable to the Debtors and in effect between such Critical Vendor and the
Debtors prior to the Petition Date or (b) such other trade terms as agreed by the Debtors and such Critical Vendor.


                                                        64
19-23649-rdd        Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                          Pg 65 of 123


letter or contract including provisions substantially in the form of the letter attached to the

Critical Vendors Motion as Exhibit C (a “Vendor Agreement”) be delivered to, and executed

by, the Critical Vendor along with a copy of the order granting the relief sought herein and (b)

that payment of the applicable Vendor Claims include a communication of the following

statement:

       By accepting this payment, the payee agrees to the terms of the Order of the U.S.
       Bankruptcy Court for the Southern District of New York, dated ________, 2019
       in the chapter 11 cases of [Company]. [Cases No. 19_____(RDD) through 19-
       _____(RDD)], entitled “Interim Order Authorizing (I) Payment of Certain
       Prepetition Claims of Critical Vendors and (II) Financial Institutions to Honor
       and Process Related Checks and Transfers” and submits to the jurisdiction of that
       Court for enforcement thereof.

       168.    As a further condition of receiving payment on a Vendor Claim, the Debtors

propose that each Critical Vendor must agree to take whatever action is necessary or appropriate

to remove any existing trade liens at such Critical Vendor’s sole cost and expense and waive any

right to assert a trade lien on account of the paid Vendor Claim, provided, however, that the

foregoing shall be determined by the Debtors in their sole discretion.

       f) The Critical Vendors Motion Should Be Granted

       169.    I believe that the Critical Vendors are so essential to the Debtors’ businesses that

loss of access to each of their particular goods and services, even for a short duration, would

disrupt the Debtors’ operations and cause immediate and irreparable harm to the Debtors’

businesses, goodwill and market share.       This irreparable harm to the Debtors and to the

recoveries of all creditors will far outweigh the cost of payment of the prepetition claims of the

Critical Vendors.

       170.    I believe that payment of Critical Vendor Claims is vital to preserving the

Debtors’ businesses and maximizing the value of the Debtors’ estates. The need for flexibility to


                                                65
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 66 of 123


pay such claims is particularly acute in the period immediately following the Petition Date.

While the Debtors will be focusing on stabilizing their operations and the Debtors’ restructuring

efforts in chapter 11, the Critical Vendors may attempt to assert their considerable leverage and

deny provision of goods and services going forward, suddenly and without notice, in an effort to

cripple operations and coerce payment. Furthermore, if the relief sought herein is not granted,

Critical Vendors will have no incentive to continue to supply goods or services to the Debtors on

Customary Trade Terms.        Indeed, in the recent past, certain counterparties that became

concerned about Debtors’ financial condition have demanded that the Debtors pay for their

goods on accelerated payment terms, on a cash in advance or cash on delivery basis, or provide

collateral to secure outstanding payable balances. Any further tightening of trade credit by other

Critical Vendors would be detrimental to the Debtors, their estates and their creditors.

       171.    I believe that the uninterrupted supply of goods and services, on Customary Trade

Terms, and the continuing support of the Debtors’ customers are imperative to the ongoing

operations and viability of the Debtors. The continued availability of trade credit, in amounts

and on terms consistent with those the Debtors have struggled to obtain over the years, is clearly

advantageous to the Debtors. It will allow the Debtors to maintain and enhance necessary

liquidity and focus on their efforts in chapter 11. Preserving working capital through the

retention and reinstatement of the Debtors’ normally advantageous trade credit terms with

vendors will enable the Debtors to stabilize business operations at this critical time, to maintain

their competitiveness and to maximize the value of their businesses for the benefit of all

interested parties. Conversely, any deterioration of trade credit, or disruption or cancellation of

deliveries of goods or provision of essential services, could spell disaster for the Debtors’

restructuring efforts. Finally, I believe the relief requested in the Critical Vendors Motion also


                                                66
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 67 of 123


may help to avert the institution of numerous reclamation claims, suits and motions. Avoiding

the time and expense of evaluating and litigating such claims will provide another incremental

benefit for the Debtors, their estates and their creditors. Any occurrence affecting operations

could prolong the Debtors’ chapter 11 cases, increase administrative expenses and jeopardize

their reorganization.

       172.    In my opinion, authority to pay the Critical Vendors in the ordinary course of the

Debtors’ businesses is in the best interest of the Debtors’ estates and creditors. Absent such

payment, the operations and value of the Debtors’ estates will suffer, possibly precipitously, and

the requested relief is necessary to avoid immediate and irreparable harm.           I believe this

irreparable harm to the Debtors and to the recoveries of all creditors will far outweigh the cost of

payment to Critical Vendors.

       173.    I believe that the Critical Vendor Claims Cap reflects the Debtors’ best estimate

as to how much may be required to be paid to such creditors to secure continued access to critical

goods and services. The Debtors hope to pay significantly less than the requested amount.

       174.    In my opinion, as discussed above, if the Debtors are not permitted to continue

paying obligations owed to the Critical Vendors in the ordinary course of the Debtors’ business,

the Debtors will suffer immediate and irreparable harm.           I believe that maintaining an

uninterrupted supply of goods and services, on Customary Trade Terms, and the continuing

support of their customers are essential to the Debtors’ business operations, and to the Debtors’

efforts in chapter 11 more broadly. Any delay in the relief sought would substantially disrupt the

Debtors’ operations and damage its going-concern value.

       175.    I believe that timely payment of the Twenty-Day/Secured Claims and Secured

Vendor Claims will preserve the Debtors’ valued relationships with certain Critical Vendors and


                                                67
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 68 of 123


reduce the chance that the Debtors will face harmful supply disruptions during the initial and

most critical phase of the chapter 11 cases.

       176.    In my opinion, the relief requested in the Critical Vendors Motion is necessary to

avoid immediate and irreparable harm to the Debtors, is in the best interests of the Debtors’

estates, their creditors, and all other parties in interest and constitutes a critical element in

achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of the

Debtors, I respectfully submit that the Critical Vendors Motion should be granted.

               vi.     Motion of Debtors for Entry of Interim and Final Orders Authorizing
                       (I) the Debtors to Continue and Renew their Liability, Property, Casualty
                       and Other Insurance Programs and Honor All Obligations in Respect
                       Thereof and (II) Financial Institutions to Honor and process Related
                       Checks and Transfers (the “Insurance Motion”)

       177.    The Debtors seek entry of Interim and Final Orders, substantially in the forms

attached hereto, authorizing (a) the Debtors to maintain, continue, renew or purchase, in their

sole discretion, Insurance Policies (defined below) on an uninterrupted basis and in accordance

with the practices and procedures in effect before the Petition Date and (b) financial institutions

to receive, process, honor and pay checks or wire transfers used by the Debtors to pay the

foregoing. This would include (a) paying all amounts arising under the Insurance Policies

including, but not limited to, any Broker’s Fees (defined below), whether due and payable before,

on or after the Petition Date and (b) renewing or obtaining new insurance policies as needed in

the ordinary course of business (including creating, capitalizing, and obtaining insurance from a

captive insurance company or a segregated account within a licensed insurer as described herein).

       a) The Debtors’ Insurance Policies

       178.    The Debtors require various liability, casualty, property and other insurance

programs in the ordinary course of their businesses (the “Insurance Policies”), which they


                                                68
19-23649-rdd        Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                   Main Document
                                             Pg 69 of 123


maintain through several private insurance carriers, and a segregated account within a Bermuda

licensed insurer (collectively, the “Insurance Carriers”). A summary of the Debtors’ principal

Insurance Policies is set forth on Exhibit C attached to the Insurance Motion18

        179.     The Insurance Policies include coverage for, among other things, umbrella

liability, workers’ compensation, property damage, products liability, operation of automobiles,

crime, business interruption, officers or directors liability, employment practice liability,

fiduciary liability, transport/cargo and various other property-related and general liabilities. All

of the Insurance Policies are essential to the ongoing operation of the Debtors’ businesses.

        b) The Premium Payments

        180.     The Insurance Policies renew on various dates throughout the year.                          The

premiums for most of the Insurance Policies (collectively, the “Insurance Premiums”) are

determined annually and are due either in their entirety at policy inception or up to thirty (30)

days after policy inception. The Debtors make such payments directly to the Insurance Carriers

or indirectly to the Insurance Carriers through Marsh USA Inc. and its affiliates (the “Broker”).

        181.     The Debtors employ the Broker to assist them with the procurement and

management of the Insurance Policies. The Broker receives compensation from the Debtors for

various services in the form of a commission included in the Insurance Premiums paid by the

Debtors or a fee for non-commission insurance policies, as well as fees for claim noticing

services (the “Broker’s Fees”). The employment of the Broker allows the Debtors to obtain and

manage the Insurance Policies in an efficient manner and to realize considerable savings in the



18
  Exhibit C is intended to be a comprehensive schedule of the principal Insurance Policies. I understand, however,
that the Debtors are requesting relief applicable to all Insurance Policies, regardless of whether such Insurance
Policy is specifically identified on Exhibit C.


                                                       69
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 70 of 123


procurement of such policies. Accordingly, I believe that it is in the best interests of the

creditors and estates to continue the Debtors’ business relationship with the Broker.

       182.    The Debtors’ aggregate annual Insurance Premiums under the Insurance Policies

total approximately $3,200,000, consisting of $2,970,000 with respect to the Purdue Debtors and

$230,000 with respect to the Rhodes Debtors. The Debtors believe that all material Insurance

Premiums or amounts due under the Insurance Policies that were due and payable on or prior to

the Petition Date have been fully paid but, out of an abundance of caution, I understand that the

Debtors are seeking authority to satisfy any such prepetition obligations.

       183.    Pursuant to the Insurance Policies, the Debtors may be required to pay various

deductibles or self-insurance retention amounts (collectively, the “Insurance Deductibles”),

depending upon the type of claim and insurance policy involved. As of the Petition Date, the

Debtors do not believe there are any material prepetition obligations relating to Insurance

Deductibles but, out of an abundance of caution, I understand that the Debtors are seeking

authority to satisfy any such prepetition obligations.

       184.    The Debtors believe that certain prepetition amounts under the Insurance Policies

remain outstanding. By the Insurance Motion, the Debtors request the authorization, but not the

direction, to pay such amounts.

       c) Collateral

       185.    With respect to certain of its Insurance Policies, the Debtors have posted

collateral in favor of and as required by relevant Insurance Carriers to secure the Debtors’

deductibles or any claims paid with respect to such Insurance Policies. The Debtors have also

posted collateral in connection with and as required by fronting and captive arrangements related

to certain of its Insurance Policies, as well as in connection with certain ongoing insurance


                                                 70
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                          Pg 71 of 123


obligations. The Debtors may also need to post letter of credit collateral in connection with

upcoming insurance policy renewals and extensions.             The Purdue Debtors have posted

$87,349,641 in collateral in the aggregate in various trust accounts at Wells Fargo Bank, N.A. to

secure their obligations.

       d) Product and General Liability Insurance Captive

       186.    The Debtors are required to maintain $10 million in product liability insurance

and up to $27 million in general liability insurance under contracts with numerous third party

suppliers, wholesalers, distributors, group purchasing organizations and other contract

counterparties. A commercial solution to the Debtors’ product and general liability coverage

requirements has been challenging to obtain with a third party insurer. The Debtors are therefore

in the process of evaluating captive options to insure the Debtors’ product and general liability

risks, including (i) creating a captive insurance company that will be a wholly owned, non-debtor

subsidiary of PPLP or (ii) in the alternative, creating a segregated account within a licensed

insurer (any such insurance vehicle, the “Product and General Liability Captive”).

       e) The Insurance Motion Should Be Granted

       187.    The nature of the Debtors’ businesses makes it essential for the Debtors to

maintain their Insurance Policies on an ongoing and uninterrupted basis. I believe that the

nonpayment or delayed payment of any premiums, deductibles or related fees under the

Insurance Policies could result in one or more of the Insurance Carriers terminating or declining

to renew their insurance policies or refusing to enter into new insurance policies with the Debtors

in the future. If any of the Insurance Policies lapse without renewal, the Debtors could be in

violation of state and/or federal law, resulting in a loss of licenses, and therefore the loss of the

ability to operate their businesses, which would result in immediate and irreparable harm to the


                                                 71
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                          Pg 72 of 123


Debtors’ and their estates. Allowing the Insurance Policies to lapse without renewal could also

result in exposure to substantial liability for personal, contractual and/or property damages, to the

detriment of all parties-in-interest.

        188.    As a prerequisite for operations, certain governmental agencies also require the

Debtors to maintain certain Insurance Policies. Moreover, pursuant to contractual obligations

with numerous third party suppliers, distributors and contractors, the Debtors are obligated to

demonstrate certain levels of insurance coverage and to remain current with respect to certain of

their Insurance Policies. The Debtors must also maintain the Insurance Policies to comply with

the U.S. Trustee Guidelines. Thus, in order for the Debtors to maintain their operations in

compliance with various legal and contractual obligations, the Debtors must be able to continue

their Insurance Policies without disruption.

        189.    I believe that if the Debtors are unable to make any outstanding payments that

may be owed on account of the Insurance Policies, the unpaid Insurance Carriers may seek to

terminate such Insurance Policies. The Debtors would be required to obtain replacement

insurance on an expedited basis and at a significant cost to the estates. If the Debtors were

required to obtain replacement insurance, this payment likely would be greater than what the

Debtors currently pay. Even if these Insurance Carriers were not permitted to terminate the

agreements, any interruption of payment would have an adverse effect on the Debtors’ ability to

obtain future policies at reasonable rates.

        190.    I further believe that the Insurance Carriers and Broker may be reluctant to

engage in ordinary course transactions with the Debtors absent an order eliminating any

uncertainty as to whether the Debtors have the requisite authority to engage in such transactions.




                                                 72
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                         Pg 73 of 123


       191.    I believe that any interruption in insurance coverage would expose the Debtors to

a variety of risks, including the possible (a) incurrence of direct liability for the payment of

claims that otherwise would have been covered by the Insurance Policies, (b) incurrence of

material costs and other losses that otherwise would have been reimbursed, such as attorneys’

fees for certain covered claims, (c) inability to obtain similar types and levels of insurance

coverage, (d) incurrence of higher costs for reestablishing lapsed policies or obtaining new

insurance coverage and (e) incurrence of direct liability for failing to maintain required insurance

coverage.

       192.      I further submit that the Motion is justified based on my understanding of the

“doctrine of necessity.” The Debtors’ ability to maintain and honor their Insurance Policies in a

timely manner is critical to the ongoing operation of their businesses, as discussed above, and

therefore necessary to maximize the value of the Debtors’ estates. I believe that any prepetition

amounts that the Debtors will pay in respect of Insurance Policies would be small relative to the

size of the Debtors’ estates and the critical benefits provided by the Insurance Policies. As noted

above, interruption of the Debtors’ insurance coverage could, among other things, cause the

Debtors to violate state and/or federal law and expose the Debtors to direct liability for

significant claims that otherwise would be covered by insurance, thus potentially substantially

diminishing the value of the Debtors’ estates. For the Debtors to pay what would be relatively

small prepetition amounts under the Insurance Policies to avoid such an occurrence is, in my

opinion, in the best interests of the Debtors, their estates, and all of the Debtors’ stakeholders and

other parties-in-interest. Thus, payments of amounts to ensure continuation of the Insurance

Policies, including the payment of prepetition and post-petition Insurance Premiums, Broker

Fees and other amounts necessary to maintain the Debtors’ Insurance Policies, falls within the


                                                 73
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                         Pg 74 of 123


sound business judgment of the Debtors and will benefit, rather than prejudice, the Debtors’

creditors by preserving the property of the Debtors’ estates. I further believe that the Insurance

Policies are essential to the operation of their business during these chapter 11 cases.

       193.    I understand that under the terms of the Insurance Policies, the Insurance Carriers

may cancel the underlying Insurance Policies for the Debtors’ nonpayment. Such cancellation

will harm the Debtors not only because some of the Insurance Policies are required by various

regulations, laws and contracts that govern the Debtors’ commercial activities, but I also

understand that Bankruptcy Code section 1112(b)(4)(C) provides that “failure to maintain

appropriate insurance that poses a risk to the estate or to the public” is “cause” for mandatory

conversion or dismissal of a chapter 11 case. 11 U.S.C. § 1112(b)(4)(C). Moreover, I understand

that the Operating Guidelines and Reporting Requirements for Debtors In Possession and

Trustees, issued by the Office of the United States Trustee for Region 2 (the

“U.S. Trustee Guidelines”) require the Debtors to maintain insurance coverage throughout the

pendency of the chapter 11 cases.

       194.    In my opinion, the relief requested in the Insurance Motion is necessary to avoid

immediate and irreparable harm to the Debtors, is in the best interests of the Debtors’ estates, their

creditors, and all other parties in interest, and constitutes a critical element in achieving a

successful and smooth transition to chapter 11.        Accordingly, on behalf of the Debtors, I

respectfully submit that the Insurance Motion should be granted.




                                                 74
19-23649-rdd      Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 75 of 123


               vii.   Motion of Debtors for Entry of Interim and Final Orders Authorizing
                      (I) Debtors to Honor Prepetition Obligations to Customers and Related
                      Third Parties and to Otherwise Continue Customer Programs (II) Relief
                      from Stay to Permit Setoff in Connection with the Customer Programs and
                      (III) Financial Institutions to Honor and Process Related Checks and
                      Transfers (the “Customer Programs Motion”)

       195.    The Debtors seek entry of an Interim Order and a Final Order authorizing, but not

directing, the Debtors, in their sole discretion, to honor certain prepetition obligations owed to

customers under existing customer programs and practices and to otherwise continue, renew,

replace, implement or terminate customer programs and practices (as described in greater detail

below, the “Customer Programs”) in the ordinary course of business.

       196.    The Debtors also respectfully request that the Interim Order and the Final Order

(a) grant relief from the automatic stay to permit setoffs in connection with the Customer

Programs; (b) authorize the Debtors to satisfy any outstanding obligations under certain

agreements described herein (the “Third Party Services Agreements”) with Emerson, Deloitte,

iContracts, Apexus, Inmar, Cumberland, Model N and certain coupon adjudicators (collectively,

the “Third Party Service Providers”); (c) authorize and direct all applicable banks and other

financial institutions (collectively, the “Banks”) to receive, process, honor and pay any and all

checks, drafts and other forms of payment, including fund transfers, on account of the Customer

Programs, whether such checks or other requests were submitted before, on or after the Petition

Date; (d) authorize the Banks to rely on the representations of the Debtors as to which checks

and fund transfers are subject to this Motion, provided that no Bank shall have any liability to

any party for relying on such representations; (e) prohibit the Banks from placing any holds on,

or attempting to reverse, any automatic transfers to any account of the Customer Programs; and

(f) authorize the Debtors to issue new post-petition checks or effect new post-petition fund



                                               75
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 76 of 123


transfers to replace any checks, drafts and other forms of payment that are dishonored or rejected,

and to reimburse any expenses that may be incurred as a result of any Bank’s failure to honor a

prepetition check or other form of payment. The Debtors are not seeking authority to pay or

satisfy any obligations to any shareholder of the Debtors or any non-Debtor affiliate of any

shareholder of the Debtors.

       197.    In the ordinary course of business, the Debtors participate in various Customer

Programs integral to the sale of their products and to ensure continuity of product supply to

patients. I understand that the Debtors are seeking authority to honor and continue, in the

Debtors’ sole discretion, the Customer Programs that they deem to be beneficial and cost-

effective to their businesses. A diagram outlining the flow of the Debtors’ products and related

Customer Programs is attached to the Customer Programs Motion as Exhibit C, which diagram

separately illustrates (1) Rhodes Pharmaceuticals L.P. prescription products, (2) Purdue Pharma

L.P. prescription products and (3) Avrio Health L.P. consumer health products.

       a)      Discounts, Fees and Other Benefits Provided to Wholesalers

       198.    The Debtors’ primary sales channel for prescription products is through

wholesalers (collectively, the “Wholesalers”), who sell these products to retail drugstores, mass

merchandisers, pharmacies, hospitals, long-term care and other mail, retail and non-retail

institutions in the United States. These buyers, in turn, dispense these products to patients. The

Debtors sell their products to the Wholesalers at the wholesale acquisition cost (the “WAC”), a

base price set by the Debtors in their sole discretion and adjusted from time to time. If the

Wholesalers refuse to do business with the Debtors, they would lose access to their primary sales

channel for prescription products, which would have a devastating impact on the Debtors’

operations and revenues. The Wholesalers will only continue to do business with the Debtors if


                                               76
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                         Pg 77 of 123


they are able to continue to provide the Wholesalers with industry standard terms, including

Prompt Pay Discounts, Fee for Service Payments, and honoring the Sales Return Programs (each

as defined below). Accordingly, allowing the Debtor to continue such programs is critical to

their ability to operate their business post-petition.    Wholesalers McKesson Corporation,

AmerisourceBergen Drug Corporation and Cardinal Health Inc. accounted for over 90% of the

Debtors’ gross sales as of August 31, 2019.

               •      Prompt Pay Discount

       199.    The contracts with the Wholesalers, along with Purdue’s general terms and

conditions of sale, provide for industry-standard discounts, such as a “prompt pay” discount (the

“Prompt Pay Discount”), which affords an approximately two percent (2%) discount to

Wholesalers for paying their invoices within the payment terms of the contracts or Purdue’s

general terms and conditions of sale. Without the ability to offer industry standard Prompt Pay

Discounts, Wholesalers would be unwilling to enter into relationships with the Debtors. Each

month, the Debtors extend approximately $3,840,000 in Prompt Pay Discounts, with

approximately $5,717,575 outstanding at the Petition Date.       The Debtors seek authority to

continue providing these discounts in the ordinary course of business.

               •      Fee for Service

       200.    In addition to purchasing the Debtors’ products, the Wholesalers provide various

services to the Debtors, including managing inventory, distributing the Debtors’ products and

managing industry-specific data. The Debtors compensate the Wholesalers for these services by

offering a fee for these services (the “Fee for Service”). The Fee for Service is generally

calculated by multiplying the Debtors’ quarterly invoiced sales to the Wholesalers by a fixed

percentage rate, or for certain services, a fixed amount per unit sold, negotiated between the

                                               77
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 78 of 123


Debtors and each individual Wholesaler, which may be adjusted based on performance of the

services and whether the Wholesalers met relevant metrics in the contracts. The Fee for Service

is applied a credit against outstanding invoices, quarterly in arrears. The Debtors’ average

quarterly liability for the Fee for Service is approximately $16,000,000. The Debtors seek

authority to pay any unpaid Fee for Service that accrued prepetition and to continue paying these

fees in the ordinary course of business.

               •       Sales Return Program

       201.    In the ordinary course of business, the Debtors’ customers may be unable to sell

the products they purchase from the Debtors because the product expires, the product is damaged,

there is a drop in demand, or for some other reason. Under these circumstances, the Debtors

permit returns of the product in exchange for credit within a limited time before and after the

date of expiration of the product (the “Sales Return Program”). The Debtors’ products have up

to three (3) years of shelf life, depending on product, and can be returned six (6) months prior to

and up to twelve (12) months after expiration for prescription products and up to twenty-four

(24) months after expiration for consumer health products. As of the Petition Date, the Debtors

estimate there is approximately $102,535,000 in potential returns of the Debtors’ products,

which would set off against the Debtors’ accounts receivable over a period of up to four (4) years.

Credits processed for returns in the last three (3) months were $12.5 million. To maintain their

customers’ and Wholesalers’ goodwill and continued business, the Debtors seek authorization to

honor any prepetition return requests and obligations under the Sales Return Program in the

ordinary course of business.




                                                78
19-23649-rdd        Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52         Main Document
                                          Pg 79 of 123


       b)       Non-Governmental Discount Programs

                •      GPOs

       202.     The Debtors have negotiated discount programs with certain customers and group

purchasing organizations (collectively, “GPOs”) for members of the GPO to purchase their

products from Wholesalers at prices that are lower than WAC. Members of GPOs include

hospitals, long-term care facilities and other healthcare providers.      Members of the GPO

purchase the Debtors’ products from a Wholesaler at the discounted price negotiated by the GPO,

and the Wholesaler then submits a chargeback to the Debtors for the difference between WAC

and the discounted price negotiated by the GPO (the “GPO Wholesaler Chargebacks”). The

Debtors pay fees to certain GPOs in return for their services negotiating on behalf of their

members and setting the discounted prices (the “GPO Fees”). The Debtors pay on average

$943,250 in monthly GPO Fees. The Debtors’ average monthly liability for GPO Wholesaler

Chargebacks is approximately $21,065,000, though GPO Wholesaler Chargebacks are netted

against accounts receivable and thus generally do not result in a cash payment.

       203.     I understand that the Debtors are seeking authority to continue honoring all GPO

Wholesaler Chargebacks in the ordinary course of business and to apply any prepetition GPO

Wholesaler Chargebacks that may be outstanding against subsequent invoices of the Debtors’

products in the ordinary course of business. I believe that if the Debtors stopped paying these

GPO Fees, the Debtors would be unable to make use of the GPOs’ services. The immediate

effect would be the loss of various vital customers and frustration to the Debtors’ distribution

channels.     Accordingly, to maintain their customers’ goodwill and continued business, the

Debtors seek authorization to pay any unpaid GPO Fees that accrued prepetition and to continue

to pay such fees in the ordinary course of business.

                                                79
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 80 of 123


               •       Private Insurers

       204.    The Debtors are party to agreements with certain managed care organizations,

private insurance providers, and pharmacy benefit managers that contract on behalf of private

insurers, managed care organizations, third party administrators, and other types of managed

healthcare entities (collectively, the “Private Insurers”) that cover, or whose members cover,

the cost of medications for the Private Insurers’ beneficiaries. In order to ensure appropriate

formulary coverage and access to Debtors’ products, the Debtors are required to provide the

Private Insurers with periodic rebates and, in certain cases, administrative fees (the

“Private Insurance Program Rebates”). As of the Petition Date, the Debtors estimate that they

had accrued but not yet paid approximately $64,665,000 in Private Insurance Program Rebates.

I understand that the Debtors are seeking authority to pay these rebates as they come due in the

ordinary course of business.

               •      Co-Pay Reduction

       205.    The Debtors provide certain patients with co-pay assistance to offset their out-of-

pocket costs (the “Co-Pay Reduction Program”). The Co-Pay Reduction Program is offered to

commercially insured patients to help offset the co-payments set by health insurers for

prescription medication. Patients eligible for the Co-Pay Reduction Program receive a coupon,

either online, from a healthcare provider or at the point of sale. When a patient purchases one of

the Debtors’ products at the pharmacy with either a point of sale discount or a discount coupon,

the pharmacy submits redemption information to the coupon adjudicator with whom the Debtors

have contracted with to provide coupon adjudication services for the Debtors’ products. The

adjudicator reimburses the pharmacy for the discount and is in turn reimbursed by the Debtors

(the “Co-Pay Reduction Rebate”). The Debtors pay the coupon adjudicators a fee for service

                                               80
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 81 of 123


and costs for the production of the coupons. The Debtors estimate that as of the Petition Date,

approximately $3,540,400 has accrued but has not been invoiced or paid for Co-Pay Reduction

Rebates and fees. I understand that the Debtors are seeking authority to pay Co-Pay Reduction

Rebates and fees when they become due and to continue to utilize and pay the coupon

adjudicators in the ordinary course of business.

       c)      Discounted Rates Under Government Programs

               •       Medicaid

       206.    Medicaid is a health program, jointly funded by state and federal governments

and managed by the states, that assists low-income individuals and families in obtaining

healthcare. The Medicaid Drug Rebate Program, a federal and state partnership that offsets the

costs of certain prescription medications dispensed to Medicaid patients, requires the Debtors to

enter into a national rebate agreement with the Secretary of the Department of Health and

Human Services. In return, Medicaid covers the Debtors’ products. In addition, the Debtors

have agreements with certain states for rebates on other state programs that serve low-income

individuals and families not eligible for Federal Medicaid, as well as supplemental rebate

agreements for rebates in excess of those required by federal statute. Under these programs,

individual states collect product utilization data for products paid for under the various state and

federal programs and invoice the Debtors for rebates (the “Medicaid Rebates”), which are

calculated based on a statutory formula or, for supplemental rebates, on the contractual formula.

The Debtors pay the Medicaid Rebates to the various states on a quarterly basis. The Debtors

estimate that approximately $89,170,000 has been accrued but has not been invoiced for

Medicaid Rebates as of the Petition Date. While this amount is not yet due and payable, it may

become due and payable over the course of the chapter 11 cases.

                                                   81
19-23649-rdd         Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                           Pg 82 of 123


          207.   If the Debtors fail to fulfill their Medicaid obligations, including payment of the

Medicaid Rebates as they become due, they risk becoming excluded from all federal programs as

well as being subject to penalties and fines. As such, honoring the Medicaid Rebates is integral

to the Debtors’ businesses. I believe that the Debtors cannot afford to risk the substantial harm

that would arise from the failure to pay the Medicaid Rebates, including denial of coverage and

irreparable damage to the Debtors’ relationships with their customers. Accordingly, the Debtors

respectfully request authorization to continue making Medicaid Rebate payments in the ordinary

course of business during the chapter 11 cases with respect to both prepetition and post-petition

sales of their products.

                 •      Medicare Part D

          208.   Medicare is a federally administered, national insurance program that primarily

serves Americans over the age of sixty-five (65). Medicare Part D provides prescription drug

benefits to eligible patients. The Debtors are party to several contracts with private insurance

companies, managed care organizations, and pharmacy benefit managers with Medicare Part D

business lines (“Medicare Part D Plans”), under which the Debtors pay certain rebates and, in

certain     cases,    administrative   or    other    fees   related    to   Medicare     Part    D

(“Medicare Part D Rebates”). The Debtors pay these rebates and fees under the Medicare Part

D Plans monthly or quarterly, based on individual contract terms. As of the Petition Date, the

Debtors estimate that they had accrued but not yet paid approximately $31,225,000 in Medicare

Part D Rebates.

          209.   The Debtors are also party to a Medicare Part D Coverage Gap Program Discount

Agreement with the Centers for Medicare and Medicaid Services (“CMS”), required under

PPACA, as modified by the ACA, should manufacturers wish to have coverage for their products

                                                 82
19-23649-rdd         Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                           Pg 83 of 123


under Medicare Part D, pursuant to which the Debtors provide rebates to a certain third party

provider of services of CMS, Palmetto GBA (“Palmetto”). Palmetto, in turn, administers a

program whereby the Medicare Part D Plans provide discounted prescription medications to

Medicare      Part     D     beneficiaries   within   a    so-called    “coverage      gap”    (the

“Coverage Gap Program”). Palmetto consolidates claims arising under the Coverage Gap

Program and sends an invoice to the Debtors. Palmetto is not required to, and does not, provide

updates to the Debtors regarding claims that have not yet been included in invoices. As such, the

Debtors do not know the amount of any prepetition liability they owe under the Coverage Gap

Program. Based on previous invoices, however, the Debtors estimate that there is approximately

$33,415,000 in outstanding prepetition liability under the Coverage Gap Program. By this

Motion, I understand that the Debtors are seeking authority to continue the Coverage Gap

Program and to pay any amounts that may become due under the Coverage Gap Program in the

ordinary course of business.

               •        340B

       210.    Under its agreement with CMS for Medicaid and relevant statutes, the Debtors are

required to comply with the United States Department of Health and Human Services’ 340B

Drug Pricing Program (the “340B Program”). Under this program, the Debtors must sell their

products at specified prices that reflect a substantial discount to WAC. Failure to comply with

the 340B Program may result in fines and penalties and exclusion from other federal programs.

Certain hospitals, clinics, and other entities, as set forth in relevant statutes, provide a minimum

share, set by the 340B Program regulations, of their services to low-income patients and receive

federal funds from CMS to help cover the costs of providing care to uninsured patients (such

hospitals, clinics and other entities, the “340B Entities”). Pursuant to the 340B Program, the

                                                83
19-23649-rdd         Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                             Pg 84 of 123


340B Entities are entitled to receive the Debtors’ products at a discounted price set by statute,

which is calculated on a quarterly basis. 340B Entities purchase the Debtors’ products from one

of the Debtors’ Wholesalers at the discounted price, and the Wholesaler then submits a

chargeback to the Debtors for the difference between the WAC price that the Wholesaler paid to

the Debtors and the discounted price paid by the 340B Entity to the Wholesaler (the

“340B Wholesaler Chargebacks”).

       211.     I understand that the Debtors are seeking authority to continue the 340B Program

in the ordinary course of business. The Debtors’ average monthly liability for 340B Wholesaler

Chargebacks is approximately $2,830,100, though 340B Wholesaler Chargebacks are netted

against accounts receivable and thus generally do not result in a cash payment.              I further

understand that the Debtors are seeking authority to continue honoring all 340B Wholesaler

Chargebacks in the ordinary course of business and to apply any prepetition 340B Wholesaler

Chargebacks that may be outstanding against subsequent invoices of the Debtors’ products in the

ordinary course of business.

                •       Federal Supply Schedule

       212.     Based on its agreement with CMS for Medicaid and relevant statutes, the Debtors

must also comply with the Department of Veterans Affairs Federal Supply Schedule (the “FSS”),

which requires the Debtors to make their products available to federal agencies such as, but not

limited to, the Department of Veterans Affairs, Department of Defense, the Coast Guard, Federal

Bureau of Prisons and the Public Health Service at deeply discounted prices. In addition, the

Debtors also may offer voluntary additional discounts on the FSS or to the Department of

Defense       mail     order      and   military        treatment   facilities   (collectively,   the

“Federal Supply Schedule Programs”). For drugs with a New Drug Application (“NDA”),

                                                   84
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 85 of 123


there is a statutory maximum amount that certain government entities can be charged for

pharmaceuticals based on a specific formula.         For multisource prescription drugs or non-

prescription products, the prices and discounts are negotiated with the Department of Veterans

Affairs, and often equal the lowest commercial institutional price. Since the price the Debtors

charge under the Federal Supply Schedule is lower than WAC, the Wholesalers charge back the

Debtors for the difference (the “FSS Chargebacks”). Failure to comply with the Federal Supply

Schedule Programs may result in substantial fines and penalties and exclusion from other federal

programs, which would diminish the Debtors’ customer base as well as harm the Debtors’

relationship with the Wholesalers.

       213.    I understand that the Debtors are seeking authority to continue to sell their

products under the Federal Supply Schedule Programs in the ordinary course of business. The

Debtors’ estimated average monthly liability for FSS Wholesaler Chargebacks is approximately

$2,829,000, though FSS Wholesaler Chargebacks are netted against accounts receivable and thus

generally do not result in a cash payment. I further understand that the Debtors are seeking

authority to continue honoring all FSS Wholesaler Chargebacks in the ordinary course of

business and to apply any prepetition FSS Wholesaler Chargebacks that may be outstanding

against open invoices of their products in the ordinary course of business.

               •      Industrial Funding Fee

       214.    The Debtors also collect for the United States Department of Veterans Affairs an

additional 0.5% fee on all FSS purchases (the “Industrial Funding Fee”).           The Debtors’

estimated average quarterly liability for Industrial Funding Fees is $50,000. Manufacturers

collect this fee from purchasers at the time of sale, via the FSS Wholesaler Chargebacks process,

and remit payment to the Department of Veterans Affairs on a quarterly basis. The Debtors seek

                                                85
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 86 of 123


to continue paying the Industrial Funding Fee over to the Department of Veterans Affairs in the

ordinary course of business.

               •       Tricare

       215.    Tricare is a federal program administered by the Defense Health Agency of the

Department of Defense, whereby the Defense Health Agency covers prescription products

dispensed at retail and mail order pharmacies for military beneficiaries and their dependents.

The Debtors have entered into a contract with the Defense Health Agency for certain rebates,

mandated under 10 U.S.C. § 1074g(f) and 32 CFR Part 199, calculated using the FSS statutory

maximum pricing, as well as other voluntary rebates, (collectively, “Tricare Rebates”) in order

to ensure access to Debtor’s medications for Tricare beneficiaries. The Debtors pay these

Tricare Rebates to the Defense Health Agency quarterly. As of the Petition Date, the Debtors

estimate that they had accrued but not yet paid approximately $8.4 million in Tricare Rebates.

The Debtors seek authorization to continue making Tricare Rebate payments in the ordinary

course of business during the chapter 11 cases with respect to both prepetition and post-petition

sales of their products.

       d) Third Party Services Agreements

       216.    Debtor Avrio Health L.P. (“Avrio”) employs Emerson Healthcare LLC

(“Emerson”) to take orders, issue invoices, collect cash, issue credits, and distribute

(non-prescription) consumer health products. Emerson, in turn, sells products to retailers and

wholesalers, who sell the Debtor’s products to retail drugstores, mass merchandisers, pharmacies,

hospitals, long-term care and other mail, retail and non-retail institutions in the United States.

These buyers, in turn, sell the Debtors’ products to patients. Avrio pays Emerson a fee for

service as well as its pass-through costs for distributing the products. On average, the Debtors

                                               86
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 87 of 123


pay approximately $160,000 in monthly fees and $80,000 in monthly pass-through costs to

Emerson and estimate that, as of the Petition Date, they owe approximately $155,000 in fees and

$80,450 in pass-through costs. The Debtors seek authority to pay any prepetition unpaid fees

and pass-through costs due and owing to Emerson and to continue to utilize and pay Emerson in

the ordinary course of business.

       217.    Given the complexity of calculating and confirming the validity of the various

chargebacks issued by the Wholesalers, including those for government programs, the Purdue

Debtors have engaged Deloitte, as an outsourced third party logistics provider, for assistance

managing the chargeback programs and managing its GPO contracts. The outsourcing of these

services started in 2010 and the Purdue Debtors no longer have employees to perform these

services. The average estimated monthly fees for Deloitte are approximately $33,000. The

Debtors estimate that, as of the Petition Date, $29,000 of these fees remains accrued but unpaid.

       218.    Similarly, the Rhodes Debtors have engaged iContracts, a third party service

provider that assists the Rhode Debtors with various facets of their chargeback programs as well

as Medicaid rebate processing. The average monthly fees paid to iContracts are approximately

$14,000. The Debtors estimate that, as of the Petition Date, approximately $45,550 of these fees

remains accrued but unpaid.

       219.    The Debtors have engaged Inmar RX Solutions Inc. (“Inmar”) as their authorized

returns processor to ensure accuracy of processing, counterfeit detection, compliance policy and

regulations and to provide electronic transmission of returns data to the Debtors. The average

monthly fees for Inmar are approximately $13,500. The Debtors estimate that, as of the Petition

Date, approximately $10,500 of these fees remains accrued but unpaid.




                                               87
19-23649-rdd       Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 88 of 123


       220.    Given the administrative complexity of the Private Insurer, Medicaid and

Medicare Part D rebate processes (including data validation), the Debtors have engaged

Cumberland Consulting Group (“Cumberland”) as an outsourced service provider to validate,

calculate and pay these rebates. The outsourcing of these services started in the third quarter of

2018 and the Debtors no longer have sufficient employees to perform these services internally.

The Debtors, on average, pay approximately $68,750 in monthly fees to Cumberland and

estimate that, as of the Petition Date, they owe Cumberland approximately $75,000 in accrued

but unpaid fees.

       221.    Similarly, the Debtors have engaged Model N, a third party cloud application, to

provide software solutions to enable Cumberland to adjudicate and calculate rebates. The

average monthly fee paid to Model N is approximately $30,300, and the Debtors estimate that, as

of the Petition Date, they do not owe Model N any accrued but unpaid fees.

       222.    The Debtors have engaged Apexus to assist in repayment to 340B entities of any

overpayments from 340B entities, caused by restatements of Medicaid statutory calculations

done in the ordinary course of business, as required by statute. The repayment of 340B entities

of overpayment is required by statute within 120 days of determination of an overcharge, subject

to civil monetary penalties if a manufacturer is non-compliant.       The repayment process is

extraordinarily complex, due to the number of entities and the indirect nature of their original

purchases. The Debtors believe that they do not currently owe any amounts to Apexus, but as

the Debtors do not have employees to perform these required services when needed, they request

authority to continue to use Apexus to assist with these repayments, including with respect to

payment of Apexus’ fees and funding amounts needed to repay the 340B entities for any

overpayments, if a need for such services arises during these chapter 11 cases.


                                                88
19-23649-rdd        Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52               Main Document
                                           Pg 89 of 123


           e) The Customer Programs Motion Should Be Granted

           223.   I believe that an order authorizing the Debtors to (i) continue the Customer

Programs as they determine to be appropriate and (ii) make payments owing on account of

prepetition product sales and otherwise owing in connection with the Customer Programs is in

the best interest of the Debtors’ estates, their creditors and all other parties in interest.

           224.   In 2018, substantially all of the Debtors’ products were purchased through the

Customer Programs. Preserving the value of the Debtors’ businesses is contingent, in large part,

upon the Debtors’ ability to continue operating in the ordinary course and to maintain ordinary

course relationships with all parties in their sales cycle. If the Debtors’ customers do not

continue to receive the benefits of the Customer Programs, the Debtors’ business will be severely

disrupted, resulting in, in my opinion, immediate and irreparable harm to the Debtors and their

estates.

           225.   Continuing the Customer Programs and payment of amounts due under the

Customer Programs and Third Party Service Agreements is vital to preserving the Debtors’

businesses and maximizing the value of the Debtors’ estates. Without ongoing fulfillment of

these programs, I believe that the Debtors’ business would suffer immediate and irreparable

harm and that the Debtors’ restructuring would be severely jeopardized.

           226.   I believe that, if the Debtors are prohibited from honoring the Customer Programs

and their obligations under the related Third Party Services Agreements, customers from across

the Debtors’ supply chain may lose confidence in the Debtors’ ability to honor orders and may

become reluctant to do business with the Debtors in the future. Additionally, failure to honor

prepetition obligations to customers and related third parties could cause the Debtors’ products to

be removed from formulary lists, which determine whether a drug is covered by a specific plan


                                                   89
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 90 of 123


or program. Ultimately, I believe the damage from disregarding these obligations would far

exceed the cost associated with honoring the Customer Programs. The relief requested in the

Customer Programs Motion will protect the Debtors’ goodwill and avoid customers and other

third parties integral to the sale of the Debtors’ products from being driven away during this

critical time. Consequently, all of the Debtors’ creditors will benefit if the requested relief is

granted.

       227.    I believe that the Debtors have sufficient liquidity to pay the amounts set forth in

this Motion in the ordinary course of business and have implemented controls to ensure that

prepetition claims will not be paid out except as authorized by this Court.

       228.    In my opinion, the relief requested in the Customer Programs Motion is necessary

to avoid immediate and irreparable harm to the Debtors. I believe that continuing the Customer

Programs and payment of amounts due under the Third-Party Service Agreements is vital to

preserving the Debtors’ businesses and maximizing the value of the Debtors’ estates.

Accordingly, on behalf of the Debtors, I respectfully submit that the Customer Programs Motion

should be granted.

       viii.   Motion of Debtors for Entry of Interim and Final Orders Authorizing the Debtors
               to Continue and Renew Surety Bond Program (“Surety Bonds Motion”)

       229.    The Debtors request entry of interim and final orders, substantially in the forms

attached to the Surety Bonds Motion (the “Proposed Orders”), authorizing the Debtors to

maintain, continue and renew, in their sole discretion, their Surety Bond Program (as defined

below) on an uninterrupted basis and in accordance with the same practices and procedures as

were in effect before the Petition Date. This authority would include permitting the Debtors

(i) to pay all amounts arising under the Surety Bond Program due and payable after the Petition



                                                90
19-23649-rdd        Doc 3       Filed 09/16/19 Entered 09/16/19 01:52:52                     Main Document
                                              Pg 91 of 123


Date (the “Obligations”) and (ii) to renew or obtain new surety bonds as needed in the ordinary

course of business, including, but not limited to, as may be required by law or judicial authority.

If the requested relief is not granted and the Surety Bond Program is interrupted, lapses or

terminates, the Debtors’ operations could be immediately and irreparably harmed, thereby

endangering the Debtors’ successful reorganization and substantially harming all creditors.

        230.     In the ordinary course of their businesses, the Debtors are required to provide to

third parties surety bonds (the “Surety Bond Program”) to secure the Debtors’ payment or

performance of certain obligations required by law, including, among other things, obligations

owed to state agencies to maintain licenses to sell and/or distribute pharmaceutical products.

Failure to provide, maintain and timely replace these surety bonds could jeopardize the Debtors’

ability to conduct their operations. The obligees of such surety bonds (the “Obligees”), their

issuers (the “Issuers”), their identification numbers and/or the total bond amounts provided are

set forth on Exhibit C attached to the Surety Bonds Motion.19

        231.     As of the Petition Date, the Debtors had approximately $896,508.61 in

outstanding surety bonds securing the Debtors’ payment or performance of obligations owed to

state agencies to maintain licenses to sell and/or distribute pharmaceutical products.                          The

premiums for most of the surety bonds are determined annually and are paid by the Debtors to

the Issuers of the surety bonds at inception and annually thereafter.

        232.     Because the issuance of a surety bond shifts the risk of the Debtors’ non-

performance or non-payment from the Debtors’ obligee to the surety, sureties cautiously screen


19
  I understand that, although the Debtors have made a good faith effort to identify all of their current surety bonds
on Exhibit C, it is possible that some of the current surety bonds may not be listed on Exhibit C. I believe that the
failure of the Debtors to include a particular surety bond on Exhibit C should not operate to exclude such surety
bond from the coverage of this Motion or any order entered in connection with this Motion.


                                                        91
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                         Pg 92 of 123


bond applicants to minimize their risk or loss exposure. Despite this reallocation of financial risk,

a surety bond is not the equivalent of an insurance policy. Unlike an insurance policy, if an

Issuer incurs a loss on a surety bond, it is entitled to recover the full amount of that loss from the

principal. This right to indemnity is typically memorialized in an indemnity agreement between

the Issuer and the principal, the execution of which is generally required by the Issuer as a

precondition to the issuance of a bond. The Debtors are a party to a number of such indemnity

agreements (together, the “Indemnity Agreements”). Pursuant to the Indemnity Agreements,

the Debtors have agreed to indemnify certain parties from any loss, cost, damage or expense they

may incur by reason of their execution of any bonds on behalf of Debtors.

       233.    Based on the current financial status of the Debtors, it is unlikely that the Debtors

will be able to renew or replace surety bonds on an unsecured basis and in some cases capacity

may not be available even on a secured basis. In order to be able to give the financial assurances

the Debtors will be required to provide in order to continue their business operations during the

reorganization process, and in order to avoid what in my opinion would constitute immediate and

irreparable harm to their businesses, the Debtors must maintain the existing Surety Bond

Program and may need additional bonding capacity not currently provided by the Surety Bond

Program.

       234.    Accordingly, to operate their businesses, which require the Surety Bond Program,

the Debtors will have to either renew or replace their existing surety bonds, and will most likely

have to maintain collateral arrangements similar to those currently in place.

       235.    The nonpayment of any Obligations under the Surety Bond Program could result

in one or more of the Issuers terminating or declining to renew their surety bonds or refusing to

enter into surety bonds with the Debtors in the future. If any surety bonds lapse without renewal,


                                                 92
19-23649-rdd        Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                          Pg 93 of 123


or the Debtors are unable to obtain new surety bonds, the Debtors could default on various

obligations, which could severely disrupt the Debtors’ operations to the detriment of all parties in

interest. For example, failure to maintain the required surety bonds could trigger cancellation of

the Debtors’ licenses to sell or distribute pharmaceutical products in certain states and jeopardize

the Debtors’ ability to conduct their operations, which I believe would result in immediate and

irreparable harm to the Debtors.

       236.    I believe that if the Debtors are not permitted to continue to maintain their Surety

Bond Program in its current form, it would cause immediate and irreparable harm by

endangering the Debtors’ ability to maintain sufficient surety bonds, which are necessary for

their operations.

       237.    In my opinion, the relief requested in the Surety Bonds Motion is in the best

interests of the Debtors’ estates, their creditors and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the Surety Bonds Motion should be granted.

       C.      Professional Retention Application

       i.      Application for an Order Appointing Prime Clerk LLC as Claims and Noticing
               Agent for the Debtors (the “Prime Clerk Application”)

       238.    The Debtors request entry of an order appointing Prime Clerk as the Claims and

Noticing Agent for the Debtors in these chapter 11 cases, in order to assume full responsibility

for the distribution of notices and the maintenance, processing and docketing of proofs of claim

filed in the Debtors’ chapter 11 cases. The Debtors selected Prime Clerk to act as the Claims and

Noticing Agent after having obtained and reviewed engagement proposals from four court-

approved claims and noticing agents to ensure selection through a competitive process.



                                                 93
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                         Pg 94 of 123


Moreover, I believe that, based on all engagement proposals obtained and reviewed, that Prime

Clerk’s rates are competitive and reasonable given Prime Clerk’s quality of services and

expertise.

       239.     Although the Debtors have not yet filed their schedules of assets and liabilities,

they anticipate that there will be in excess of 25,000 entities to be noticed. In view of the

number of anticipated claimants and the complexity of the Debtors’ businesses, I believe that the

appointment of a Claims and Noticing Agent is both necessary and in the best interests of both

the Debtors’ estates and their creditors.

       240.    By appointing Prime Clerk as the Claims and Noticing Agent in these chapter 11

cases, the distribution of notices and the processing of claims will be expedited, and the Office of

the Clerk of the Bankruptcy Court (the “Clerk”) will be relieved of the administrative burden of

processing what may be an overwhelming number of claims.

       241.    Prime Clerk is comprised of leading industry professionals with significant

experience in both the legal and administrative aspects of large, complex chapter 11 cases. Prime

Clerk’s professionals have experience in noticing, claims administration, solicitation, balloting

and facilitating other administrative aspects of chapter 11 cases and experience in matters of this

size and complexity.

       242.    Prior to the Petition Date, the Debtors provided Prime Clerk an advance in the

amount of $75,000. Prime Clerk seeks to first apply the advance to all pre-petition invoices, and

thereafter, to have the advance replenished to the original advance amount, and thereafter, to

hold the advance under the Engagement Agreement during the chapter 11 cases as security for

the payment of fees and expenses incurred under the Engagement Agreement.




                                                94
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52              Main Document
                                         Pg 95 of 123


       243.    In view of the number of anticipated claimants and the complexity of the

Debtors’ businesses, on behalf of the Debtors, I respectfully submit that the Prime Clerk

Application should be granted.

       D.      Foreign Representative Motion

       i.      Motion of the Debtors for Entry of an Order (I) Authorizing Purdue Pharma L.P.
               to Act as Foreign Representative and (II) Granting Related Relief (the
               “Foreign Representative Motion”)

       244.    The Debtors seek the entry of an order authorizing PPLP to act as Foreign

Representative on behalf of the Debtors’ estates in any judicial or other proceedings in a foreign

country, including the Canadian Proceedings. The Debtors further request that, as Foreign

Representative, PPLP shall be expressly authorized to (i) seek recognition of these chapter 11

cases in Canada, (ii) request that the Canadian Court lend assistance to this Court in protecting

the property of the Debtors’ estates and (iii) seek any other appropriate relief from the Canadian

Court that is just and proper in furtherance of the protection of the Debtors’ estates.

       245.    PPLP and certain other Debtors are named defendants in the Canadian

Proceedings. An order of this Court authorizing PPLP to act as the Foreign Representative with

respect to the these chapter 11 cases would, once entered, enable PPLP to seek recognition as the

Foreign Representative in the Canadian Proceedings, and apply to have the Debtors’ chapter 11

cases recognized by the Canadian Court. In my opinion, authorizing PPLP to act as the Foreign

Representative in the Canadian Proceedings pursuant to section 1505 of the Bankruptcy Code

will allow for coordination between these chapter 11 cases and the Canadian Proceedings, and

provide an effective mechanism to protect and maximize the value of the Debtors’ assets and

estates, which would further the purpose of the relevant provisions of the Bankruptcy Code.




                                                 95
19-23649-rdd      Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                          Pg 96 of 123


       246.    In my opinion, the relief requested in the Foreign Representative Motion is in the

best interests of the Debtors’ estates, their creditors, and all other parties in interest and

constitutes a critical element in achieving a successful and smooth transition to chapter 11.

Accordingly, on behalf of the Debtors, I respectfully submit that the Foreign Representative

Motion should be granted.

                                             II.
                          Information Required by Local Rule 1007-2

       247.    In accordance with Local Rule 1007-2, the schedules attached hereto provide

certain information related to the Debtors.

       248.    Pursuant to Local Rule 1007-2(a)(3), Schedule 1 hereto lists the names and

addresses of the members of, and attorneys for, any committee organized prior to the Petition

Date and a brief description of the circumstances surrounding the formation of the committee

and the date of its formation.

       249.    Pursuant to Local Rule 1007-2(a)(4), Schedule 2 hereto lists the holders of the

Debtors’ fifty (50) largest unsecured claims on a consolidated basis, excluding claims of insiders.

       250.    Pursuant to Local Rule 1007-2(a)(5), Schedule 3 hereto lists the holders of the

five (5) largest secured claims against the Debtors on a consolidated basis.

       251.    Pursuant to Local Rule 1007-2(a)(6), Schedule 4 hereto provides a summary of

the (unaudited) consolidated assets and liabilities for the Debtors.

       252.    Pursuant to Local Rule 1007-2(a)(7), Schedule 5 hereto provides the following

information: the number and classes of shares of stock, debentures and other securities of the

Debtors that are publicly held and the number of record holders thereof; and the number and




                                                 96
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                         Pg 97 of 123


classes of shares of stock, debentures and other securities of the Debtors that are held by the

Debtors’ directors and officers, and the amounts so held.

       253.    Pursuant to Local Rule 1007-2(a)(8), Schedule 6 hereto provides a list of all of

the Debtors’ property in the possession or custody of any custodian, public officer, mortgagee,

pledgee, assignee of rents, secured creditor, or agent for any such entity, giving the name,

address and telephone number of each such entity and the location of the court in which any

proceeding relating thereto is pending.

       254.    Pursuant to Local Rule 1007-2(a)(9), Schedule 7 hereto provides a list of the

premises owned, leased, or held under other arrangement from which the Debtors operate their

businesses.

       255.    Pursuant to Local Rule 1007-2(a)(10), Schedule 8 hereto provides the location of

the Debtors’ substantial assets, the location of their books and records, and the nature, location

and value of any assets held by the Debtors outside the territorial limits of the United States.

       256.    Pursuant to Local Rule 1007-2(a)(11), Schedule 9 hereto provides a list of the

nature and present status of each action or proceeding, pending or threatened, against the Debtors

or their property where a judgment against the Debtors or a seizure of their property may be

imminent.

       257.    Pursuant to Local Rule 1007-2(a)(12), Schedule 10 hereto provides a list of the

names of the individuals who comprise the Debtors’ existing senior management, their tenure

with the Debtors, and a brief summary of their relevant responsibilities and experience.

       258.    Pursuant to Local Rule 1007-2(b)(1)-(2)(A), Schedule 11 hereto provides the

estimated amount of weekly payroll to the Debtors’ employees (not including officers, directors,

stockholders and partners) and the estimated amount to be paid to officers, stockholders,


                                                 97
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                         Pg 98 of 123


directors, members of any partnerships and financial and business consultants retained by the

Debtors for the thirty (30) day period following the filing of the Debtors’ chapter 11 cases as the

Debtors intend to continue to operate their businesses.

       259.    Pursuant to Local Rule 1007-2(b)(3), Schedule 12 hereto provides, for the thirty

(30) day period following the filing of the chapter 11 cases, a list of estimated cash receipts and

disbursements, net cash gain or loss, obligations and receivables expected to accrue that remain

unpaid, other than professional fees.


                          [Remainder of Page Intentionally Left Blank]




                                                98
19-23649-rdd   Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52   Main Document
                                     Pg 99 of 123
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                       Pg 100 of 123




                                           Schedule 1

                                          Committees

        Pursuant to Local Rule 1007-2(a)(3), to the best of the Debtors’ knowledge and belief, an
ad hoc committee of governmental and other contingent litigation claimants represented by
Brown Rudnick LLP, Gilbert, LLP, Kramer Levin Naftalis & Frankel LLP, and Otterbourg PC
has organized, but the Debtors are not aware of any other committee organized prior to the
Petition Date.
19-23649-rdd      Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                        Pg 101 of 123




                                            Schedule 2

           Consolidated List of 50 Largest Unsecured Claims (Excluding Insiders)

        Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of the
Petition Date, the fifty (50) largest, unsecured claims against the Debtors, on a consolidated
basis, excluding claims of insiders as defined in 11 U.S.C. § 101.

       Certain of the Debtors are named as defendants in over 2,600 actions across the country
in connection with the marketing and sale of opioid medications (“Pending Actions”). Any
claims asserted against any Debtor in respect of the Pending Actions (the “Pending Action
Claims”) are contingent, unliquidated in amount and disputed. All creditors asserting Pending
Action Claims will be included in the Debtors’ list of creditors. This Consolidated List of 50
Largest Unsecured Claims (Excluding Insiders) does not include these contingent, unliquidated
and disputed claims.
19-23649-rdd            Doc 3            Filed 09/16/19 Entered 09/16/19 01:52:52                                                   Main Document
                                                      Pg 102 of 123




         Name of creditor and complete mailing address,                                                                    Nature of the
                                                           Name, telephone number, and email address of creditor contact                   Unsecured Claim
         including zip code                                                                                                   Claim
         PENSION BENEFIT GUARANTY CORPORATION             PENSION BENEFIT GUARANTY CORPORATION
         CYNTHIA WONG                                     ATTN: CYNTHIA WONG
    1    1200 K STREET NW                                 PHONE: 202-229-3033                                               PENSION          UNDETERMINED
         WASHINGTON, DC 20005                             FAX: 202-326-4112
                                                          EMAIL: WONG.CYNTHIA@PBGC.GOV

         CVS CAREMARK PART D SERVICES, L.L.C.             CVS CAREMARK PART D SERVICES, L.L.C.
         ANDY ZANIN, TRADE DIRECTOR, MED D                ATTN: ANDY ZANIN, TRADE DIRECTOR, MED D                            PAYER
    2    1 CVS DRIVE                                      PHONE: 440-542-4010                                                                      $19,281,161
                                                                                                                            REBATES
         WOONSOCKET, RI 02895                             EMAIL: ANDREW.ZANIN@CVSHEALTH.COM

         OPTUMRX, INC.                                    OPTUMRX, INC.
         KENT ROGERS, SENIOR VP INDUSTRY
                                                          ATTN: KENT ROGERS, SENIOR VP INDUSTRY RELATIONS                    PAYER
    3    RELATIONS                                                                                                                                 $15,800,513
         2300 MAIN ST                                     PHONE: 949-988-6066                                               REBATES
         IRVINE, CA 92614-6223                            EMAIL: KENT.ROGERS@OPTUM.COM

         DEFENSE HEALTH AGENCY                            DEFENSE HEALTH AGENCY
         COLONEL DAVID BOBB, CHIEF PHARMACY               ATTN: COLONEL DAVID BOBB, CHIEF PHARMACY
         OPERATIONS DIVISION, DHA                         OPERATIONS DIVISION, DHA                                           PAYER
    4                                                                                                                                               $5,952,016
         16401 E CENTRETECH PKWY                          PHONE: 703-681-2890                                               REBATES
         AURORA, CO 80011-9066                            EMAIL: DAVID.W.BOBB.CIV@MAIL.MIL

         DEPARTMENT OF HEALTH CARE SERVICES
                                                          DEPARTMENT OF HEALTH CARE SERVICES (CA)
         (CA)
         ROBERT SHUN                                      ATTN: ROBERT SHUN                                                  PAYER
    5                                                                                                                                               $5,162,762
         PO BOX 997413                                    PHONE: 916-552-9609                                               REBATES
         SACRAMENTO, CA 95899-7413                        EMAIL: ROBERT.SHUN@DHCS.CA.GOV

         CAREMARKPCS HEALTH, L.L.C.                       CAREMARKPCS HEALTH, L.L.C.
         SAPPAN BHATT, DIRECTOR TRADE RELATIONS ATTN: SAPPAN BHATT, DIRECTOR TRADE RELATIONS                                 PAYER
    6                                                                                                                                               $5,039,745
         1 CVS DRIVE                                      PHONE: 847-559-3062                                               REBATES
         WOONSOCKET, RI 02895                             EMAIL: SAPPAN.BHATT@CVSHEALTH.COM

         AMERISOURCEBERGEN                                AMERISOURCEBERGEN
         DAVE VIETRI, VICE PRESIDENT BRANDED AND          ATTN: DAVE VIETRI, VICE PRESIDENT BRANDED AND
         SPECIALTY CONTRACTS                              SPECIALTY CONTRACTS                                              DISTRIBUTOR
    7                                                                                                                                               $4,455,373
         3735 GLEN LAKE DR                                PHONE: 610-727-7310                                                  FEES
         CHARLOTTE, NC 28208                              EMAIL: DVIETRI@AMERISOURCEBERGEN.COM

         NORTH CAROLINA DEPARTMENT OF HEALTH              NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN
         AND HUMAN SERVICES                               SERVICES
         JOHN STANCIL                                     ATTN: JOHN STANCIL                                                 PAYER
    8                                                                                                                                               $3,703,227
         2001 MAIL SERVICE CENTER                         PHONE: 919-855-4305                                               REBATES
         RALEIGH, NC 27699-2000                           EMAIL: JOHN.STANCIL@DHHS.NC.GOV

         MCKESSON CORPORATION                             MCKESSON CORPORATION
         CHRIS ALVERSON, SENIOR VICE PRESIDENT OF         ATTN: CHRIS ALVERSON, SENIOR VICE PRESIDENT OF
         SUPPLY CHAIN MANAGEMENT                          SUPPLY CHAIN MANAGEMENT                                          DISTRIBUTOR
    9                                                                                                                                               $3,655,581
         ONE POST ST                                      PHONE: 972-446-4104                                                  FEES
         SAN FRANCISCO, CA 94104-5203                     EMAIL: CHRIS.ALVERSON@MCKESSON.COM

         CARDINAL HEALTH                                  CARDINAL HEALTH
         JEFF CIZL, DIRECTOR STRATEGIC SOURCING           ATTN: JEFF CIZL, DIRECTOR STRATEGIC SOURCING
         NATIONAL BRANDS                                  NATIONAL BRANDS                                                  DISTRIBUTOR
    10                                                                                                                                              $3,465,979
         1330 ENCLAVE PKY                                 PHONE: 614-757-3694                                                  FEES
         HOUSTON, TX 77077-2025                           EMAIL: JEFF.CIZL@CARDINALHEALTH.COM

         MISSOURI HEALTHNET DIVISION                      MISSOURI HEALTHNET DIVISION
         CAROLINA DELAROCHA                               ATTN: CAROLINA DELAROCHA                                           PAYER
    11   PO BOX 570                                       PHONE: 573-526-5664                                                                       $3,172,515
                                                                                                                            REBATES
         JEFFERSON CITY, MO 65102                         EMAIL: CAROLINA.D.DELAROCHA@DSS.MO.GOV

         ASCENT HEALTH SERVICES LLC                       ASCENT HEALTH SERVICES LLC
         EDWARD ADAMCIK, PRESIDENT ASCENT                 ATTN: EDWARD ADAMCIK, PRESIDENT ASCENT HEALTH
         HEALTH SERVICES                                  SERVICES                                                           PAYER
    12                                                                                                                                              $2,798,697
         1209 ORANGE ST                                   PHONE: 908-240-1537                                               REBATES
         WILMINGTON, DE 19801                             EMAIL: EADAMCIK@ASCENTHEALTHSERVICES.COM

         WISCONSIN DEPARTMENT OF HEALTH
                                                          WISCONSIN DEPARTMENT OF HEALTH SERVICES
         SERVICES
         KIM WOHLER                                       ATTN: KIM WOHLER                                                   PAYER
    13                                                                                                                                              $2,021,937
         313 BLETHER RD                                   PHONE: 608-267-7100                                               REBATES
         MADISON, WI 53784                                EMAIL: KIM.WOHLER@WISCONSIN.GOV

         STATE OF NEW YORK DEPARTMENT OF
                                                          STATE OF NEW YORK DEPARTMENT OF HEALTH
         HEALTH
         CHRISTOPHER DESORBO                              ATTN: CHRISTOPHER DESORBO                                          PAYER
    14   RIVERVIEW CENTER                                 PHONE: 518-402-0836                                                                       $1,963,959
                                                                                                                            REBATES
         150 BROADWAY SUITE 355                           EMAIL: CHRISTOPHER.DESORBO@HEALTH.NY.GOV
         ALBANY, NY 12204-2719

         STATE OF NEW JERSEY DIVISION OF MEDICAL          STATE OF NEW JERSEY DIVISION OF MEDICAL ASSISTANCE
         ASSISTANCE AND HEALTH SERVICES                   AND HEALTH SERVICES
         DAVID WILLIAMS                                   ATTN: DAVID WILLIAMS                                               PAYER
    15                                                                                                                                              $1,614,986
         LOCKBOX 655                                      PHONE: 609-588-7395                                               REBATES
         TRENTON, NJ 08646-0655                           EMAIL: DAVID.R.WILLIAMS@DHS.STATE.NJ.US
19-23649-rdd             Doc 3            Filed 09/16/19 Entered 09/16/19 01:52:52                                                  Main Document
                                                       Pg 103 of 123




         Name of creditor and complete mailing address,                                                                    Nature of the
                                                           Name, telephone number, and email address of creditor contact                   Unsecured Claim
         including zip code                                                                                                   Claim
         PRIME THERAPEUTICS LLC                           PRIME THERAPEUTICS LLC
         JOSH BAST, SENIOR DIRECTOR                       ATTN: JOSH BAST, SENIOR DIRECTOR PHARMACEUTICAL
         PHARMACEUTICAL TRADE RELATIONS                   TRADE RELATIONS                                                    PAYER
    16                                                                                                                                              $1,533,047
         PO BOX 64812                                     PHONE: 612-777-5621                                               REBATES
         ST PAUL, MN 08646-0655                           EMAIL: JABAST@PRIMETHERAPEUTICS.COM

         OHIO DEPARTMENT OF MEDICAID                      OHIO DEPARTMENT OF MEDICAID
         TRACEY ARCHIBALD                                 ATTN: TRACEY ARCHIBALD                                             PAYER
    17   4345 N. LINCOLN BLVD.                            PHONE: 614-752-3522                                                                       $1,478,682
                                                                                                                            REBATES
         OKLAHOMA CITY, OK 73105                          EMAIL: TRACEY.ARCHIBALD@MEDICAID.OHIO.GOV

         COMMONWEALTH OF PENNSYLVANIA                     COMMONWEALTH OF PENNSYLVANIA MEDICAID DRUG
         MEDICAID DRUG REBATE PROGRAM                     REBATE PROGRAM
         BRITTANY STARR                                   ATTN: BRITTANY STARR                                               PAYER
    18                                                                                                                                              $1,442,635
         PO BOX 780634                                    PHONE: 717-346-8164                                               REBATES
         PHILADELPHIA, PA 19178                           EMAIL: C-BSTARR@PA.GOV

         GEORGIA DEPT OF COMMUNITY HEALTH                 GEORGIA DEPT OF COMMUNITY HEALTH
         REBECCA MORRISON                                 ATTN: REBECCA MORRISON                                             PAYER
    19   MEDICAID DRUG REBATE PROGRAM                     PHONE: 404-657-7239                                                                       $1,414,770
                                                                                                                            REBATES
         ATLANTA, GA 30384-8194                           EMAIL: REBECCA.MORRISON@DCH.GA.GOV

         SYNEOS HEALTH fka INVENTIV HEALTH                SYNEOS HEALTH fka INVENTIV HEALTH
         HAIYAN WANG, DIRECTOR BUSINESS                   ATTN: HAIYAN WANG, DIRECTOR BUSINESS DEVELOPMENT,
    20   DEVELOPMENT, EARLY PHASE                         EARLY PHASE                                                      TRADE DEBT               $1,073,469
         1030 SYNC ST                                     PHONE: 514-485-7579
         MORRISVILLE, NC 27560                            FAX: 919-876-9360

         RHODES TECHNOLOGIES INC                          RHODES TECHNOLOGIES INC
         EDWARD MAHONY                                    ATTN: EDWARD MAHONY                                               SERVICES
    21   201 TRESSER BOULEVARD                            PHONE: 203-588-7088                                                                       $1,034,752
                                                                                                                              FEES
         STAMFORD, CT 06901                               EMAIL: EDWARD.MAHONY@TXPSVCS.COM

         OHIO CLINICAL TRIALS INC                         OHIO CLINICAL TRIALS INC
         GLEN APSELOFF                                    ATTN: GLEN APSELOFF
    22   1380 EDGEHILL RD                                 PHONE: 614-754-1570                                              TRADE DEBT                $600,000
         COLUMBUS, OH 43212                               EMAIL: GLEN@OHIOCLINICALTRIALS.COM

         PPD DEVELOPMENT LP                               PPD DEVELOPMENT LP
         STEPHEN SCALDAFERRI                              ATTN: STEPHEN SCALDAFERRI
    23   26361 NETWORK PL                                 PHONE: 910-465-7800                                              TRADE DEBT                $522,334
         CHICAGO, IL 60673                                EMAIL: STEPHEN.SCALDAFERRI@PPDI.COM

         OKLAHOMA HEALTH CARE AUTHORITY                   OKLAHOMA HEALTH CARE AUTHORITY
         STACEY HALE                                      ATTN: STACEY HALE                                                  PAYER
    24   PO BOX 18968                                     PHONE: 405-522-7453                                                                        $400,586
                                                                                                                            REBATES
         OKLAHOMA CITY, OK 73154-0299                     EMAIL: STACEY.HALE@OKHCA.ORG

         PHARMACEUTICAL RESEARCH ASSOC INC                PHARMACEUTICAL RESEARCH ASSOC INC
         JOSEPH DAWN                                      ATTN: JOSEPH DAWN
    25   4130 PARKLAKE AVE STE 400                        PHONE: 434-951-3208                                              TRADE DEBT                $373,122
         RALEIGH, NC 27612                                EMAIL: JOSEPHDAWN@PRAHS.COM

         WAVELENGTH ENTERPRISES INC                       WAVELENGTH ENTERPRISES INC
         RAYMOND ALSKO                                    ATTN: RAYMOND ALSKO
    26   1700 RTE 23 N STE 130 FIRST FL                   PHONE: 973-832-9260                                              TRADE DEBT                $361,909
         WAYNE, NJ 07470                                  EMAIL: RAYMOND.ALSKO@WAVELENGTHPHARMA.COM

         CONTRACT PHARMACAL CORP                          CONTRACT PHARMACAL CORP
         ANTHONY GARGANO                                  ATTN: ANTHONY GARGANO
    27   135 ADAMS AVE                                    PHONE: 631-231-4610                                              TRADE DEBT                $327,422
         HAUPPAUGE, NY 11788-3633                         EMAIL: ANTHONY.GARGANO@CPC.COM

         PL DEVELOPMENT LLC                               PL DEVELOPMENT LLC
         J SINGLETERRY                                    ATTN: J SINGLETERRY
    28   609-2 CANTIAGUE ROCK RD                          PHONE: 516-986-1700                                              TRADE DEBT                $271,195
         WESTBURY, NY 11590                               EMAIL: JSINGLETERRY@PLDEVELOPMENTS.COM

         HEALTHCORE INC                                   HEALTHCORE INC
         KELSEY GANGEMI                                   ATTN: KELSEY GANGEMI
    29   123 JUSTISON ST STE 200                          PHONE: 302-230-2000                                              TRADE DEBT                $269,621
         WILMINGTON, DE 19801                             EMAIL: KGANGEMI@HEALTHCORE.COM

         COGNIZANT TECH SOLUTIONS US CORP                 COGNIZANT TECH SOLUTIONS US CORP
         SURANJAN KAYAL                                   ATTN: SURANJAN KAYAL
    30   24721 NETWORK PL                                 PHONE: 201-744-3444                                              TRADE DEBT                $262,216
         CHICAGO, IL 60673                                EMAIL: SURANJAN.KAYAL@COGNIZANT.COM
19-23649-rdd             Doc 3            Filed 09/16/19 Entered 09/16/19 01:52:52                                                  Main Document
                                                       Pg 104 of 123




         Name of creditor and complete mailing address,                                                                    Nature of the
                                                           Name, telephone number, and email address of creditor contact                   Unsecured Claim
         including zip code                                                                                                   Claim
         WALRUS LLC                                       WALRUS LLC
         PAULA BUCHMA                                     ATTN: PAULA BUCHMA
    31   18 E 17TH ST 4TH FL                              PHONE: 646.731.1701                                              TRADE DEBT                $236,471
         NEW YORK, NY 10003                               EMAIL: PAULA@WALRUSNYC.COM

         DENVER HEALTH & HOSPITAL AUTH                    DENVER HEALTH & HOSPITAL AUTH
         SCOTT HOYE, GENERAL COUNSEL                      ATTN: SCOTT HOYE, GENERAL COUNSEL
    32   777 BANNOCK STREET                               PHONE: 303-436-6000                                              TRADE DEBT                $235,742
         DENVER, CO 80204                                 FAX: 303-602-4934

         S EMERSON GROUP INC                              S EMERSON GROUP INC
         MATT POLI                                        ATTN: MATT POLI
    33   407 EAST LANCASTER AVE                           PHONE: 610-971-9600                                              TRADE DEBT                $234,029
         WAYNE, PA 19087                                  EMAIL: MATT.POLI@EMERSONGROUP.COM

         INTEGRATED BEHAVIORAL HEALTH INC                 INTEGRATED BEHAVIORAL HEALTH INC
         MARY SWEET                                       ATTN: MARY SWEET
    34   3070 BRISTOL ST STE 350                          PHONE: 617-765-3144                                              TRADE DEBT                $228,793
         COSTA MESA, CA 92626                             EMAIL: MSWEET@INFLEXXION.COM

         CHALLENGE PRINTING COMPANY                       CHALLENGE PRINTING COMPANY
         S. YOUNG                                         ATTN: S. YOUNG
    35   PO BOX 27775                                     PHONE: 973-471-4700                                              TRADE DEBT                $210,841
         NEWARK, NJ 07101-7775                            EMAIL: SYOUNG@CHALLENGEPRINTINGCO.COM

         SPECGX LLC                                       SPECGX LLC
         GENERAL COUNSEL                                  ATTN: GENERAL COUNSEL
    36   385 MARSHALL AVE                                 PHONE: 314-654-2000                                              TRADE DEBT                $189,371
         SAINT LOUIS, MO 63119-1831                       FAX: 800-323-5039

         GCI HEALTH                                       GCI HEALTH
         MARGARET SHUBNY                                  ATTN: MARGARET SHUBNY
    37   PO BOX 101890                                    PHONE: 312.596.2648                                              TRADE DEBT                $161,049
         ATLANTA, GA 30392                                EMAIL: MARGARET.SHUBNY@GCIHEALTH.COM

         TRIALCARD INC                                    TRIALCARD INC
         LINDSEY DOBBINS                                  ATTN: LINDSEY DOBBINS
    38   2250 PERIMETER PARK DR STE 300                   PHONE: 919-415-5494                                              TRADE DEBT                $151,286
         MORRISVILLE, NC 27560                            EMAIL: LINDSEY.DOBBINS@TRIALCARD.COM

         PURPLE STRATEGIES LLC                            PURPLE STRATEGIES LLC
         SARAH SIMMONS                                    ATTN: SARAH SIMMONS
    39   815 SLATERS LN                                   PHONE: 703-548-7877                                              TRADE DEBT                $150,000
         ALEXANDRIA, VA 22314                             EMAIL: SARAH.SIMMONS@PURPLESTRATEGIES.COM

         APC WORKFORCE SOLUTIONS LLC                      APC WORKFORCE SOLUTIONS LLC
         CHERISH CHONG                                    ATTN: CHERISH CHONG
    40   PO BOX 534305                                    PHONE: 305.490.6535                                              TRADE DEBT                $148,537
         ATLANTA, GA 30353                                EMAIL: CCHONG@WORKFORCELOGIQ.COM


         DEZENHALL RESOURCES                              DEZENHALL RESOURCES
         MAYA SHACKLEY                                    ATTN: MAYA SHACKLEY
    41   1130 CONNECTICUT AVENUE NW                       PHONE: 202-534-3170                                              TRADE DEBT                $142,835
         WASHINGTON, DC 20036-3904                        EMAIL: MSHACKLEY@DEZENHALL.COM

         ASHLAND SPECIALTY INGREDIENTS GP                 ASHLAND SPECIALTY INGREDIENTS GP
         BR KINSEY                                        ATTN: BR KINSEY
    42   8145 BLAZER DR                                   PHONE: 302-594-5000                                              TRADE DEBT                $140,487
         WILMINGTON, DE 19808                             EMAIL: BRKINSEY@ASHLAND.COM

         SCIECURE PHARMA INC                              SCIECURE PHARMA INC
         PURL                                             ATTN: PURL
    43   11 DEER PARK DR STE 120                          PHONE: 908-723-1209                                              TRADE DEBT                $139,364
         MONMOUTH JUNCTION, NJ 08852                      EMAIL: NOLAN.WANG@SCIECUREPHARMA.COM

         FRONTAGE LABORATORIES INC                        FRONTAGE LABORATORIES INC
         KEVIN LI DONGMEI WANG, SVP/GM, CMC
                                                          ATTN: KEVIN LI DONGMEI WANG, SVP/GM, CMC SERVICES
    44   SERVICES                                                                                                          TRADE DEBT                $122,902
         700 PENNSYLVANIA DR                              PHONE: 484-362-0395
         EXTON, PA 19341-1129                             EMAIL: KLI@FRONTAGELAB.COM

         COBBS CREEK HEALTHCARE LLC                       COBBS CREEK HEALTHCARE LLC
         JUN HUANGPU                                      ATTN: JUN HUANGPU
    45   200 MORGAN AVE                                   PHONE: 610-513-8740                                              TRADE DEBT                $116,256
         HAVERTOWN, PA 19083                              EMAIL: JHUANGPU@COBBSCREEKHEALTHCARE.COM
19-23649-rdd                 Doc 3            Filed 09/16/19 Entered 09/16/19 01:52:52                                                  Main Document
                                                           Pg 105 of 123




      Name of creditor and complete mailing address,                                                                    Nature of the
                                                        Name, telephone number, and email address of creditor contact                   Unsecured Claim
      including zip code                                                                                                   Claim
      BIOECLIPSE LLC                                   BIOECLIPSE LLC
 46   PO BOX 512323                                    EMAIL: MWEBSTER@THEACCESSGP.COM                                  TRADE DEBT                $113,381
      PHILADELPHIA, PA 19175

      GLATT AIR TECHNIQUES INC                         GLATT AIR TECHNIQUES INC
      STEPHEN RADOVANOVICH                             ATTN: STEPHEN RADOVANOVICH
 47   20 SPEAR RD                                      PHONE: 201-825-6337                                              TRADE DEBT                $109,135
      RAMSEY, NJ 07446-1221                            EMAIL: STEPHEN.RADOVANOVICH@GLATT.COM

      PACKAGING COORDINATORS INC                       PACKAGING COORDINATORS INC
      JIM HANEY                                        ATTN: JIM HANEY
 48   4545 ASSEMBLY DR                                 PHONE: 815-484-8900                                              TRADE DEBT                $108,815
      ROCKFORD, IL 61109                               EMAIL: JIM.HANEY@PCISERVICES.COM

      ALTERGON ITALIA SRL                              ALTERGON ITALIA SRL
      VINCENZO MANNA                                   ATTN: VINCENZO MANNA
 49   ZONA INDUSTRIALE ASI                             EMAIL: V.MANNA@ALTERGON.IT                                       TRADE DEBT                $107,512
      MORRA DE SANCTIS, AV 83040
      ITALY

      THATCHER COMPANY                                 THATCHER COMPANY
      PATRICK SCHWARTZ                                 ATTN: PATRICK SCHWARTZ
 50   1905 FORTUNE RD                                  PHONE: 801-972-4606                                              TRADE DEBT                $103,393
      SALT LAKE CITY, UT 84127                         EMAIL: PATIRCK.SCHWARTZ@TCHEM.COM
19-23649-rdd      Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                  Main Document
                                          Pg 106 of 123




                                              Schedule 3

                 Consolidated List of Holders of Three largest Secured Claims

         Pursuant to local Rule 1007-2(a)(5), to the best of the Debtors’ knowledge, belief, and
 understanding, the following chart lists the creditors holding, as of the Commencement Date, the
 three (3) largest secured, non-contingent claims against the Debtors, on a consolidated basis,
 excluding claims of insiders as defined in 11 U.S.C. § 101.

                                       Name, telephone number and complete
                                       mailing address, including zip code, of
                                                                                  Amount of        Type of
No.           Name of creditor            employee, agent, or department of
                                                                                   Claim          Collateral
                                        creditor familiar with claim who may
                                                     be contacted
                                            Air Liquide Industrial U.S. LP
                                               180 W. Germantown Pike
1     AIR LIQUIDE INDUSTRIAL U.S. LP                                             [Undetermined]    UCC-1
                                               East Norriton, PA 19401
                                                    (610) 239-2060
                                                  Ikon Financial Svcs
                                                     1738 Bass Rd
2         IKON FINANCIAL SVCS                                                    [Undetermined]    UCC-1
                                                Macon, GA 31210-1043
                                                    (478) 471-2300
                                            U.S. Bank Equipment Finance
                                                  1310 Madrid Street
3     U.S. BANK EQUIPMENT FINANCE                                                [Undetermined]    UCC-1
                                                 Marshall, MN 56258
                                                    (507) 532-7000
19-23649-rdd     Doc 3         Filed 09/16/19 Entered 09/16/19 01:52:52                                        Main Document
                                            Pg 107 of 123




                                                          Schedule 4

                     Condensed Consolidated Balance Sheet (Unaudited)
                                  as of August 31, 2019

       Pursuant to Local Rule 1007-2(a)(6), to the best of the Debtors’ knowledge, belief, and
understanding, the following financial statements provides a summary of the (unaudited)
consolidated assets and liabilities for the Debtors and their non-Debtor affiliates
                                      CONSOLIDATED PURDUE PHARMA L.P. AND PURDUE PHARMA INC.
                                                    CONSOLIDATED BALANCE SHEET
                                                       AS OF AUGUST 31, 2019

                                                                                         August 31, 2019
                   (In Millions $M)                                                       (Unaudited)
                   ASSETS
                    CURRENT ASSETS
                       Cash & Cash Equivalents                                       $               1,208
                       Available For Sale Investments                                                    1
                       Accounts Receivable, Net                                                         90
                       Due From Associated Companies                                                     8
                       Other Receivables                                                                 2
                       Inventories, Net                                                                100
                       Prepaid Expenses & Other Current Assets                                          51
                       Restricted Cash                                                                   1
                    TOTAL CURRENT ASSETS                                                             1,461

                        Property and Equipment, Net                                                   144
                        Investments at Cost                                                            26
                        Restricted Cash - Long-Term                                                   214
                        Intangible Assets, Net                                                        105
                        Other Assets                                                                   22
                   TOTAL ASSETS                                                      $               1,972

                   LIABILITIES AND EQUITY
                     CURRENT LIABILITIES
                        Accounts Payable                                                               28
                        Accrued Expenses                                                              426
                        Due to Associated Companies                                                        2
                     TOTAL CURRENT LIABILITIES                                                        455

                        Other Liabilities                                                             107
                     TOTAL LIABILITIES                                                                562

                     EQUITY
                        Retained Earnings & Partners' Capital                                        1,456
                        Accumulated Other Comprehensive Loss                                           (46)
                     TOTAL EQUITY                                                                    1,410
                   TOTAL LIABILITIES AND EQUITY                                      $               1,972
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                       Pg 108 of 123




                                          Schedule 5

                                   The Debtors’ Securities

                Pursuant to Local Rule 1007-2(a)(7), the Debtors do not have any publicly held
classes of shares of stock, debentures or other securities.
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                        Pg 109 of 123




                                           Schedule 6

                      Debtors’ Property Not in the Debtor’s Possession

       Local Rule 1007-2(a)(8) requires the Debtors to list property that is in the possession or
custody of any custodian, public officer, mortgagee, pledgee, assignee of rents, secured creditor
or agent for any such entity.

       The following lists the inventory on hand at the Emerson warehouse in Indiana which is
operated by Geodis Logistics. There are de minimis amounts of inventory at other locations.
19-23649-rdd   Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52                          Main Document
                                     Pg 110 of 123




                   Product Description                        Product ID   Goods Count
                   Betadine First Aid Cream 0.53oz              BCFA53          118,524
                   BETADINE FIRST AID CREAM 0.53OZ 2PK          BCFAB2              -
                   Betadine Solution 1 gallon                   BSOLG1            6,496
                   BETADINE SOLUTION 1/2 OZ                     BSOL05          233,150
                   Betadine Solution 16 oz.                     BSO16P           46,932
                   BETADINE SOLUTION 32 OZ                      BSOL32            7,392
                   Betadine Solution 4 oz.                      BSOL04          423,900
                   Betadine Solution 8 oz.                      BSOL8P           98,832
                   Betadine Solution 8 oz. OTC                  BSOL08          117,408
                   BETADINE SOLUTION SWABSTICK 1s               BSWS1S              932
                   BETADINE SOLUTION SWABSTICK 3s               BSWS3S            4,033
                   BETADINE SPRAY 3oz OTC                       BSPR03          123,492
                   Betadine Surgical Scrub 1 gallon             BSUR1G            1,860
                   Betadine Surgical Scrub 16 oz.               BSUR16            5,316
                   Betadine Surgical Scrub 16 oz. w/pump       BSWP16             3,972
                   Betadine Surgical Scrub 32 oz.               BSUR32            3,042
                   Betadine Surgical Scrub 4 oz.                BSUR04           79,884
                   Betadine Veterinary Solution 1 gallon       BVSO1G             2,816
                   Betadine Veterinary Solution 16 oz.          BVSO16           16,644
                   Betadine Veterinary Solution 32 oz.          BVSO32            8,160
                   Betadine Veterinary Surgical Scrub 1 gal     BVET1G            4,108
                   Betadine Veterinary Surgical Scrub 16 oz     BVET16           14,148
                   Betadine Veterinary Surgical Scrub 32 oz     BVET32            5,748
                   BETASEPT 4% SCRUB 16 OZ                      BTA016            6,900
                   BETASEPT 4% SCRUB 32 OZ.                     BTA030            3,876
                   BETASEPT 4% SCRUB 4 OZ                       BTA004           78,624
                   BETASEPT 4% SCRUB 8 OZ                       BTA008           23,256
                   BETASEPT SCRUB 4% 32 OZ W/PUMP               BTA032            4,380
                   COLACE 100 MG CAPSULES 10 CT BLISTER         COL110           94,512
                   COLACE 100 MG CAPSULES 30 CT B0TTLE          COL130          592,548
                   COLACE 100 MG CAPSULES 60 CT BOTTLE          COL601          109,572
                   COLACE 100MG CAPS 250 CT BOTTLE              COL125            1,884
                   COLACE 2-IN-1 TABLETS 10S BLISTER            COL102           11,568
                   COLACE 2-IN-1 TABLETS 30S                    COL302          340,056
                   COLACE 2-IN-1 TABLETS 60S                    COL602          108,888
                   COLACE CLEAR 50MG SOFT GELS 28S              COL281          183,054
                   Colace/Senokot Shelf Display                 COSKDP                8
                   Senokot Digestive Support GingerCare         SNKG30           21,374
                   Senokot Digestive Support KiwiBalance        SEKW60          127,890
                   Senokot Extra Strength 36ct                  SNKX36           42,216
                   SENOKOT EXTRA STRENGTH TAB 17.2MG 12S        SENK09            2,232
                   SENOKOT EXTRA STRENGTH TAB 17.2MG 12S        SENKV9           66,024
                   Senokot Extra Strength Tab 17.2mg 12sx3      SNKC36               12
                   Senokot Ginger Care 2pk 30ct Bundle          SNKGB3              -
                   SENOKOT TABLETS 100's                       SNKT1W            39,420
                   SENOKOT TABLETS 20'S                         SNKT20          112,104
                   SENOKOT TABLETS 50S                          SNKT50          162,312
                   Senokot Tabs 100s & 50s Combo Pack           SNKB51              312
                   Senokot Tabs 100s 2PK                        SNKB11              192
                   SENOKOT-S TABLETS 10's                       SENS10           44,352
                   SENOKOT-S TABLETS 30S                        SENS30          246,936
                   SENOKOT-S TABLETS 60S                        SENS60           67,668
                   SlowMag Mg Brain Support                    SMGM60           124,470
                   Slow-Mag Tablets 120's                       SLO120           79,488
                   SLOW-MAG TABLETS 60s                        SLOM60           266,838
                   Total                                                      4,289,755
19-23649-rdd           Doc 3      Filed 09/16/19 Entered 09/16/19 01:52:52                            Main Document
                                               Pg 111 of 123




                                                           Schedule 7

       Pursuant to Local Rule 1007-2(a)(9), the following lists the property or premises owned,
leased or held under other arrangement from which the Debtors operate their business.

                                                     Owned Property

                                                                                                       Zip
          Debtor                     Street Address                       City           State                  Country
                                                                                                       Code
 Purdue Pharmaceuticals                                                              North
                             4701 Purdue Drive                   Wilson                              27893     USA
 LP                                                                                  Carolina


 Rhodes Technologies         498-500 Washington Street           Coventry            Rhode Island    02816     USA



                                                     Leased Property

           Debtor                       Street Address                        City        State     Zip Code   Country

 Avrio Health L.P.              65 West 36th Street, 8th Floor        New York            NY         10018     USA


 Imbrium Therapeutics LP        64 Church Street, Unit 2              Warren              RI         02885     USA


                                One Stamford Forum, 201
 Purdue Pharma L.P.                                                   Stamford            CT         06901     USA
                                Tresser Boulevard


 Purdue Pharma L.P.             120 Towne Street, Unit 318            Stamford            CT         06902     USA


 Purdue Pharma L.P.             120 Towne Street, Unit 536            Stamford            CT         06902     USA


 Purdue Pharma L.P.             502-538 Canal St.                     Stamford            CT         06902     USA


                                1420 New York Avenue, NW,
 Purdue Pharma L.P.                                                   Washington          DC         20005     USA
                                2nd Floor
                                Princeton South Corporate
                                Center Condominium, 100
 Purdue Pharma L.P.                                                   Ewing               NJ         08628     USA
                                Princeton South Corporate
                                Center, 2nd Floor Suite 250

 Purdue Pharma L.P.              1 Harbor Point Road, Unit 1302       Stamford            CT         06902     USA


 Purdue Pharma
                                5235 International Drive              Durham              NC         27712     USA
 Manufacturing LP

 Purdue Pharma of Puerto        The Atrium Office Center, 530
                                                                      San Juan            PR         00901     USA
 Rico                           Ponce de Leon Ave, Unit 218

 Rhodes Technologies;           The Upper Mill Building, 498
                                                                      Coventry            RI         02816     USA
 Rhodes Pharmaceuticals LP      Washington Street
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52             Main Document
                                        Pg 112 of 123




                                            Schedule 8

                       Location of Debtors’ Assets, Books, and Records

       Pursuant to Local Rule 1007-2(a)(10), the following lists the location of the Debtors’
substantial assets, and the location of their books and records, and the nature, location, and value
of any assets held by the Debtors outside the territorial limits of the United States.

                            Location of Debtors’ Substantial Assets

       The Debtors have assets of more than 1.9 billion dollars, as provided in Schedule 4, with
substantial assets in Connecticut, Rhode Island, and North Carolina.

                                       Books and Records

      The Debtors’ books and records are located at 201 Tresser Blvd, Stamford, CT 06901 and
498 Washington St, Coventry, RI 02816.

                           Debtors’ Assets Outside the United States

       The Debtors do not have any assets outside of the territorial limits of the United States.
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                       Pg 113 of 123




                                          Schedule 9

                                           Litigation

    Pursuant to Local Rule 1007-2(a)(11), the Debtors do not believe that there are actions or
proceedings, pending or threatened, in which a judgment against the Debtors or a seizure of their
 property is imminent. However, certain of the Debtors are named as a defendants in over 2,600
   actions across the country in connection with the marketing and sale of opioid medications
    (“Pending Actions”). Any creditor that asserts a claim against any Debtor in respect of a
                Pending Action will be included in the Debtors’ list of creditors.
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52                Main Document
                                       Pg 114 of 123




                                           Schedule 10

                                     Senior Management

       Pursuant to Local Rule 1007-2(a)(12), the following provides the names of the
individuals who comprise the Debtors’ existing senior management, a description of their tenure
with the Debtors, and a brief summary of their relevant responsibilities and experience.

     Name         Title             Tenure    Overview of Experience and Responsibilities
                                    (Years)

1.   Craig        President and       14      Craig Landau, MD became Chief Executive Officer and
     Landau       Chief Executive             President at Purdue Pharma L.P. in June 2017. Under his
                  Officer                     leadership, the Company is taking meaningful actions to
                                              address the opioid crisis through partnerships and initiatives
                                              by the office of Corporate Social Responsibility and research
                                              endeavors to accelerate solutions. Additionally, he has
                                              established new wholly-owned operating subsidiaries, which
                                              will further advance its emerging portfolio and develop its
                                              pipeline in the areas of CNS, non-opioid pain, and select
                                              oncology through internal research, strategic collaborations
                                              and partnerships.

                                              Craig joined Purdue Pharma L.P. in October 1999. Through
                                              his tenure with the organization, he assumed roles of
                                              increasing responsibilities up to the position of Purdue
                                              Pharma L.P.’s Chief Medical Officer and Vice President of
                                              Research & Development Innovation, Clinical, and Medical
                                              Affairs. In this role, and as part of the Company’s
                                              Management Team, he and his R&D organization were
                                              responsible for several health policy initiatives and product
                                              registrations in the U.S. and other regions, including
                                              Butrans®, reformulated OxyContin® (a product determined
                                              by the U.S. Food and Drug Administration to possess abuse
                                              deterrent characteristics), Targiniq® ER and Hysingla® ER.
                                              Prior to his role as CEO in the U.S., Craig served as the
                                              Chief Executive Officer and President at Purdue Pharma
                                              (Canada).
                                              Earlier in his career, he held positions of increasing
                                              responsibility for analgesic drug development within the
                                              Clinical R&D and Medical Affairs arena at Knoll
                                              Pharmaceutical Company.

                                              Craig earned his BS in Physiology and Anatomy from
                                              Cornell University and his MD from Mount Sinai School of
                                              Medicine. He completed his Residency in Anesthesiology
                                              and specialty training in Chronic Pain Management,
                                              Obstetric and Peripheral Vascular Anesthesia at Yale
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                       Pg 115 of 123




                                         University.

                                         Craig is also a U.S. Army Veteran, with fourteen years of
                                         distinguished service. He served as Purdue’s Ambassador for
                                         the American Cancer Society’s Real Men Wear Pink of
                                         Fairfield County Class of 2018.




2.   Christian    President and     0    Christian Mazzi, MD, BSBA/BA, MBA will be joining
     Mazzi        Executive              Purdue effective September 9, 2019 as President and
                  Medical                Executive Medical Director, Adlon Therapeutics L.P. In
                  Director, Adlon        addition to general management of Adlon Therapeutics, a
                  Therapeutics           wholly-owned subsidiary of Purdue, Christian will have
                  L.P.                   accountability for Medical Affairs, Pharmacovigilance &
                                         Drug Safety for Purdue and certain of its subsidiaries.

                                         Dr. Mazzi brings more than 15 years of pharmaceutical
                                         industry experience and accomplishments as his career has
                                         advanced through a series of senior roles of increasing
                                         accountability and complexity, both in the US and
                                         internationally. Dr. Mazzi was a Partner at Bain & Company
                                         in Boston, Zurich and London where he was the Healthcare
                                         sector head. During his career, he has led assignments in
                                         strategy, acquisition, technology & pipeline valuation, and
                                         organizational integration and has been directly involved in
                                         the development and facilitation of multiple collaborations
                                         and partnerships. Most recently, Dr. Mazzi held leadership
                                         positions with Mundipharma, an independently associated
                                         company of Purdue. Dr. Mazzi is also a physician with
                                         training in internal medicine. He has worked across a broad
                                         portfolio of therapeutic areas and medical technologies,
                                         including: oncology, diabetes, trauma pain, specialty
                                         antibiotics, molecular diagnostics, and mental health.

                                         Dr. Mazzi holds a Masters of Business Administration
                                         (MBA) from INSEAD, a Medical Degree from the
19-23649-rdd     Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                      Pg 116 of 123




                                        University of Sydney, and graduated from Boston
                                        University’s dual degree program (BUCOP) with a Bachelor
                                        of Arts in Biology and a Bachelor of Science in Business
                                        Administration (BSBA/BA).




3.   Marc         SVP, General     1    Marc Kesselman was appointed General Counsel of Purdue
     Kesselman    Counsel               Pharma L.P. in July 2018, with responsibility for Purdue’s
                                        legal strategy, corporate governance, compliance and
                                        government affairs.

                                        Prior to joining Purdue Pharma L.P., Marc worked for
                                        YUM! Brands, Inc. where he served as Chief Legal Officer,
                                        Corporate Secretary & Chief Public Policy Officer. In that
                                        role, he oversaw all aspects of legal, compliance, regulatory,
                                        government affairs, and sustainability agendas for one of the
                                        world’s largest restaurant companies, with more than 45,000
                                        restaurants in 135 countries and territories. Marc joined
                                        Yum! from Dean Foods where he held a similar
                                        role. Previously, he was Senior Vice President & General
                                        Counsel at PepsiCo America’s Foods where he oversaw a
                                        wide variety of complex commercial, transactional,
                                        litigation, regulatory, and government affairs issues relating
                                        to PepsiCo’s food businesses in North and South America.

                                        From 2006 through 2008, Marc served as General Counsel
                                        of the U.S. Department of Agriculture (USDA), where he
                                        advised the Secretary of Agriculture and directed all legal
                                        activity for the USDA. From 2003-2006 he served as Deputy
                                        General Counsel in the White House Office of Management
                                        and Budget, where he handled a variety of regulatory,
                                        budgetary and legal policy matters. Marc also worked at the
                                        U.S. Department of Justice as Senior Counsel in the Office
                                        of Legal Policy and as a Trial Attorney in its Civil Division.
                                        His work there earned him the John Marshall Award, the
                                        Attorney General’s highest recognition for trial of litigation.

                                        Marc is Public Member of the Administrative Conference of
                                        the United States, and he currently serves on the Board of the
                                        U.S. Chamber of Commerce Litigation Center, and the Penn
                                        Law Alumni Board of Managers. He also recently served as
                                        a Member of the Leadership Council on Legal Diversity. He
19-23649-rdd     Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                      Pg 117 of 123




                                         has previously served on the Board of the Dallas Symphony,
                                         on the Campaign Cabinet of the United Way of Metropolitan
                                         Dallas, and as Chair of the DC Bar Administrative Law
                                         Section. Marc holds a JD from the University of
                                         Pennsylvania, and a BS in Government from Cornell
                                         University.




4.   David        Chief Operating   11   David Lundie joined Purdue in 2004 after a successful career
     Lundie       Officer, Rhodes        with Élan Pharmaceuticals, where he held key management
                  Technologies           positions in the U.S. and Ireland.

                                         David is the Chief Operating Officer of Rhodes
                                         Technologies, a fine chemical manufacturing company, and
                                         Rhodes Pharmaceuticals L.P., a pharmaceutical company
                                         that develops and commercializes pharmaceutical products.
                                         David is also responsible for achieving supply chain
                                         operational synergies, and he is responsible for the overall
                                         manufacturing functions for Purdue and Rhodes, including
                                         Manufacturing, Supply Chain, Technical Services and
                                         Quality, and with strategic manufacturing and supply chain
                                         partners.

                                         David has a Bachelor of Science degree in Molecular
                                         Genetics from Trinity College in Dublin, Ireland, and a
                                         Diploma in Management from the Irish Management
                                         Institute.
5.   Jon Lowne    SVP, Chief        24   Jon Lowne joined Purdue in 1995 after 8 years with Price
                  Financial              Waterhouse, working in the audit and business advisory
                  Officer                group. Jon worked out of the London England, Warsaw
                                         Poland, Stamford, CT and Morristown, NJ offices and
                                         gained experience in financial accounting, audit, taxation and
                                         due diligence reviews of acquisitions and divestitures across
                                         the U.S., the U.K., and Eastern Europe.

                                         Jon began his career at Purdue Pharma L.P. as Senior
                                         Internal Auditor. Jon has gained increasing responsibility
19-23649-rdd    Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                     Pg 118 of 123




                                       and over his tenure at Purdue Pharma Jon served as
                                       Controller from 2005 to July 2017, Acting CFO from August
                                       2017 to February 2018 and became SVP, CFO effective
                                       March 2018. He is responsible for Finance, IT,
                                       Procurement, Commercial Analytics, Pricing and Market
                                       Access.

                                       Jon earned his BA degree in accounting at Nottingham
                                       University, England. He became a Chartered Accountant in
                                       1990.
6.   Paul        SVP, Corporate   15   Paul Medeiros is Senior Vice President, Corporate and
     Medeiros    and Business          Business Development of Purdue Pharma L.P. and President
                 Development           and founding executive of its subsidiary Imbrium
                 (PPLP) and            Therapeutics L.P. Paul oversees and directs overall business
                 President,            strategy and operations, including R&D, early commercial
                 Imbrium               development and business development and licensing.
                 Therapeutics
                                       Paul is a proven business leader with a broad track record of
                                       success in biopharma strategy and planning, global
                                       marketing and commercialization, and
                                       corporate development and licensing. Paul co-chaired the
                                       corporate transformation program that directed the
                                       company’s organizational redesign, and establishment of
                                       subsidiary Imbrium Therapeutics to advance the
                                       Purdue group’s future non-opioid Rx product portfolio.
                                       Paul also concurrently serves as President of Greenfield
                                       BioVentures, a biopharma investment / accelerator firm and
                                       Purdue Pharma subsidiary.

                                       Previously, Paul held the position of Senior Vice President
                                       of Corporate and Business Development at Mundipharma
                                       International in Cambridge UK, where he held responsibility
                                       for corporate development strategy and execution as well as
                                       for commercial development, alliance management and
                                       corporate communications. Prior to joining Mundipharma,
                                       Paul served as Senior Vice President and Chief Business
                                       Officer of the publicly traded US biotech AVI BioPharma
                                       (now Sarepta Therapeutics), where he co-directed portfolio
                                       planning, participated in two equity raises, and where his
                                       leadership team sourced the then largest US Department of
                                       Defense contracts ever awarded for drug development of
                                       biodefense therapeutics. Paul also spent 12 years at
                                       Schering-Plough Pharmaceuticals where he held leadership
                                       roles of progressing scope and responsibility including head
                                       of global marketing for the Claritin allergy franchise,
                                       worldwide commercial head for the Merck Schering-Plough
                                       respiratory joint venture, and Vice President of global
                                       licensing and strategic alliances. Paul began his pharma
                                       career as a MBA leadership trainee at Merck & Company.
19-23649-rdd    Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                      Pg 119 of 123




                                        Paul currently serves on the Board of Directors of Praxis
                                        Precision Medicine, a private CNS-focused
                                        biotechnology start-up in Cambridge MA, and he previously
                                        served on the boards of Kolltan Pharmaceuticals and
                                        Mundipharma EDO GMBH.

                                        Paul received his AB with Honors from Brown University
                                        and his MBA from Columbia University Graduate School of
                                        Business.
7.   Philip       SVP, IP         20    Phil Strassburger joined Purdue Pharma L.P. in 1999 after
     Strassburger Strategy &            serving as Senior Patent Counsel at Pfizer Inc, and as an
                  Litigation            Associate at the New York law firms of Hedman Gibson,
                                        and Bryan Cave LLP. He currently serves as the SVP, IP
                                        Strategy & Litigation.

                                        Before he began his legal career, Phil practiced as a chemical
                                        engineer in The Netherlands. Phil began his career at Purdue
                                        as Chief Patent Counsel, and was later named Vice
                                        President, Intellectual Property Counsel, and Senior Vice
                                        President, General Counsel. At Purdue Pharma, Phil
                                        currently has responsibility for intellectual property
                                        prosecution and litigation. Phil has negotiated numerous
                                        acquisitions, licenses, and patent settlements throughout the
                                        world.

                                        Phil received his BS degree in Chemical Engineering and his
                                        BA in Philosophy from Tufts University, and a Juris
                                        Doctorate degree from the University of Connecticut. He is
                                        admitted to practice in New York and Connecticut as well as
                                        the U.S. Patent and Trademark Office.
8.   Caroline     President,       2    Carrie Chomiak is the President and General Manager for
     Chomiak      Avrio Health          Avrio Health L.P., a wholly owned subsidiary of Purdue
                                        Pharma L.P. Carrie joined the organization in April 2017
                                        after serving approximately 20 years at Pfizer Consumer
                                        Healthcare (PCH) in various commercial sales, marketing
                                        and general management roles across the portfolio of brands.
                                        At PCH she also served as a member of the U.S. leadership
                                        team and lead the U.S. Digestive Health franchise. During
                                        her tenure at PHC held various commercial leadership roles
                                        within the Nutrition, Respiratory, Pain, Personal Care and
                                        Digestive Health franchises.

                                        Carrie leads the Consumer Health business for Avrio Health,
                                        and is responsible for ensuring the business success of the
                                        subsidiary, which includes a complete line of Consumer
                                        Health Product — Betadine®, Senokot®, Colace® and Slow
                                        Mag®.
19-23649-rdd    Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52           Main Document
                                     Pg 120 of 123




                                       Carrie holds a BS in Marketing from Monclair State
                                       University.




9.   Randy       President,      22    Mr. Shamblen joined the company in 1997 as Vice President
     Shamblen    Rhodes                of Plant Operations in Coventry and as the only company
                 Technologies          representative on site was responsible for providing
                                       operations, engineering, environmental and other guidance
                                       during final negotiations leading to the successful acquisition
                                       of the Coventry site in February, 1998. Mr. Shamblen then
                                       led efforts to re-staff the site and re-start manufacturing
                                       operations (included hiring operations and support staff,
                                       obtaining operating permits, effectively dealing with Rhode
                                       Island public relations, press, local and state political
                                       officials, etc.). Mr. Shamblen subsequently led a $94 M
                                       capital expansion project to install controlled substance
                                       Active Pharmaceutical Ingredient manufacturing at the site,
                                       including obtaining DEA controlled substance
                                       manufacturing, import and export registrations. Mr.
                                       Shamblen was promoted to his current position as President
                                       in 2008. During the past 22 years, Mr. Shamblen has been
                                       responsible for all operating aspects of the business,
                                       including achieving outstanding long-term manufacturing,
                                       safety, health, environmental, FDA, DEA and other
                                       regulatory compliance track records.

                                       From 1978 to 1997, Mr. Shamblen worked in various
                                       engineering, operations and leadership roles of increasing
                                       responsibility within Celanese, Hoechst Celanese, Celanese
                                       Bulk Pharmaceuticals & Intermediates and Ticona
                                       Engineering Resins business units. Locations included
                                       Virginia, South Carolina, Rhode Island, North Carolina and a
                                       3 year expatriate leadership role in the People’s Republic of
                                       China.

                                       Mr. Shamblen graduated cum laude from West Virginia
                                       University with a Bachelor of Science Chemical Engineering
                                       in 1978.
19-23649-rdd     Doc 3   Filed 09/16/19 Entered 09/16/19 01:52:52         Main Document
                                      Pg 121 of 123




10. Vincent       President,        8   Vincent is the President of Rhodes Pharmaceuticals and has
    Mancinelli    Rhodes                over 30 years of leadership experience in the pharmaceutical
                  Pharmaceuticals       industry. He began leading Rhodes Pharmaceuticals in
                  L.P.                  November, 2010. From 2009-2010 he was a co-founder and
                                        Chief Operating Officer of GenPak Solutions, a specialty
                                        pharmaceutical packaging company. Previously, he held
                                        various senior executive roles at Mylan from 1986 to 2009
                                        including Head of North American Operations and Executive
                                        Vice-President and General Manager of UDL Laboratories, a
                                        subsidiary of Mylan. He earned his Bachelor’s degree in
                                        Biology from West Virginia University.
19-23649-rdd     Doc 3    Filed 09/16/19 Entered 09/16/19 01:52:52          Main Document
                                       Pg 122 of 123




                                         Schedule 11

                                            Payroll

        Pursuant to Local Rule 1007-2(b)(1)-(2)(A) and (C), the following provides the estimated
amount of weekly payroll to the Debtors’ employees (not including officers, directors, and
stockholders) and the estimated amount to be paid to officers, stockholders, directors and
financial and business consultants retained by the Debtors for the 30-day period following the
filing of the chapter 11 petitions.

Payments to Employees (Not Including         $9,850,000.00
Officers, Directors and Stockholders)
Payments to Officers, Stockholders, and      $1,550,000.00
Directors*
Payments to Financial and Business           $0.00
Consultants

*Payments to Officers, Stockholders, and Directors include regular bi-weekly payroll amounts to
officers and monthly or quarterly board of director fees.
19-23649-rdd     Doc 3     Filed 09/16/19 Entered 09/16/19 01:52:52            Main Document
                                        Pg 123 of 123




                                           Schedule 12

    Cash Receipts and Disbursements, Net Cash Gain or Loss, Unpaid Obligations and
                                     Receivables

       Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period
following the filing of the chapter 11 petition, the estimated cash receipts and disbursements, net
cash gain or loss, and obligations and receivables expected to accrue that remain unpaid, other
than professional fees.

Cash Receipts                                                                  $111,217
Cash Disbursements                                                            $(133,890)
Net Cash Loss                                                                  $(22,673)
Unpaid Obligations                                                             $112,161
Uncollected Receivables                                                        $112,478
